ite “case Penatiig No! FaBpsturnant ’Fildd!e4/94/26/2Pagw@ai af 199

af age
ow _
0) %
re.

Md.
yt oxo” gg BEFORE THE UNITED STATES JUDICIAL PANEL
Oo ON MULTIDISTRICT LITIGATION

AL SCREENING MDL DOCKET NO.

 

DEFENDANTS TRANSUNION RENTAL SCREENING SOLUTIONS AND TRANS
UNION LLC’S MOTION TO TRANSFER ACTIONS TO THE NORTHERN DISTRICT
OF GEORGIA PURSUANT TO 28 U.S.C. § 1407 FOR CENTRALIZATION OF THE
ACTIONS FOR COORDINATED OR CONSOLIDATED PRETRIAL PROCEEDINGS

Defendants TransUnion Rental Screening Solutions, Inc. and Trans Union LLC
respectfully move the Judicial Panel on Multidistrict Litigation (““JPML”) for an Order, pursuant
to 28 U.S.C. § 1407 and the Rules of Procedure of the JPML, transferring six (6) related class
actions pending in federal district courts to the Northern District of Georgia for centralization of
the actions for coordinated or consolidated pretrial proceedings.

For the reasons set forth in their Memorandum In Support of Their Motion to Transfer to
the Northern District of Georgia Pursuant to 28 U.S.C. § 1407 for Centralization of the Actions
for Coordinated or Consolidated Pretrial Proceedings, filed herewith, Defendants’ Motion should
be granted and all of the “Related Actions” identified in the attached Schedule of Actions, as
well as any tag-along actions or other cases that may be filed asserting related or similar claims,
should be transferred to the Northern District of Georgia for centralization of the actions for
coordinated or consolidated pretrial proceedings.

Dated: January 21, 2020 Respectfully submitted,

/s/ Michael O'Neil

 

Michael O’Neil

Albert E. Hartmann

REED SMITH LLP

10 South Wacker Drive, 40th Floor
Chicago, IL 60606

T: 312-207-1000
Case 1dasevPentirgUN6- 7B Doecni@ent 7 FilddlO1 Oleh 2P aGacect af 199

michael.oneil@reedsmith.com
ahartmann(@reedsmith.com

 

-and-

Terence N. Hawley

REED SMITH LLP

101 Second Street, Suite 1800
San Francisco, CA 94105-3659
T: 415-543-8700
thawley@reedsmith.com

Counsel for Defendants TransUnion Rental
Screening Solutions, Inc. and Trans Union LLC
Casedasé Pendingine? Fe Boddetentant / Filéd G1 BH ob 2 Pagar ct 28199

BEFORE THE UNITED STATES JUDICIAL PANEL
ON MULTIDISTRICT LITIGATION

IN RE: RENTAL SCREENING
FCRA CLASS LITIGATION MDL DOCKET NO.

DEFENDANTS TRANSUNION RENTAL SCREENING SOLUTIONS, INC.
AND TRANS UNION LLC’S MEMORANDUM IN SUPPORT OF MOTION TO
TRANSFER ACTIONS TO THE NORTHERN DISTRICT OF GEORGIA
PURSUANT TO 28 U.S.C. § 1407 FOR CENTRALIZATION OF THE ACTIONS FOR
COORDINATED OR CONSOLIDATED PRETRIAL PROCEEDINGS
Defendants TransUnion Rental Screening Solutions, Inc. (“TURSS”) and Trans Union
LLC (‘Trans Union”) (collectively, “Defendants”) respectfully move, pursuant to 28 U.S.C. §
1407 and Rule 6.2 of the Rules of Procedure of the Judicial Panel on Multidistrict Litigation
(“JPML”), for an order transferring the actions listed on the attached Schedule of Actions (the
“Related Actions”), as well as any tag-along actions or other cases that may be filed asserting
related or similar claims, to the Northern District of Georgia for centralization of the actions for
coordinated or consolidated pretrial proceedings. Defendants respectfully submit this
memorandum of law in support of their motion to transfer.
FACTUAL BACKGROUND
The Related Actions presently consist of six putative nationwide class actions pending in
four different districts: the Northern District of Georgia, the Central District of California, the
Eastern District of Pennsylvania, and two separate divisions within the Eastern District of
Virginia. Five of the actions were filed against TURSS alone; only one action was filed against

both TURSS and Trans Union. (See attached Schedule of Actions.) The Related Actions were

brought by at least six different law firms.
CaseGabe RendinglN Fa JBodemaenant 7 Filedo1 1 P02 P aga df 98199

The Related Actions all involve commen questions of fact and assert substantially similar
claims and legal theories. TURSS prepares and furnishes tenant screening reports to prospective
landlords. TURSS is a “consumer reporting agency” as defined by the federal Fair Credit
Reporting Act, 15 U.S.C. §§ 1681 et seq. (the “FCRA”). The tenant screening reports prepared
by TURSS, which include public records, are “consumer reports,” as also defined by the FCRA.
When preparing such reports, TURSS obtains public record information from hundreds of
jurisdictions, stores those records in its database, and then includes them on tenant screening
reports. Upon request, TURSS also discloses information to consumers regarding the public
records maintained by TURSS.

Each of the six Related Actions alleges that TURSS willfully violated Section 1681 e(b)
of the FCRA when preparing tenant screening reports including public records. That provision
requires that “[w]henever a consumer reporting agency prepares a consumer report it shall follow
reasonable procedures to assure the maximum possible accuracy of the information” on the
report. 15 U.S.C. § 168le(b). The plaintiffs in each of the Related Actions contend that
TURSS’s procedures for obtaining, evaluating, and then reporting public records result in
inaccurate public records being included in reports and thus violate Section 1681e(b), 1.e., that
such procedures are not the “reasonable procedures” required by the FCRA.

Three of the Related Actions allege that TURSS willfully violated the FCRA, 15 U.S.C. §
1681 g(a)(2), in disclosing that same public record information to consumers. That provision
requires consumer reporting agencies, upon a consumer’s request, to disclose to the consumer
“[t]he sources of the information” in that consumer’s “file.” 15 U.S.C. § 1681 g(a)(2). The
plaintiffs in three of the Related Actions contend that TURSS violates this provision by

disclosing the name of the courts (and other jurisdictions) from which it obtains public record
CaseGas? PengihglIne: Fe JBoddareritaot ’Filéd C1 PW O02 Pagacedt 28199

data, and not disclosing the name(s) of any vendors retained by TURSS to assist with such public
record data collection.

Each of the Related Actions seeks statutory damages of $100 to $1,000 per putative class
member available under the FCRA, as well as punitive damages. Each action also seeks
certification of nationwide classes of persons as to whom TURSS generated inaccurate consumer
reports and/or failed to disclose “source” information.' Each of the putative classes in each of
the Related Actions is defined by the content of the public record data that TURSS used (or did
not use) in preparing tenant screening reports and/or disclosures to consumers. Such public
record data—to the extent it exists—is contained in TURSS’s current and historical databases
and systems.

The claims in the Related Actions—as well as the putative class definitions—all raise
questions pertaining to the procedures used by TURSS to obtain, evaluate, and report public
record data to prospective landlords, as well as the procedures used to disclose the “sources” of
such public records to consumers. The Related Actions will require detailed analysis of the
specific data available within hundreds of public record datasets, as well as the current and
historical data maintained by TURSS used to create tenant screening reports that it issued and the
related information it disclosed to consumers. Such data is therefore key not only to TURSS’s
potential liability under Section 1681e(b) and Section 1681 g(a)(2), but also to determining the
sizes and composition of the numerous putative classes.

The current status of each of the Related Actions is as follows:

 

' Two of the Related Actions include claims for violations of California’s statutory analogues of Sections 1681e(b)
and 1681g.
CaseGabé Pehding Ne Fa Bodimmentant 7 FiledoL fr PAg2 Pagage & 918199

1, William R. Hall, Jr., individually and as a representative of the class v.
TransUnion Rental Screening Solutions, Inc., Case No. 1:18-cv-05141-JPB-AJB, Northern
District of Georgia, was filed on November 7, 2018. The plaintiff alleges that TURSS violated
Section 1681e(b) by misattributing a criminal record to him when generating and furnishing a
consumer report to a third party from whom plaintiff sought to secure a rental property. (Hail,
ECF 62, 4] 19-21, 39.)

The pleadings in Hail are now closed. Discovery, however, remains ongoing, and Hall
demonstrates the data-intensive nature of these actions. Initially, the Ha// court allowed the
parties eight (8) months for discovery, which was the longest standard discovery track in the
Northern District of Georgia. (Hall, ECF 22.) At the request of the parties, the Hai! Court
extended this period by an additional two (2) months, and later suspended the remaining
discovery deadlines altogether. (Hail, ECF 37, at 64.) Currently, the parties have until January
31, 2020, to file a proposed schedule for remaining pretrial deadlines, or to schedule a hearing to
resolve the ongoing discovery issues. (Hall, ECF 69.) The suspension of the discovery
deadlines was necessary to determine the feasibility of the plaintiff's request that TURSS
identify, prepare and export data he contends is necessary to identify the putative class. (Hall,
ECF 67.)

2. Karl Anthony Francis vy. TransUnion Rental Screening Solutions, Inc., Case No.
1:19-cv-1185, Eastern District of Virginia, was filed on September 13, 2019. As in Hall, the
plaintiff claims that TURSS violated Section 1681e(b) by misattributing a criminal record to him
when generating and furnishing a consumer report to a third party from whom plaintiff sought to

secure a rental property. (Francis, ECF 1, J 3, 5, 32-34, 66.)
Casedase Pendihginte Fa JBoduprentanl ” Filéd G1 G22 Pagageof 28199

On November 26, 2019, TURSS moved to transfer Francis to the Northern District of
Georgia pursuant to the first-to-file rule. (Francis, ECF 23.) Plaintiff opposed the motion,
(Francis, ECF 27). Hearing on the transfer motion was held on January 17, 2020. (Francis,
ECF 32.) The court denied the motion (Francis, ECF 40), holding that 28 U.S.C. § 1404{a) was
the only authority for transfer and noting that § 1404(a) could not be satisfied because the lawsuit
could not originally have been brought in the Northern District of Georgia. The Court also held
in abeyance the motion’s alternative prayer for a stay of the lawsuit, but stayed discovery until a
further order of the Court. (/d.)

3. Chris Robinson and Jonathan Wright, on behalf of themselves and all others
similarly situated v. TransUnion Rental Screening Solutions, Inc., Case No. 8:19-cv-01994-JLS-
KES, Central District of California, was filed on October 18, 2019. The plaintiffs filed an
Amended Complaint on November 14, 2019. (Robinson, ECF 12.) The plaintiffs allege that
TURSS violated Section 1681e(b) (and its California statutory analogue) by misattributing
criminal records to them and putative class members in generating and furnishing consumer
reports to third parties from whom plaintiffs sought to secure a rental property. (/d.  6.). The
plaintiffs further allege that TURSS violated Section 1681 g(a)(2) (and the California statutory
analogue) by responding to their requests for copies of their consumer files without disclosing
that the source of public record information in the files was third-party vendors. (/d. 9] 104-
113.)

Before TURSS filed a responsive pleading, it met and conferred with counsel for
Plaintiffs about a possible motion to dismiss certain of the claims. (Robinson, ECF 28, at 2.) In

response, Plaintiff will file a second amended complaint by January 30, 2020. (/d.)
CaseGabe PendinglNe FA IBodimnemart? Filed 17202 Pages éf 28199

4. Patricia Mcintyre, on behalf of herself and all others similarly situated v.

Trans Union, LLC, and TransUnion Rental Screening Solutions, Inc., Case No, 2:18-cv-03865-
RBS, Eastern District of Pennsylvania, was filed on September 10, 2018. Here too, the plaintiff
alleges that TURSS violated Section 1681e(b) by reporting inaccurate public record information
to a third party from whom plaintiff sought to secure a rental property, and that such inaccuracy
was caused by TURSS’s use of allegedly unreasonable procedures. (McIntyre, ECF | 99 47-48.)
Similar to Robinson, the complaint further alleges that TURSS violated Section 1681g(a)(2) by
providing consumers with copies of the public record information in their files without
disclosing its vendor as the source of such public record information. (/d. J 40-44, 152.)

Defendants moved to strike the plaintiff's class allegations relating to the claims against
TURSS on November 2, 2018, and the plaintiff submitted her response on December 7, 2018.
(Robinson, ECF 19, 22.) The case has effectively been stayed pending the court’s ruling on
Defendants’ motion to strike. No Rule 16 conference has occurred, no scheduling order was
issued, and the parties have not engaged in discovery.

5. Kaila Hector and William Aird, on behalf of themselves and all others similarly
situated v. TransUnion Rental Screening Solutions, Inc., Case No. 3:19-cv-790, Eastern District
of Virginia, was filed on October 25, 2019. As in the other Related Actions, the plaintiffs allege
that TURSS willfully violated Section 168le(b) by reporting inaccurate information when
generating and furnishing a consumer report to a third party from whom plaintiff sought to
secure a rental property. (Hector, ECF 1, J 36-40; Hector, ECF 28, {J 35-62.)

On December 31, 2019, TURSS moved to dismiss Hector. (Hector, ECF 16.) Because
the plaintiff is not a Virginia resident and no nexus exists between Virginia and the claims,

TURSS moved to dismiss the case for lack of personal jurisdiction. (7d. at 6-13.) TURSS also
Case Gabe PeRaihglN® Fe Boderreht any / Filed WB eu2 b agage & 98199

moved to dismiss because venue for the plaintiff’s claims against TURSS is improper. (/d. at 13-
16.) Plaintiff's response to the motion is due on January 27, 2020, and TURSS’s reply is due on
or before February 10, 2020. (Hector, ECF 20.) On January 21, 2020—although the time to do
so had expired—Plaintiff filed an Amended Class Action Complaint which added a new named
plaintiff. (Hector, ECF 28.)

6. Michael Reid Lewis, individually and on behalf of those similar situated v.
TransUnion Rental Screening Solutions, Inc., Case No. 2:20-cv-00531, Central District of
California, was filed on December 6, 2019, as Case No. 19 STCV 43951, in the Superior Court
for the County of Los Angeles. By a complaint virtually identical to Robinson, the plaintiff
alleges that TURSS violated Section 1681e(b) (and the California analogue) by misattributing
criminal records to him when generating and furnishing consumer reports to third parties from
whom plaintiff sought to secure a rental property. (Lewis, ECF 1-1, §] 3-7, 18-23.) The plaintiff
further alleges that TURSS violated Section 16812(a)(2) (and the California analogue) by
responding to his requests for his consumer file without disclosing that the sources of criminal
record information in the file were third-party vendors. (Ud. [J 8, 26-28.)

TURSS removed Lewis to the Central District of California on January 17, 2020. (Lewis,
ECF 1.)

ARGUMENT

As set forth below, the JPML should grant the Defendants’ motion to transfer the Related
Actions for centralization of the actions for consolidated or coordinated pretrial proceedings in
the Northern District of Georgia under 28 U.S.C. § 1407. Of the Related Actions, the only
lawsuit in which discovery is occurring, Hall, is pending in the Atlanta Division of the Northern

District of Georgia before Judge J.P. Boulee and Magistrate Judge Alan J. Baverman. Discovery
Case Cade Peidinig NEB78IDohanenten1/ sFileteo19217a02 OP ategs aft 199

has been proceeding since February 2019, including written and oral discovery of the parties, and
third-party discovery, as well. The court has issued multiple orders regarding electronic
discovery and related case management issues. Given that all Related Actions involve claims
and class definitions defined by the data historically maintained by TURSS, similar issues will
undoubtedly arise in each of the Related Actions, which will benefit significantly from
consolidation or coordination. Further, the Northern District of Georgia, Atlanta Division, will
provide a convenient location in a major metropolitan area with ready access from every region
in the country.

I THE RELATED ACTIONS SHOULD BE TRANSFERRED AND CENTRALIZED FOR
CONSOLIDATED OR COORDINATED PRETRIAL PROCEEDINGS.

Section 1407(a) permits transfer and centralization of cases that are pending in different
districts if: (1) the cases “involv[e] one or more common questions of fact”; (2) transfer and
centralization will further the “convenience of the parties and witnesses”; and (3) transfer and
centralization “will promote the just and efficient conduct of such actions.” The aim of Section
1407 is to “eliminate duplication in discovery, avoid conflicting rules and schedules, reduce
litigation costs, and save the time and effort of the parties, the attorneys, the witnesses, and the
courts.” Gelboim v. Bank of Am. Corp., 574 U.S. 405, 410 (2015) (quoting Manual for Complex
Litigation § 20.131, p. 220 (4"" Ed. 2004). Transfer of the Related Actions to, and centralization
for consolidated or coordinated pretrial proceedings in, the Northern District of Georgia will
satisfy each of the above requirements and advance Section 1407’s underlying objectives.

A. Transfer Is Appropriate Because The Related Actions Involve One Or More
Common Questions Of Fact And Law.

The JPML has consistently held that cases involving overlapping factual and legal issues
are particularly appropriate for transfer and centralization for consolidated or coordinated pretrial

proceedings, even if there are differing Jegal theories or remedies in the actions or the parties and

_8-
Case €aSeoPdiiding NGB76/ HD oeamene 2111/3 FikedN2H2L0 Page bf 18 199

claims are not identical. See In re Radiation Incident at Washington, 400 F.Supp. 1404, 1405
(J.P.M.L. 1975) (holding that six actions in two different federal courts should be consolidated
because there were common questions of fact; the JPML noted that the MDL could still proceed
despite factual questions relating to damages that were unique to each action); see also In re
Ford Motor Co. Speed Control Deactivation Switch Prods. Liab. Litig., 398 F.Supp.2d 1365,
1366 (J.P.M.L. 2005) (holding that the “presence of differing theories or remedies is outweighed
when the underlying actions still arise from a common factual core, as the actions do here.”’); see
also In re Bank of N.Y. Mellon Corp. Foreign Exch. Transactions Litig., 857 F Supp.2d 1371,
1373 (J.P.M.L. 2012) (finding consolidation appropriate notwithstanding different parties and
legal theories because “[a]ll actions share factual issues arising from allegations concerning BNY
Mellon’s provision of foreign exchange [] services to its clients.”); fa re Multidistrict Private
Civil Treble Damage Litig. Involving Plumbing Fixtures, 308 F.Supp. 242, 244 (J.P.M.L. 1970)
(“Such a potential for conflicting or overlapping class actions presents one of the strongest
reasons for transferring such related actions to a single district for coordinated or consolidated
pretrial proceedings which will include an early resolution of such potential conflicts”’).

The Related Actions share substantially similar allegations and common issues of fact
and law. Each Related Action alleges that TURSS did not obtain, use, and/or report all available
public record information, thereby resulting in the creation of inaccurate tenant screening reports
regarding the plaintiffs, which TURSS then furnished to third parties who were evaluating the
plaintiffs’ rental applications. (Ha//, ECF 62, 9 39; Francis, ECF 1, | 66; Robinson, ECF 12, ]
83; McIntyre, ECF | 9 47-48; Hector, ECF 1, | 48; Lewis, ECF 1-1, 50.) The plaintiffs allege
that this conduct amounted to a willful failure by TURSS to adopt and follow reasonable

procedures to assure the accuracy of its tenant screening reports, in violation of 15 U.S.C. §
CaseClagé-PendingINIP BS’ JBoddavemaal 7Filéd O1CU202P abedo Lt 08199

168le(b). (Hall, ECF 62, {] 29-38, 51; Francis, ECF 1, 67; Robinson, ECF 12, {J 73-82, 95;
Mclntyre, ECF 1 | 148; Hector, ECF 1, {] 43-47, 58; Lewis, ECF 1-1, ] 29-38.) Further, those
Related Action seeks certification of one or more nationwide classes of consumers about whom
TURSS included allegedly inaccurate public record information on tenant screening reports due
to an alleged failure to obtain, use and/or report all aspects of the public record data. (f/all, ECF
62, | 39; Francis, ECF 1, §] 54; Robinson, ECF 12, 4 83; Mcintyre, ECF 1 ¥ 137; Hector, ECF 1,
{{ 48-49; Lewis, ECF 1-1, 9 39(b).) Three of the Related Actions also contend, on behalf of
virtually the same classes or subclasses of consumers, that TURSS’s procedures for disclosing
the sources of public record information to consumers willfully violate 15 U.S.C. § 1681 g(a)(2).
(Robinson, ECF 12, J] 104-113; Lewis, ECF 1-1, J] 8, 26-28 ; Mcintyre, ECF 1, 9] 40-44, 152.)

While certain claims in some of the separate cases may vary slightly in terms of the
specific facts and parties, the larger common factual and legal issues warrant transfer and
centralization. The plaintiffs’ allegations in each case relate to TURSS’s policies and procedures
for obtaining, using, and reporting public records on tenant screening reports, whether its
procedures violate Section 168 te(b) of the FCRA, whether such violations were willful, and
whether Rule 23 class certification requirements have been met. Further, the allegations in three
actions relate to TURSS’s policies and procedures for disclosing public record information to
consumers, whether such policies and procedures violate Section 1681 g(a)(2) of the FCRA and
whether such violations were willful. Each Related Action raises issues concerning the content
and scope of the public record (and other) data obtained, reported, and maintained by TURSS.

Given these allegations and issues, the Related Actions will all require detailed analysis
of the specific data available within hundreds of public record datasets, and other data

maintained by TURSS, as well as the feasibility of identifying, comparing, and exporting such

-10-
Casedasé PéengihgIne: Fe BodvArentant ’Filéd 0124202 Pagaga 67 98199

data. Such analysis will be relevant to issues including TURSS’s potential liability under 15
U.S.C. §§ 1681e(b) and 1681g(a){2), as well as determination of the composition of the putative
classes, Moreover, these common issues span the various actions, irrespective of the particular
types of public records involved (i.e, criminal vs. eviction) or whether the claim involves the
alleged misattribution of information or use of incomplete or outdated information. If addressed
in separate forums, those common allegations and issues will lead to duplicative discovery and
motion practice and could result in conflicting rulings. They will be addressed most efficiently,
and consistently, in a central forum.

B. Transfer And Centralization Will Further The Convenience Of The Parties
And Witnesses.

Transfer and centralization will also serve the overall “convenience of the parties and
witnesses” consistent with Section 1407(a). See In re Commodity Exchange, Inc., Gold Futures
& Options Trading Litig., 38 F.Supp.3d 1394, 1395 (J.P.M.L. 2014) (“Centralization will
eliminate duplicative discovery...prevent inconsistent pretrial rulings, and conserve the resources
of the parties, their counsel, and the judiciary.”); see also In re Nat'l Prescription Opiate Litig.,
2018 U.S. Dist. LEXIS 170489, *2-3 (J.P.M.L. 2018} (The JPML will look to the “overall
convenience of the parties and witnesses, not just those of a single plaintiff or defendant in
isolation.”) (citing In re: Watson Fentanyl Patch Prods. Liab. Litig., 883 F.Supp.2d 1350, 1351-
52 (J.P.M.L. 2012).

As noted, the Related Actions all include substantially similar allegations regarding
TURSS’s policies and practices that will most certainly lead to duplicative discovery and pretrial
motions in multiple judicial districts, unless the Related Actions are transferred and centralized.
The plaintiffs will undoubtedly request many of the same documents and seek to depose many of

the same witnesses. Indeed, this phenomenon has already occurred in Hal/ and Francis.

-l1-
CaseGasé- PendingInte FAI Bodursentant 7 Filed oy P02 P agade? l6f @8199

Disputes over discovery and other matters are inevitable. Centralization will help minimize
duplicative discovery and depositions, reduce deposition-related travel, and facilitate resolution
of disputes in a manner that avoids redundancy and conflicting rulings.

OF Transfer And Centralization Will Promote The Just And Efficient Conduct
Of The Related Actions.

Transfer and centralization of the Related Actions for pretrial proceedings will also
“promote the just and efficient conduct of such actions” under Section 1407(a). As stated, due to
the overlapping factual and legal theories, as well as the potentially overlapping putative classes,
the Related Actions will involve many of the same pretrial issues—including with respect to
discovery, class certification and dispositive motions—and will benefit from centralized
management and coordination. On the other hand, addressing these issues court-by-court will
likely result in duplication of effort and wasted resources, while increasing the risk of
inconsistent rulings. See in re Commercial Money Ctr., Inc. Equip. Lease Litig., 229 F. Supp. 2d
1379, 1380 (J.P.M.L. 2002) (finding that centralization of cases filed nationwide would prevent
inconsistent pretrial rulings); see also Gelboim v. Bank of Am. Corp., 574 U.S. 405, 410 (noting
that one of the aims of Section 1407 is to “eliminate duplication in discovery.”). Transfer and
centralization for consolidated or coordinated pretrial proceedings is needed here to avoid
inefficiencies and potential inconsistencies and to promote the just and efficient conduct of the
Related Actions.

II. THE RELATED ACTIONS SHOULD BE TRANSFERRED TO AND CENTRALIZED IN THE
NORTHERN DISTRICT OF GEORGIA.

The United States District Court for the Northern District of Georgia, Atlanta Division, is
the most appropriate venue for transfer and centralization of the Related Actions and any tag-

along actions because: (1) it is the district with the action that is the most advanced procedurally;

-]2?-
Case dae Pefdirig: NB Ered DoeiRfeRteL / SFilBHRO1IA17A0- Op ayes eat aig 99

(2) it is a district court experienced in managing multidistrict litigation; and (3) it is conveniently
located in a major metropolitan area with ready access from every region in the country.

A, The Northern District Of Georgia Has The Most Advanced Action.

An important factor in the JPML’s determination of the proper transferee court is which
district has the most procedurally-advanced action. See In re Hyundai & Kia Fuel Econ. Litig.,
923 F.Supp.2d 1364, 1365 (J.P.M.L. 2013) (finding court presiding over the most procedurally-
advanced action proper transferee district); In re Johnson & Johnson Talcum Powder Prod.
Mktg., Sales Practices & Prod. Liab. Litig.,220 F. Supp. 3d 1356, 1359 (J.P.M.L. 2016) (finding
judge who presided over most procedurally-advanced action was “well suited to structure this
litigation so as to minimize delay and avoid unnecessary duplication of discovery and motion
practice”); In re: Convergent Tel. Consumer Prot. Act Litig., 981 F. Supp. 2d 1385, 1387
(J.P.M.L. 2013) (same); In re: Bank of Am. Credit Prot. Mktg. & Sales Practices Litig., 804 F.
Supp. 2d 1372, 1373 (J.P.M.L. 2011) (approving transfer to forum where the “first-filed and
relatively most procedurally advanced action was pending”).

While these decisions suggest that the court presiding over the first-filed action is best
suited to serve as the transferee court, this is largely because the first-filed suit is typically the
most procedurally advanced. Here, although the Ha// case is the second-filed action, it is the
only procedurally-advanced action of the Related Actions.” The rationale for transferring to a
district with the most procedurally-advanced litigation is that the judge presiding over the most

procedurally-advanced action is in the best position to facilitate the efficiencies contemplated by

 

? Although Mcintyre was filed two months before Hail, the McIntyre action has been effectively stayed while the
court considers TURSS’ and Trans Union’s motion to strike the class allegations against TURSS (and Trans Union’s
separate motion to dismiss). No Rule 16 conference has been held, nor has any discovery begun. Only one of the
other six Related Actions, Francis, has advanced beyond the pleadings stage. However, discovery in that case was
recently stayed. (See supra at 5.)

-13-
CaseGas8-PengingInee FA IJBoduniernaat 7 Filed O41 CW PE 2@ agaua WF 08199

the JPML in ordering centralization, i.e., to structure the litigation so as to avoid duplication of
discovery and motion practice. Because Hail is the only procedurally-advanced action, the Hall
court is in the best position to achieve these efficiencies encouraged by the JPML. See in re
Smith & Nephew BHR & R3 Hip Implant Prod. Liab. Litig., 249 F. Supp. 3d 1348, 1352
(J.P.M.L. 2017) (Further, as Judge Blake is presiding over one of the most procedurally-
advanced actions, she is well situated to structure this litigation so as to minimize delay and
avoid unnecessary duplication of discovery and motion practice.”); Jn re: Simply Orange Orange
Juice Mktg. & Sales Practices Litig., 867 F. Supp. 2d 1344, 1345-46 (J.P.M.L. 2012) (“While no
action is particularly advanced procedurally, plaintiff's counsel in the Western District of
Missouri appear to have significantly investigated and developed the factual issues underpinning
their complaint.); fn re: Discover Card Payment Prot. Plan Mktg. & Sales Practices Litig., 764
F, Supp. 2d 1341, 1343 (J.P.M.L. 2011) (‘The Northern District of Illinois, where the first-filed
and relatively most procedurally advanced action is pending, stands out as an appropriate
transferee forum.”); /n re fmagitas, Inc., Drivers’ Privacy Prot. Act Litig., 486 F. Supp. 2d 1371,
1372 (J.P.M.L. 2007) (“We are of the view that the Middle District of Florida is an appropriate
transferee forum for this docket. The constituent action pending in the Middle District of
Florida, which was the first action filed, is relatively more procedurally advanced than the other
actions. By selecting Judge Timothy J. Corrigan to serve as transferee judge, we are assigning
this docket to a jurist already familiar with the contours of the litigation and able to steer this
matter on a prudent course.”)

Again, Hail is the most advanced litigation of all the Related Actions. Indeed, it is the
only one of the Related Actions that has advanced past the pleadings stage. There,

representatives of both parties have been deposed, and multiple third-party subpoenas have been

-14-
Case Gaye PeRding. NG. Fay Bodtaehtans / Filo PAL 7462 Pp dgenpolt 419199

issued and responded to. Moreover, the parties have engaged in extended ongoing negotiations
regarding the nature and scope of large-scale data exports and productions by TURSS, and
TURSS has produced electronic data, an exercise that will undoubtedly be needed in other
Related Actions.

In Hall—as in all of the Related Actions—proof of the plaintiff’s claim, as well as the
ability to identify and certify the putative class, is driven by the availability (or unavailability) of
an array of identifying, public record, and historical report data within TURSS’s systems and
databases. (Hall, ECF 21, at 7.) Accordingly, the plaintiff requested that TURSS identify and
export data that plaintiff contends may be used to identify the putative class of persons about
whom TURSS reported inaccurate public records due to flawed procedures. (Hall, ECF 21, at 7-
8.) Because TURSS had never performed such an export before, it first needed to determine the
feasibility of complying with the plaintiffs request. (Hall, ECF 21, at 7.) Initially, this required
TURSS to design, test, and implement a custom process to perform an initial, sample data export
relating to only one day of reports from one of the TURSS products at issue. (Hail, ECF 43, at
2.) This process was time consuming, and a complete data export sufficient for plaintiff's
purposes would take an undefined amount of time. (/d.) Therefore, at the parties’ request, the
Hall court suspended indefinitely the deadline for the parties expert disclosures under Rule
26(a)(2), as well as the deadline for plaintiff to file a Rule 23 motion for class certification.

After receiving the initial one-day sample export, the plaintiff in Hai? deposed a TURSS
employee about that process, and then requested an additional data export. (Hall, ECF 67, at 1-
2.) This additional requested export included an additional six days of data relating to the same
product as the first export, as well as a single day of data relating to a second product. (/d@.) Like

the first request, the additional request for data required TURSS to design, implement, and test a

-15-
CaseGase- Pendinglne 7a JBodumentantl 7 Filed ol Cu P02@ agedrslg 48199

custom process for identifying and producing data. (/d. at 2.) Due to the complex, time-
consuming nature of the iterative data export process, the Ha// court recently conducted a status
conference with the parties, and its later order recognized that the parties would likely need the
court’s assistance to work through the issues. (Hall, ECF 69.)

Because the ability to identify putative class members in the other Related Actions is
similarly data-driven, the Hail court is already well-positioned to address the same discovery
issues that will arise in all of the Related Actions. The parties—with the assistance of the
court—are working through those thorny data-export issues in Hal/. The key issue ultimately
will be whether TURSS can identify and export data that the plaintiff believes will be sufficient
to demonstrate that the putative class can be identified based on objective, data-based criteria.
TURSS and the plaintiffs in all of the other Related Actions will need to engage in similar data-
export discovery focused on the same issues, albeit based on slightly different class definitions.
Although the data exported in Hall will not necessarily identify the putative classes in other
cases, TURSS will need to employ the same or similar processes to determine the feasibility of
identifying and exporting data in all of the Related Actions. To assist the parties, the Hall court
is learning about the types of data maintained by TURSS, how such data can be searched and
exported, and how much time is required for such efforts. Thus, the knowledge gained by the
Hail court will be invaluable in addressing the inevitable and nearly identical discovery issues
that will arise in all of the Related Actions.

Accordingly, familiarity with the issues that have already arisen in the Hall action, which
will certainly appear in the other Related Actions, makes the Ha// court best suited to address
these common issues and serve as the transferee district. See In re: NuvaRing Prod. Liab. Litig.,

572 F. Supp. 2d 1382, 1383 (J.P.M.L. 2008) (transferring cases to “Jurist who is familiar with the

-16-
Case Gabe PeRgihglNns FAI Bodiraemtant 7 Filed Py P82 agqager 1G 98199

contours of this litigation by virtue of having presided over the most procedurally advanced
action”); In re Dollar Gen. Corp. Fair Labor Standards Act Litig., 346 F. Supp. 2d 1368, 1370
(J.P.M.L. 2004) (approving transfer and observing that “the judge presiding over the action .. .
has gained familiarity with the issues involved in the litigation”). This procedural advancement
and familiarity with the issues is unique to the Hal/ court, which weighs heavily in favor of
transferring the Related Actions to the Northern District of Georgia.

B. The Northern District Of Georgia Has Experienced Judges Capable Of
Managing Multidistrict Litigation.

Hall is presently assigned to the Honorable J.P. Boulee and Magistrate Judge Alan J.
Baverman. Judge Boulee currently has several complex cases on his docket. Judge Baverman
has served as a Magistrate Judge since 2001. Further, the Ha// court has already presided over a
number of discovery and case management issues, including crucial, complex data-compilation
issues that will be encompassed in all of the Related Actions. Accordingly, TURSS believes that
the Hail court would capably manage the Related Actions and that assignment to Judge Boulee is
appropriate.

Cc. The Northern District Of Georgia Is Conveniently Located.

The JPML has also considered whether a district is “an easily accessible, metropolitan
district that is well equipped with the resources that this complex docket is likely to require.” Jn
re Compression Labs, Inc., Patent Litig., 360 F. Supp. 2d 1367, 1369 J.P.M.L. 2005); see also
Inve Roundup Prods. Liab. Litig.,214 F. Supp. 3d 1346, 1348 (J.P.M.L. 2016). The Northern
District of Georgia, Atlanta Division, easily meets this criterion. Atlanta is a major metropolitan
area and travel hub, with a large international airport, an abundance of local travel and lodging
options, and the business resources needed for complex litigation. Accordingly, this factor, too,

weighs in favor of transferring the Related Actions to the Northern District of Georgia.

-|7-
CaseCasé PendinglNe FAI Bodimentehtl 7 Filedat 2122062 CP dgedre2ét d8199

CONCLUSION

For all of the foregoing reasons, Defendants respectfully request that the JPML transfer the
Related Actions to the Northern District of Georgia for the centralization of the actions for

coordinated or consolidated pretrial proceedings.

Dated: January 21, 2020 Respectfully submitted,
/s/_Michael O'Neil

Michael O’ Neil

Albert E. Hartmann

REED SMITH LLP

10 South Wacker Drive, 40th Floor
Chicago, IL 60606

T: 312-207-1000
michael.oneil@reedsmith.com
ahartmann@reedsmith.com

-and-

Terence N. Hawley

REED SMITH LLP

101 Second Street, Suite 1800
San Franscisco, CA 94105-3659
T: 415-543-8700
thawley@reedsmith.com

Counsel for Defendants TransUnion Rental
Screening Solutions, Inc. and Trans Union LLC

- 18 -
Case Easeréading N08 78) Bpdeanene 173 Filee ODP 2H60 Pagaa St af 199

BEFORE THE UNITED STATES JUDICIAL PANEL
ON MULTIDISTRICT LITIGATION

IN RE: RENTAL SCREENING
FCRA CLASS LITIGATION

MDL DOCKET NO.

SCHEDULE OF ACTIONS

 

The docket sheets and complaints for each action are attached as Exhibits.

 

Civil Action

 

 

 

 

 

TransUnion Renta] Screening
Solutions, Inc., Defendant.

 

 

 

No. | Caption District Court Number Judge

1. | Chris Robinson and Jonathan | United States 8:19-cv-01994- | Hon. Josephine L.
Wright, on behalf of District Court for | JLS-KES Staton
themselves and all others the Central
similarly situated, Plaintiffs, District of
Vv. California
TransUnion Rental Screening | (Southern
Solutions, Inc., Defendant. Division)

2. | Michael Reid Lewis, United States 2:20-CV-00531 | Not yet assigned
individually and on behalf of | District Court for
those similarly situated, the Central
Plaintiff, District of
Vv. California
TransUnion Rental Screening | (Western
Solutions, Inc., Defendant Division)

3. | William R. Hall, Jr., United States 1:18-cv-05141- Hon. J. P. Boulee
individually and as a District Court for | JPB-AJB
representative of the classes, the Northern
Plaintiff, District of
Vv Georgia (Atlanta)

 

 
Case Case Pending MB-7e)BDdournent-23 Fiedd@Ozze0 Pagecast af 199

 

Patricia McIntyre, on behalf of

herself and all others similarly
situated, Plaintiff,

Vv.
Trans Union LLC, and
TransUnion Rental Screening
Solutions, Inc., Defendants.

United States
District Court for
the Eastern
District of
Pennsylvania
(Philadelphia)

2:18-cv-03865-
RBS

Hon. R. Barclay
Surrick

 

 

 

 

Karl Anthony Francis, United States 1:19-cv-1185 Hon. T. S. Ellis,
Plaintiff, District Court for ll
Vv. the Eastern
TransUnion Rental Screening | District of
Solutions, Inc., Defendant. Virginia
(Alexandria
Division)
Kaila Hector and William United States 3:19-cv-790 Hon. M. Hannah
Aird, on behalf of themselves District Court for Lauck
and all others similarly the Eastern
situated, Plaintiff, District of
v. Virginia
TransUnion Rental Screening | (Richmond
Solutions, Inc., Defendant. Division}

 

 

 

 

 
Case Gaserearding JB 78) Bodeameneit ys Fide o DU 24E0 PRgse. a af 199

UNITED STATES JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

NOTICE OF PRESENTATION OR WAIVER OF ORAL ARGUMENT

MDL No.

& TITLE - IN RE: RENTAL SCREENING FCRA CLASS LITIGATION

 

1. Oral Argument — Check ONE of the following boxes:

 

¥

 

 

 

 

 

 

 

 

 

 

 

The attorney designated below shall PRESENT ORAL ARGUMENT at the Panel
hearing session on behalf of the designated party or parties. (Note: All attorneys
presenting oral argument should be mindful of Panel Rule 11.1(d)(i), which states
that:

Absent Panel approval and for good cause shown, only those parties to
actions who have filed a motion or written response to a motion or order
shall be permitted to present oral argument.

Also note that Rule 11.1(e) requires counsel with like positions to confer prior to
oral argument for the purpose of selecting a spokesperson to avoid duplication
during oral argument.)

The party or parties listed hereafter will WAIVE ORAL ARGUMENT pursuant to
Rule 11.1{b)G@), (Note: A party waiving oral argument need not appear at the
hearing session, through counsel or otherwise.)

The party or parties listed hereafter will WAIVE ORAL ARGUMENT IF ALL
OTHER PARTIES IN THIS MATTER WAIVE ORAL ARGUMENT; otherwise,
the attorney designated below shall present oral argument at the Panel hearing
session on behalf of the designated party or parties pursuant to Rule 11.1. (Note:
In the event of a global waiver, the parties and their counsel need not attend the
hearing session.)

2. Position on Centralization — Check ONE of the following boxes:

 

¥

 

 

 

 

 

 

 

Support Centralization
Oppose Centralization

Other

 

3. Position on Transferee District. If you SUPPORT Centralization or if you OPPOSE
centralization but ALTERNATIVELY SUPPORT Centralization in a particular venue(s),
if the Panel orders centralization over your objections, indicate your proposed transferee
district(s} here:

United States District Court for the Northern District of Georgia (Atlanta Division)

 
Case Icese PeAdihg IRE-7eIBDawrHEIRM-33 FieachO124/V0 Pagec22df af 199

4, Change of Position from Written Response — If your position regarding Centralization or
the choice of transferee district has changed from the position set forth in your motion or
written response to the motion or order, check the following box:

 

 

 

 

5. Parties Represented — Indicate party name and state whether plaintiff or defendant. Attach
list if more than one action:

Trans Union LLC and Trans Union Rental Screening Solutions, Inc., Defendants.

6. Short Case Caption(s)— Include District(s) and Civil Action No(s). Attach list if more than
one action:

See attached list.

7. Name and Address of Attorney Designated to Present Oral Argument:

Michael O'Neil
Name

 

Reed Smith LLP

 

 

Law Firm
Chicago IL
City State

Telephone No.: 312-207-1000

 

Email Address: michael.oneii@reedsmith.com

 

1/21/2020 Michael O'Neil } yy hoe, CV e., ff

Date Printed Name Authorized $ ignature

JPML Form 9 (12/15)
Case Chae pehdihy Nt3-78)Bpdeornert 1-43 FirdamOW29e0 Pagecias ef 199

BEFORE THE UNITED STATES JUDICIAL PANEL
ON MULTIDISTRICT LITIGATION

IN RE: RENTAL SCREENING
FCRA CLASS LITIGATION

MDL DOCKET NO.

PROOF OF SERVICE

The undersigned, an attorney, hereby certifies that on January 21, 2020, a copy of the

foregoing Motion, Brief, Schedule of Actions and this Certificate of Service were served upon

the following district courts via U.S. First Class mail postage prepaid:

United States District Court Clerks

Clerk of the Court
United States District Court
for the District of Georgia
(Atlanta Division)
Richard B. Russell Federal Building
2211 United States Courthouse
75 Ted Turmer Drive, SW
Atlanta, GA 30303-3309

Clerk of the Court
United States District Court

for the Central District of California
(Southern Division)
Ronald Reagan Federal Building

and U.S. Courthouse
411 West 4th Street, Room 1053
Santa Ana, CA 92701-4516

Clerk of the Court

United States District Court
for the Central District of California

(Western Division)

Edward R. Roybal Federal Building
and U.S. Courthouse

255 East Temple Street

Los Angeles, CA 90012-3332

Clerk of the Court
United States District Court

for the Eastern District of Virginia
(Alexandria Division)
Albert V. Bryan U.S. Courthouse
401 Courthouse Square
Alexandria, VA 22314

Clerk of the Court
United States District Court
for the Eastern District of Pennsylvania
James A. Byrne U.S. Courthouse
601 Market Street
Philadelphia, PA 19106

Clerk of the Court
United States District Court
for the Eastern District of Virginia
(Richmond Division)
Spottswood W. Robinson III and Robert R.
Merhige, Jr., Federal Courthouse
701 East Broad Street
Richmond, VA 23219
Case Case Pedi IRB-7@BDdaumentit-43 FéddOM22/200 PaAgec22sf 6f 199

The undersigned, an attorney, hereby further certifies that on January 21, 2020, a copy of

the foregoing Motion, Brief, Schedule of Actions, and this Certificate of Service were served on

each person listed below via electronic mail:

SERVICE LIST

Case Name: Chris Robinson and Jonathan Wright, on behalf of themselves and all others similarly
situated v. Trans Union Rental Screening Solutions, Inc.

Central District of California
Case No: 8:19-cv-01994-JLS-KES

Benjamin Galdston

BERGER MONTAGUE, P.C.
12544 High Bluff Drive, Suite 340
San Diego, CA 92130

T: (619) 489-0300
bgaldston@bm.net

E. Michelle Drake

Joseph C. Hashmall
BERGER MONTAGUE, P.C.
43 SE Main St, Suite 505
Minneapolis, MN 55414

T: (612) 594-5996
emdrake@bm.net
jhashmall@bm.net

James A. Francis

Lauren KW Brennan

FRANCIS MAILMAN SOUMILAS PC
1600 Market St, 2510

Philadelphia, PA 19103

T: (215) 735-8600
jfrancis@consumerlawfirm.com
lbrennan@consumerlawfirm.com

Counsel for Plaintiff

Michael O’Neil (Pro Hac Vice)

Albert E. Hartmann (Pro Hac Vice)
Maxwell J. Eichenberger (Pro Hac Vice)
REED SMITH LLP

10 South Wacker Drive, 40th Floor
Chicago, IL 60606

T: (312) 207-1000

michael. oneil@reedsmith.com
ahartmann@reedsmith.com

Raymond Y. Kim

Bryan D. Trader

REED SMITH LLP

355 South Grand Avenue, Suite 2900
Los Angeles, CA, 90071

T: (213) 457-8000
btrader@reedsmith.com
rkim@reedsmith.com

Counsel for Defendant TransUnion
Rental Screening Solutions, Inc.

Case Name: Michael Reid Lewis, individually and on behalf of those similarly situated v. TransUnion

Rental Screening Solutions, Inc.,

United States District Court for the Central District of California

Case No: 2:20-CV-0053 1
Case IcesePehditig IRE -7OIBDorUrHEIR-43 FiddcO24/900 Pragecs2ot ef 199

Benjamin Galdston

BERGER MONTAGUE PC
12544 High Bluff Dr., Suite 340
San Diego, CA 92130

T: (619) 489-0300
bgaldston@bm.net

Counsel for Plaintiff

Raymond Y, Kim

Bryan D. Trader

REED SMITH LLP

355 South Grand Avenue, Suite 2900
Los Angeles, CA, 90071

T: (213) 457-8000
btrader@reedsmith.com
rkim@reedsmith.com

Counsel for Defendant TransUnion
Rental Screening Solutions, Inc.

Case Name: William R. Hall, Jr., individually and as a representative of the class v. TransUnion Rental

Screening Solutions, Inc.,
Northern District of Georgia
Case No: 1:18-cy-05141-JPB-AJB

E. Michelle Drake

Joseph C. Hashmall
BERGER MONTAGUE, P.C.
43 SE Main St, Suite 505
Minneapolis, MN 55414

T: (612) 594-5996
emdrake@bm.net
jhashmall@bm.net

Gary B. Andrews, Jr.,

BLAKE ANDREWS LAW FIRM, LLC
1831 Timothy Dr.

Atlanta, GA 30329
blake@blakeandrewslaw.com

Counsel for Plaintiff

Robert B. Remar

Joshua P. Gunnemann
Cameron B. Roberts
ROGERS & HARDIN LLP
2700 International Tower
229 Peachtree Street N.E.
Atlanta, GA 30303-1601
T: (404) 522-4700
rremar@rh-law.com
jgunnemann@rhlaw.com
croberts(@rh-law.com

Michael O’Neil (Pro Hac Vice)
Albert E. Hartmann (Pro Hac Vice)
William S. Weltman (Pro Hac Vice)
REED SMITH LLP

10 South Wacker Drive, 40th Floor
Chicago, IL 60606-7507

T: (312) 207-1000
michael.oneil@reedsmith.com
ahartmann@reedsmith.com
wweltman@reedsmith.com

Counsel for Defendant
Trans Union Rental Screening Solutions, Inc.
Case Case Pending NRB-AVBDdaumenkti-43 Fidd@MOmM2vQ0 Pagectast éf 199

Case Name: Patricia Mcintyre, on behalf of herself and all others similarly situated vy. TransUnion,
LLC, and TransUnion Resident Screening Solutions, Inc.

Eastern District of Pennsylvania
Case No: 2:18-cv-03865-RBS

James A. Francis

Lauren KW Brennan

John Soumilas

FRANCIS MAILMAN SOUMILAS PC
1600 Market St, 2510

Philadelphia, PA 19103

T: (215) 735-8600
jfrancis@consumerlawfirm.com
lbrennan@consumerlawfirm.com
jsoumilas@consumerlawfirm.com

Leonard A. Bennett

CONSUMER LITIGATION ASSOCIATES, P.C.

763 J. Clyde Morris Blvd, Suite 1-A
Newport News, VA 23601

T: (757) 930-3660
lenbennett@clalegal.com

Counsel for Plaintiff

Michael O’Neil (Pro Hac Vice)
Albert E. Hartmann (Pro Hac Vice)
REED SMITH LLP

10 South Wacker Drive, 40" Floor
Chicago, IL 60606

T: (312) 207-1000
michael.oneil@reedsmith.com
ahartmann@reedsmith.com

Michael C. Falk

REED SMITH LLP

Three Logan Square

1717 Arch Street, Suite 3100
Philadelphia, PA 19103

T: (215) 851-8210
mfalk@reedsmith.com

Daniel P. Wotherspoon

SAUL EWING ARNSTEIN & LEHR LLP
Centre Square West

1500 Market Street, 38th Floor
Philadelphia, PA 19102

T: (215) 972-7786
daniel.wotherspoon@saul.com

Counsel for Defendants Trans Union LLC and
TransUnion Rental Screening Solutions, Inc.

Case Name: Karl Anthony Francis v. TransUnion Rental Screening Solutions, LLC

Eastern District of Virginia
Case No: 1:19-cy-1185

Kristi Cahoon Kelly

Andrew J. Guzzo

Casey S. Nash

KELLY GUZZO PLC

3925 Chain Bridge Road, Suite 202
Fairfax, VA 22030

T: (703) 424-7570
kkelly@kellyguzzo.com

Travis A. Sabalewski

Alison R.W. Toepp

REED SMITH LLP

Riverfront Plaza — West Tower
901 East Byrd Street, Suite 1900
Richmond, Virginia 23219

T: (804) 344-3400
tsabalewski@reedsmith.com
Case i¢keepAdihy MB THEDRUAHERILAS Fhdahov77e0 PRgas2s ef 199

aguzzo@kellyguzzo.com atoepp@reedsmith.com

casey@kellyguzzo.com

Michael O’Neil (Pro Hac Vice)
Albert E. Hartmann (Pro Hac Vice)
Kristen A. DeGrande (Pro Hac Vice)
REED SMITH LLP

10 South Wacker Drive, 40th Floor
Chicago, IL 60606

T: (312) 207-1000
michael.oneil@reedsmith.com
ahartmann@reedsmith.com
kdegrande@reedsmith.com

E. Michelle Drake

Joseph C. Hashmall
BERGER MONTAGUE, P.C.
43 SE Main St, Suite 505
Minneapolis, MN 55414

T: (612) 594-5996
emdrake@bm.net
jhashmall@bm.net

Leonard A. Bennett
CONSUMER LITIGATION ASSOCIATES, P.C.

763 J. Clyde Morris Boulevard, Suite 1-A
Newport News, VA 23601

T: (757) 930-3660
lenbennett@clalegal.com

Counsel for Defendant TransUnion
Rental Screening Solutions, Inc.

Counsel for Plaintiff

Case Name: Kaila Hector and William Aird, on behalf of themselves and ail others similarly situated v.
TransUnion Rental Screening Solutions, Inc.

Eastern District of Virginia

Case No: 3:19-cv-790

Leonard A. Bennett
Craig Carley Marchiando

CONSUMER LITIGATION ASSOCIATES, P.C.

763 J. Clyde Morris Blvd., Suite 1-A
Newport News, VA 23601

T: (757) 930-3660
lenbennett@clalegal.com
craig@clalegal.com

Elizabeth W. Hanes

CONSUMER LITIGATION ASSOCIATES, P.C.

626 E. Broad Street, Suite 300
Richmond, VA 23219

T: (804) 905-9900
elizabeth@clalegal.com

E. Michelle Drake

Joseph C. Hashmall
BERGER MONTAGUE, P.C.
43 SE Main St, Suite 505
Minneapolis, MN 55414

Travis A. Sabalewski

Alison R.W. Toepp

REED SMITH LLP

Riverfront Plaza — West Tower
901 East Byrd Street, Suite 1900
Richmond, Virginia 23219

T: (804) 344-3400

F: (804) 344-3410
tsabalewski@reedsmith.com
atoepp@reedsmith.com

Michael O’Neil (Pro Hac Vice}
Albert E. Hartmann (Pro Hac Vice}
Kristen DeGrande (Pro Hae Vice)
REED SMITH LLP

10 South Wacker Drive, 40th Floor
Chicago, IL 60606

T: (312) 207-1000
michael.oneil@reedsmith.com
ahartmann@reedsmith.com
kdegrande@reedsmith.com
Case ChsePbAding NU 7a) Bpdeornert 1-43 Fidab2e2He0 Pagesas ef 199

T: (612) 594-5999
emdrake@bm.net
jhashmall@bm.net

Kristi Cahoon Kelly

Andrew J. Guzzo

Casey S. Nash

KELLY GUZZO PLC

3925 Chain Bridge Road, Suite 202
Fairfax, VA 22030

T: (703) 424-7570
kkelly@kellyguzzo.com
aguzzo@kellyguzzo.com
casey@kellyguzzo.com

Attorneys for Plaintiffs

DATED: January 21, 2020

Counsel for Defendant
Trans Union Rental Screening Solutions, Inc.

/s/ Michael O'Neil

Michael O’ Neil

Albert E. Hartmann

REED SMITH LLP

10 South Wacker Drive, 40th Floor
Chicago, IL 60606

T: 312-207-1000
michael.oneil@reedsmith.com
ahartmann@reedsmith.com

Terence N, Hawley

REED SMITH LLP

101 Second Street, Suite 1800
San Francisco, CA 94105-3659
T: 415-543-8700
thawley@reedsmith.com

Counsel for Defendants
Trans Union LLC and TransUnion Rental
Screening Solutions, Inc.
Case Gdsecpdhing N6278I Eb deGhene tly SrilePeNeV2F9 paged St 25 199

EXHIBIT 1
Chris Robinsow Se Casecmetieh AGP 7B IE Dobamene ms SF ilePon ae Ponape Gf Bs) 3) Court Docket

Current on Bloomberg Law as of Jan. 21, 2020 12:30:10

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA (Southem Division - Santa Ana)
CIVIL DOCKET FOR CASE #: 8:19-cv-01994-JLS-KES

Chris Robinson v. TransUnion Rental Screening Solutions, Inc.
DOCKET INFORMATION

Minimize

Date Filed: Oct 18, 2019

Nature of suit: 480 Consumer Credit

Assigned to: Judge Josephine L. Staton
Cause: 15:1681 Fair Credit Reporting Act
Jurisdiction: Federal Question

Jury demand: Plaintiff

Referred to: Magistrate Judge Karen E. Scott

 

Parties and Attorneys

Expand All Minimize

 

Plaintiff Chris Robinson
Plaintiff

Representation

Benjamin Galdston

Berger Montague

12544 High Bluff Drive Suite 340
San Diego, CA 92130

(619) 489-0300
bgaldston@bm.net

LEAD ATTORNEY

ATTORNEY TO BE NOTICED

Joseph C Hashmaill

Berger and Montague PC

43 SE Main Street Suite 505
Minneapolis, MN 55414

(612) 594-5996

Fax: (612) 584-4470
jhashmall@bm.net

PRO HAC VICE

ATTORNEY TO BE NOTICED

E Michelle Drake

Berger and Montague PC

43 SE Main Street Suite 505
Minneapolis, MN 55414

(612) 594-5933

Fax: (215) 584-4470
emdrake@bm.net

PRO HAC VICE

ATTORNEY TO BE NOTICED

Lauren KW Brennan

Francis Maiiman Soumilas PC
1600 Market Street Suite 2510
Philadelphia, PA 19103

(215) 735-8600

Fax: (215) 940-8000

lbrennan@consumerlawfirm.com

PRO HAC VICE
ATTORNEY TO BE NOTICED

James A Francis

Francis Mailman Soumilas PC
1600 Market Street Suite 2510
Philadelphia, PA 19103

(215) 735-8600

Fax: (215) 940-8000
jfrancis@consumerlawfirm.com
PRO HAC VICE

ATTORNEY TO 8E NOTICED

 

Plaintiff

Representation

Benjamin Galdston

Bloomberg Law’

Jonathan Wright

on behalf of themselves and all others similarly situated

Plaintiff

E Michelle Drake

James A Francis

© 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services

lf PAGE 1
Chris nobinson, rae Ge REG NOM? sD octane e Ds’ i No. cFiletroneuey Pages OP Be oy cour Docket

(See above for address)
LEAD ATTORNEY
ATTORNEY TO BE NOTICED

Joseph C Hashmaill

(See above for address)

PRO HAC VICE

ATTORNEY TO BE NOTICED

(See above for address)
PRO HAC VICE
ATTORNEY TO BE NOTICED

(See above for address)
PRO HAC VICE
ATTORNEY TO BE NOTICED

Lauren KW Brennan

(See above for address)

PRO HAC VICE

ATTORNEY TO BE NOTICED

 

Defendant

Representation

Albert E Hartmann

Reed Smith LLP

10 South Wacker Drive 40th Floor
Chicago, IL 60606

(312) 207-2821

Fax: (312) 207-6400
ahartmann@reedsmith.com

PRO HAC VICE

ATTORNEY TO BE NOTICED

Raymond Yoon Ho Kim

Reed Smith LLP

355 South Grand Avenue Suite 2900
Los Angeles, CA 90071

(213) 457-8000

Fax: (213) 457-8080
rkim@reedsmith.com

ATTORNEY TO BE NOTICED

TransUnion Rental Screening Solutions, Inc.
Defendant

Michael C O'Neil

Reed Smith LLP

10 South Wacker Drive 40th Floor
Chicago, iL 60606

(312) 207-2879

Fax: (312) 207-6400
michael.oneil@reedsmith.com
PRO HAC VICE

ATTORNEY TO BE NOTICED

Maxwell J Eichenberger

Reed Smith LLP

10 South Wacker Drive 40th Floor
Chicago, IL 60606

(312) 207-2861

Fax: (312) 207-6400
meichenberger@reedsmith.com
PRO HAC VICE

ATTORNEY TO BE NOTICED

Bryan David Trader

Reed Smith LLP

355 South Grand Avenue Suite 2900
Los Angeles, CA 90071-1514

(213) 457-8000

Fax: (213) 457-8080
btrader@reedsmith.com

ATTORNEY TO BE NOTICED

 

Docket Entries

Print Entries Request Entries Reverse Entries

Numbers shown are court assigned numbers

 

 

 

 

 

 

Entry Filed Description a

1 Oct 18, 2019 COMPLAINT with filing fee previously paid ($400. 00 paid on 10/18/2019, receipt number
26KUU0S3}, filed by Plaintiff Chris Robinson. (Attachments: # 1 Civil Cover Sheet Civil Cover
Sheet, # 2 Exhibit Summons, # 3 Exhibit Notice of Interested Parties) (Attorney Benjamin
Galdston added to party Chris Robinson(pty:pla})(Galdston, Benjamin) (Entered: 10/18/2019)

2 Oct 21, 2019 NOTICE OF ASSIGNMENT to District Judge Josephine L. Staton and Magistrate Judge Karen
E. Scott. (et) (Entered: 10/21/2019)

3 Oct 21, 2079 NOTICE TO PARTIES OF COURT-DIRECTED ADR PROGRAM filed. (et) (Entered:
10/21/2019)

4 “Oct 21, 2019 21 DAY Summons Issued re Complaint (Attomey Civil Case Opening) 1 as sto Defendant
TransUnion Rental Screening Solutions, Inc. (et) (Entered: 10/21/2019)

5 Oct 21, 2019 NOTICE OF DEFICIENCIES in Attorney Case Opening RE: Complaint (Attorney Civil Case

 

Bloomberg Law’

Opening) 1 . The following error(s) was found: Attachments # 1 Civil Case Cover Sheet,
Attachment # 2 Summons and Attachment # 3 Notice of Interested Parties should not have
been attached to Docket Entry No.1 Each document should have been filed separately. You
are not required to take any action to correct this deficiency unless the Court so directs. (et)
(Entered: 10/21/201 9)

© 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
ff PAGE 2
Case Ese re
Chris Robinson v. TransUnion Renta

6 Oct 22, 2019

INS 78 ROE LITER

INITIAL STANDING ORDER FOR CASES ASSIGNED TO JUDGE JOSEPHINE L. STATON.
(tg) (Entered: 10/22/2019)

od Bare On ated A 3p

199
9), Court Docket

 

7 Oct 29, 2019

8 Nov 7, 2019

PROOF OF SERVICE Executed by Defendant Chris Rebinson, upon Defendant TransUnion

Rental Screening Solutions, Inc. served on 10/24/2019, answer due 11/14/2019. Service of the

Summons and Complaint were executed upon Lai Saevang, Service Corp., Registered Agent

for Service of Process for Defendant TransUnion Rental Screening Solutions, Inc. in

compliance with Federal Rules of Civil Procedure by personal service.Original Summons NOT

returned, (Galdston, Benjamin) (Entered: 10/29/2019)

STIPULATION Extending Time to Answer the complaint as to TransUnion Rental Screening

Solutions, Inc. answer now due 12/12/2019, re Complaint (Attorney Civil Case Opening), 1 filed
by Defendant TransUnion Rental Screening Solutions, Inc..{Attorney Bryan David Trader

added to party TransUnion Rental Screening Solutions, Inc.{pty:dft}}(Trader, Bryan) (Entered:

11/07/2019)

 

9 Nov 7, 2019

CORPORATE DISCLOSURE STATEMENT filed by Defendant TransUnion Rental Screening
Solutions, Inc. identifying Trans Union LLC as Corporate Parent. (Trader, Bryan) (Entered:

11/07/2019)

 

10 Novy 12, 2019

"4 Nov 12, 2019

NOTICE OF LODGING filed re Stipulation Extending Time to Answer (30 days or less), 8
(Attachments: # 1 Proposed Order)(Trader, Bryan) (Entered: 11/12/2019)

ORDER Re Stipulation to Extend Time to Respond to initial Complaint By Not More Than 30
Days (L.R. 8-3) 8 by Judge Josephine L. Staton that Defendant TransUnion Rental Screening

Solutions Inc.s time to respond to Plaintiff Chris Robinsons Complaint is extended to
12/12/2019. (jp) (Entered: 11/12/2019}

 

 

12 Nov 14, 2019

13 - Dec4, 2019

14 Dec 5, 2019

FIRST AMENDED COMPLAINT against DEFENDANT All Plaintiffs amending Complaint
(Attorney Civil Case Opening), 1 , filed by Plaintiffs Chris Robinson(Galdston, Benjamin)

(Entered: 11/14/2019)
STIPULATION Extending Time to Answer the complaint as to TransUnion Rental Screening

Solutions, Inc. answer now due 1/9/2020, re Amended Complaint/Petition 12 filed by Defendant
TransUnion Rental Screening Solutions, Inc.. (Attachments: # 1 Proposed Order)(Trader,

Bryan) (Entered: 12/04/2019)

 

APPLICATION of Non-Resident Attorney E. Michelle Drake to ) Appear Pro Hac Vice on behalf

of Plaintiff Chris Robinson (Pro Hac Vice Fee - $400 Fee Paid, Receipt No. 0973-24898402)

filed by Plaintiff Chris Robinson. (Attachments: # 1 Proposed Order [Proposed] Order)
(Galdston, Benjamin) (Entered: 12/05/2019)

APPLICATION of Non-Resident Attorney Joseph C. Hashmall to o Appear Pro Hac Vice on
behalf of Plaintiff Chris Robinson (Pro Hac Vice Fee - $400 Fee Paid, Receipt No.
0973-24898536) filed by Plaintiff Chris Robinson. (Attachments: # 1 Proposed Order
[Proposed] Order) (Galdston, Benjamin) (Entered: 12/05/2019}

 

 

17 Dec 11, 2019

18 Dec 11, 2019

ORDER Re Stipulation to Extend Time to Respond to Plaintiffs’ Amended Class Action
Complaint 13 by Judge Josephine L. Staton that Defendant TransUnion Rental Screening

Solutions Inc.'s time to respond to Plaintiffs Chris Robinson and Jonathan Wright's Amended

Class Action Complaint is extended to 1/9/2020. (jp) (Entered: 12/05/2019)

APPLICATION of Non-Resident Attorney Albert E Hartmann. to Appear Pro Hac Vice o on 1 behalf

of Defendant TransUnion Rental Screening Solutions, Inc. (Pro Hac Vice Fee - $400 Fee Paid,
Receipt No. 0973-24934411) filed by Defendant TransUnion Rental Screening Solutions, Inc.

(Attachments: # 1 Proposed Order) (Trader, Bryan) (Entered: 12/11/2019)

APPLICATION of Non-Resident Attorney Michael O'Neil to Appear Pro Hac Vice 0 on behalf of

Defendant TransUnion Rental Screening Solutions, Inc. (Pro Hac Vice Fee - $400 Fee Paid,
Receipt No. 0973-249345 10) filed by Defendant TransUnion Rental Screening Solutions, Inc..

(Attachments: # 1 Proposed Order) (Trader, Bryan) (Entered: 12/11/2019)

 

 

19 Dec 12, 2019

Bloomberg Law’

NOTICE of Deficiency in Electronically Filed Pro Hac Vice Application RE: APPLICATION of

Non-Resident Attorney Michael O'Neil to Appear Pro Hac Vice on behalf of Defendant

TransUnion Rental Screening Solutions, Inc. (Pro Hac Vice Fee - $400 Fee Paid, Receipt No.
0973-24934510) 18 , APPLICATION of Non-Resident Attorney Albert E Hartmann. to Appear
Pro Hac Vice on behalf of Defendant TransUnion Rental Screening Solutions, Inc. (Pro Hac

Vice Fee - $400 Fee Paid, Receipt No. 0973-24934411) 17 . The following error(s) was/were

found: Local Rule 5-4.3.4 Application not hand-signed. Other error(s) with document(s): Please
note that electronic, image or stamp signatures are not allowed. (It) (Entered: 12/12/2019)

© 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services

fi PAGE 3
Chris Robinson a seas seneiiig No.7 By PokGhiene cFiletPen ei? GoPages OP BB oy cour Docket

 

20 Dec 16, 2019 ORDER by Judge Josephine L. Staton: granting 14 Non-Resident Attomey E. Michelle Drake
APPLICATION to Appear Pro Hac Vice on behalf of Chris Robinson, designating Benjamin
_ Galdston as local counsel. (lom) (Entered: 12/16/2019)

oS Dec 16, 2019 ORDER by Judge Josephine L. Staton: granting 15 Non-Resident Attomey Joseph C.
Hashmall APPLICATION to Appear Pro Hac Vice on behalf of Chris Robinson, designating
Benjamin Galdston as local counsel. (lom) (Entered: 12/16/2019)

 

29 Dec 16, 2019 ORDER by Judge Josephine L. Staton: granting 17 Non-Resident Attorney Albert E Hartmann
APPLICATION to Appear Pro Hac Vice on behalf of Bryan David Trader, designating
TransUnion Rental Screening Solutions, Inc. as local counsel. (lom) (Entered: 12/16/2019)

 

23 Dec 16, 2019 ORDER by Judge Josephine L. Staton: granting 18 Non-Resident Attorney Michael O'Neil
APPLICATION to Appear Pro Hac Vice on behalf of TransUnion Rental Screening Solutions,
Inc., designating Bryan Trader as local counsel. (lom) (Entered: 12/16/2019)

 

24 “Jan 2, 2020 APPLICATION of Non-Resident Attorney James A. Francis to Appear Pro Hac Vice on behalf
of Plaintiffs Chris Robinson, Jonathan Wright (Pro Hac Vice Fee - $400 Fee Paid, Receipt No.
0973-25044 1 18) filed by Plaintiff Chris Robinson, Jonathan Wright. (Attachments: # 1
_ Proposed Order) (Galdston, Benjamin) (Entered: 01/02/2020}

 

25 Jan 2, 2020 APPLICATION of Non-Resident Attorney Lauren KW Brennan to Appear Pro Hac Vice on
behalf of Plaintiffs Chris Robinson, Jonathan Wright (Pro Hac Vice Fee - $400 Fee Paid,
Receipt No. 0973-25044299} filed by Plaintiff Chris Robinson, Jonathan Wright. (Attachments:
#4 P posed Order) (Galdston, Benjamin) (Entered: 01/02/2020)

 

 

26 Jan 3, 2020 ORDER by Judge Josephine L. Staton: granting 24 Non-Resident Attorney James A Francis
APPLICATION to Appear Pro Hac Vice on behalf of Plaintiffs Chris Robinson and Jonathan
Wright, designating Benjamin Galdston as local counsel. (bm) (Entered: 01/03/2020)

 

27 Jan 3, 2020 ORDER by Judge Josephine L. Staton: granting 25 Non-Resident Attorney Lauren K wo
Brennan APPLICATION to Appear Pro Hac Vice on behalf of Plaintiffs Chris Robinson and
_donathan Wright, designating Benjamin Galdston as local counsel. (bm) (Entered: 01/03/2020) —

28 “Jan 6, 2020 Joint STIPULATION for Extension of Time to File Second Amended Class Action Complaint
and Defendani's Response to Same filed by Defendant TransUnion Rental Screening
_ Solutions, Inc.. (Attachments: # 1 Proposed Order}(O' Neil, Michael) (Entered: 01 (06/2020)

 

29 Jan 7, 2020 APPLICATION of Non-Resident Attorney Maxwell J. Eichenberger to Appear Pro Hac Vice on
behalf of Defendant TransUnion Rental Screening Solutions, Inc. (Pro Hac Vice Fee - $400
Fee Paid, Receipt No. 0973-25075033} filed by Defandant TransUnion Rental Screening
_ Solutions, Inc. . (Attachments: # 1 Proposed Order) (Trader, Bryan) (Entered: 01/07/2020)

30 Jan 9, 2020 ORDER by Judge Josephine L. Staton: granting 29 Non-Resident Attorney Maxwell J
Eichenberger APPLICATION to Appear Pro Hac Vice on behalf of Defendant TransUnion
Rental Screening Solutions, {nc., designating Bryan D Trader as local counsel. (jp) (Entered:
01/09/2020)

31 dan 13, 2020 ORDER Setting Deadlines for Plaintiffs to File Second Amended Class Action Complaint and
for Defendant to Respond to Same 28 by Judge Josephine L. Staton that Plaintiffs Chris
Robinson and Jonathan Wright shall file their Second Amended Complaint by 1/30/2020, and
Defendant TransUnion Rental Screening Solutions Inc.'s deadline to file a responsive pleading
is extended to 2/20/2020. (jp) (Entered: 01/14/2020)

2
Bloomberg Law © 2020 The Bureau of National Affairs, Inc. All Rights Reserved, Terms of Services
if PAGE 4
Case &; J 7 SF ile 0 199
Chris Robinson v. Tae Bee ena NG 7 Buipoeliifi ocke cr deRPere Age oP GEE aPee, 9}, Court Docket

General Information

Court United States District Court for the Central District of California;
United States District Court for the Central District of California

Federal Nature of Suit Consumer Credit[480]

Docket Number 8:19-cv-01994

Bloomberg Law’ © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services

Hf PAGE 5
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 8a? dashasd hal ag nth Ub awanene Lo cai LROAid? ABH yedipar2aT Bake ID #:44

Benjamin Galdston, SBN 211114
BERGER MONTAGUE PC
12544 High Bluff Drive, Suite 340
San Diego, CA 92130

T. 619.489.0300
bgaldston@bm.net

Attorneys for Plaintiffs
Additional counsel listed on signature page

IN THE UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
Orange County Division

 

CHRIS ROBINSON and JONATHAN | Case No. 8:19-cv-01994-JLS-KES
WRIGHT, on behalf of themselves and
all others similarly situated,

FIRST AMENDED COMPLAINT -
CLASS ACTION

Plaintiffs,

v. JURY TRIAL DEMANDED

TRANSUNION RENTAL
SCREENING SOLUTIONS, INC.,

Defendant.

 

 

COME NOW, Chris Robinson and Jonathan Wright (“Plaintiffs”) and state as

follows:
INTRODUCTION

1. This is an action for damages and injunctive relief brought against
Defendant TransUnion Rental Screening Solutions, Inc. (“Defendant” or “TURSS”)
pursuant to the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seg. “FCRA”) and
the California Investigative Consumer Reporting Agencies Act, CAL. Ctv. CODE §
1786 et seg. “ICRAA”).

 

 

 

CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
wa Se Ww bo

oO Oo ~~ DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case S48 Gabaa raha Hie OUP ara RE [Sl eB iELR Dro Apa eedeRSP BAYerID 4:45

2, The rights of consumers to inspect and correct consumer information
sold about them are at the heart of the FCRA and the California state law. Defendant
deprives consumers of these rights by willfully failing to comply with the laws,
refusing to adopt procedures to assure maximum possible accuracy with respect to
the inclusion of criminal record information on the reports it sells about consumers,
including by failing to obtain and use all of the publicly available personal
identifying information, and failing to include the final disposition(s) of such
records.

3. Defendant compounds these errors by systematically misrepresenting
the sources from which it obtains such public records, claiming in disclosures to
consumers that it obtains the records directly from courthouses, when in fact it
obtains these records from private vendors. Defendant thus fails to provide
consumers with all of the information in their files, including the true sources from
which that information is obtained, upon request as required by law, prejudicing
consumers’ ability to correct errors that may stem from a vendor’s records.

4, Defendant’s practices harm consumers seeking residential leases by
prejudicing their landlords with inaccurate, adverse information and by depriving
those consumers of valuable congressionally-mandated information.

5. Defendant is a consumer reporting agency that compiles and maintains
files on consumers on a nationwide basis. It sells consumer reports generated from
its database and furnishes these consumer reports to landlords who use the reports
to make decisions regarding whether to rent to certain consumers.

6. Defendant falsely reported to Plaintiffs’ potential landlords that
Plaintiffs had been charged and convicted of criminal offenses and, as a result,
Plaintiffs were denied rental opportunities.

7. With respect to both Plaintiffs, the convictions reported belonged to

another individual with a similar name. Defendant’s reporting cost Plaintiffs their

 

-2-

 

CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
Oo CO BH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case G28: GaSeGod rng WHEE 7ap Soule ame? TIE eB EN BHP Bd yeRge Reel IAGO ID #:46

chance to rent the properties of their choice, caused them serious distress and
embarrassment, and in the case of Plaintiff Robinson, caused financial loss,
including forfeiture of a $1,650 deposit.

8. | Many publicly available criminal records lack meaningful personal
identifying information about the offender. Many such records only contain the
offender’s name, and do not contain any other identifiers, such as date of birth, age,
address, or Social Security Number.

9. Even when publicly available criminal records contain such personal
identifying information, Defendant does not use it.

10. Relying on such public records, Defendant matched Plaintiff Robinson
(who has a very common first and last name) with a criminal record that did not
belong to him. Given the paucity of information in the underlying public records,
the only personal identifier Defendant could have used to get a match is Plaintiff
Robinson’s name.

11. With respect to Plaintiff Wright, Defendant failed to use the full date of
birth of the true criminal, which is available in the public record and completely
different from Plaintiff Wright’s, to exclude the mis-matched criminal record from
its report about Plaintiff Wright.

12. Defendant’s matching procedures are not reasonable procedures to
ensure the maximum possible accuracy of the records it reports. Defendant’s failure
to employ reasonable procedures resulted in Defendant’s reports being inaccurate.
Accordingly, Plaintiffs bring claims against Defendant under the FCRA and ICRAA.,

PARTIES AND JURISDICTION

13. Plaintiffs are natural persons and “consumers” as protected and
governed by the FCRA and ICRAA.

14. Plaintiff Robinson is a resident of Orange County, California.

15. Plaintiff Wright is a resident of San Marcos, California.

 

-3-

 

CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
~~ NO OOD

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case §49°Cad8 Gwngibg NES sbimodae nti 4 dal ROP Aha gasea et PR291D #:47

16. Defendant TransUnion Rental Screening Solutions, Inc. provides
consumer reports for rental screening purposes. Defendant sells background reports
containing, inter alia, information about consumers’ criminal backgrounds to
prospective landlords. Defendant is a consumer reporting agency as contemplated
by the FCRA, 15 U.S.C. § 168la. Defendant is regularly engaged in the business of
assembling, evaluating, and disbursing information concerning consumers for the
purpose of furnishing consumer reports to third parties.

17. Among other things, Defendant provides background checks and credit
reports to landlords for their use in deciding whether to rent to a prospective tenant.
These reports are provided in connection with a business transaction initiated by the
consumer.

18. Detendant is a Delaware corporation headquartered in Colorado.

19. The Court has personal jurisdiction over Defendant. Defendant
conducts substantial business in this District, including issuing background checks
and credit reports on residents of this Division, including Plaintiff Robinson.

20. This Court has jurisdiction over this action pursuant to 15 U.S.C. §
1681p and CAL, CIv. CODE § 410.10.

FACTUAL ALLEGATIONS

Defendant's Acquisition and Use of Criminal Record
Information for Background Reporting

21. For many years, Defendant has purchased records of criminal cases
(“criminal record information”) from one or more private sources known as
“vendors,” rather than retrieving the actual underlying court records, for purposes of
creating and selling tenant screening reports to prospective landlords and rental
property managers.

22, The tenant screening reports that Defendant sells to landlords and
property managers about thousands of consumers each year are “consumer reports”

within the meaning of 15 U.S.C. § 1681a(d) because they are used and expected to

 

-4-

CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES

 
So Co sR

10
I]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 8.49°Gase GanGihg MEY? eb onde? 15 idaldad Roepe gas a! BRYAID #48

be used for multiple purposes governed by 15 U.S.C. § 1681b and the criminal record
information included within bears on the, reputation, personal characteristics, and
mode of living of the subjects of the reports.

23. Therefore, Defendant is required by the FCRA to follow reasonable
procedures to assure maximum possible accuracy of the information concerning the
individual about whom the consumer reports it prepares relates. 15 U.S.C. §
168 1e(b).

24. Similarly, Defendant’s tenant screening reports as “investigative
consumer reports” within the meaning of CAL. Civ. CODE 1786.2 because the
information contained therein bears upon consumers’ character, general reputation,
personal characteristics, and mode of living.

25. Therefore, Defendant is required by the ICRAA to follow reasonable
procedures to assure maximum possible accuracy of the information concerning the
individual about whom the report relates. CAL. CIV. CODE § 1786.20(b).

26. However, Defendant does not follow such procedures, but instead fails
to obtain sufficient data to provide accurate information on the reports it prepares
and sells. Defendant thus regularly and illegally includes criminal record
information on reports which does not pertain to the individual who is the subject of
the report. Defendant also regularly and illegally issues reports containing so little
information about the offenses associated with the consumers that the reports cannot
be considered accurate under the FCRA and ICRAA.

27. Defendant’s practices and procedures regarding the reporting of
criminal record information, including the failure to obtain, use, and report sufficient
identifying information and information about the record at issue, cause widespread
harm to consumers and to interstate commerce as a whole.

28. This phenomenon is the result of Defendant’s intentional business

decisions. The criminal record information Defendant obtains from its vendor(s) is

 

-5-

CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES

 
wm fe Ww bk

Oo CO ~~. N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case $49 dake Gehgihgh

 

merely a summary which does not include all of the information or the most up to
date information available at the courthouses or government offices where the
records themselves are housed in conjunction with the functioning of those entities.

29, Defendant knows that its vendor(s) make mistakes in the condensed,
summary eviction information that it purchases for background reporting purposes,
and that such information routinely does not contain basic personal identifying
information such as date of birth, Social Security Number, or middle name, and that
such information routinely does not include an accurate description of the charge
and/or disposition.

30. Purchasing distilled, incomplete civil public records information was
the impetus for regulatory investigations of its corporate parent and partner, Trans
Union, LLC and other consumer reporting agencies, and dozens of FCRA class
action lawsuits throughout the United States, which ultimately resulted in a
nationwide settlement. Clark v. Trans Union, LLC, No. 3:15-cv-00391-MHL, ECF
No. 272 (E.D. Va. Aug. 29, 2018).

31. For example, in 2015, the Consumer Financial Protection Bureau
(“CFPB”) noted that consumer reporting agencies (“CRAs”) did not adequately

oversee their public records vendors:

Examiners found that the oversight of public records providers by one
or more CRAs was weak and required corrective action. For example,
one or more CRAs had never conducted a formal audit of their public
records providers. In addition, one or more CRAs did not have defined
processes to verify the accuracy of public record information provided
by their public records providers. In light of such weaknesses,
Supervision directed one or more CRAs to establish and implement
suitable and effective oversight of public records providers.’

 

! CFPB, Supervisory Highlights, 2.1.1 (Summer 2015), available at
http://files.consumerfinance.gov/f/201506_cfpb_supervisory-highlights.pdf (last
viewed July 9, 2018).

 

-6-

CLASS ACTION AM. COMPL., No. 8:19-cy-01994-JLS-KES

 
Oo CO 7 RH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case Gage aka SeHaiG MES ab ibodnen Hb ical annie

 

32. Further, the CFPB expressed concern about the accuracy of public

records information that the CRAs imported into their consumer databases:

Examiners reviewed quality control processes with respect to the
accuracy of consumer reports produced by one or more CRAs and
found that, with certain exceptions, there were no quality control
policies and procedures to test compiled consumer reports for accuracy.
While processes existed to analyze and improve the quality of incoming
data, there was no post-compilation report review or sampling to test
the accuracy of consumer reports. In light of these weaknesses,
Supervision directed one or more CRAs to develop a plan with
implementation timelines to establish quality controls that regularly
assess the accuracy and integrity of the consumer reports and consumer
file disclosures produced.’

33. Despite the fact that it is fully aware of the problems associated with
incomplete information purchased from vendors, Defendant has not stopped
acquiring and profiting from incomplete and inaccurate information.

34. TURSS markets its services to landlords by noting that it can provide
“accurate credit, criminal and eviction histories on renters.” Jt purports to offer
“more accurate matching” using “advanced matching logic to match your rental
applicants to our report histories.”?

35. Defendant further claims that its background screening products
provide “[b]road coverage and more precise matching capabilities provide
comprehensive, targeted and filtered screening results.’*

Defendant’s Failure to Fully Disclose Information to Consumers

36. Additionally, and despite the clear mandate of FCRA section
1681 g(a)(1)-(2) and ICRAA section 1786.28, Defendant never identifies on reports

 

2 Id. at 2.1.2.

> Tenant Screening | TransUnion SmartMove | Tenant Background Check,
https://www.transunion.com/product/smartmove (last visited Oct. 2, 2019).

5 byt 1S), WW -transunion.com/product/background-data-solutions (last visited Oct.

 

-7-

CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES

 
a HR wv £f

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

or discloses to consumers the source(s) from which it obtains the criminal record

information it includes on its reports to third parties.

37. The FCRA mandates that upon request, consumer reporting agencies
such as Defendant must “clearly and accurately disclose to the consumer” who
requests his or her file “the sources” that supplied any “information” to the CRA
about that consumer. 15 U.S.C. § 1681 g(a)}(2).

38. The ICRAA requires that investigative consumer reporting agencies
which include matters of public record on their reports “shall specify in any report
containing public record information the source from which that information was
obtained....” CAL. CIV. CODE § 1786.28(a).

39. Identification of the true source of a CRA’s information 1s vital to
correcting errors and to informing consumers about who is furnishing important
information about them.

40. Defendant does not obtain criminal records information directly from
public sources.

41. Much of the criminal records information Defendant obtains comes
from private vendors.

42. Defendant conceals the identities of its source(s) for criminal record
information, which are private vendors, including other consumer reporting
agencies, that supply Defendant with incomplete information on a bulk basis.

43. Defendant is more interested in maintaining the appearance that it
obtains actual public records from true government sources and in protecting its low-
cost private sources of public record data than in disclosing to consumers vital
information that Congress required CRAs to disclose in FCRA section 1681 g({a)(2),
and which California state law requires them to provide pursuant to ICRAA section

1786.28(a).

 

-8-

CLASS ACTION AM. COMBL., No. 8:19-cv-01994-JLS-KES

 
Ge CO ss DH

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case Sate Gaka Sahaig MES? ab ibndrlem HAS eal Gd Me

 

44. Defendant fails, as a matter of common policy and procedure, to
provide consumers who request file disclosures with all information Defendant
maintains about the requesting consumer, including never disclosing to consumers
the source of the criminal record information collected and reported about them.

45. Defendant’s practices not only violate the FCRA and ICRAA as a
matter of law, the practices exact serious consequences on rental housing applicants
and interstate commerce. Consumers are prejudiced in their ability to obtain leased
housing and are deprived of complete information regarding the nature and source(s)
of the information Defendant maintains and sells about them.

The Experience of Plaintiff Chris Robinson

46. In June 2018, Plaintiff Robinson applied to rent a condo at Laguna
Woods Village, a residential community for active adults over the age of 55. Excited
about the amenities, conveniences, and facilities, Plaintiff Robinson quickly moved
to apply and put down a $1,650 deposit.

47, On or around June 23, 2018, Laguna Woods Village (or an agent
working on its behalf) conducted a background check on Plaintiff Robinson by
ordering a tenant background search from Defendant.

48. In response, Defendant furnished a consumer report to Laguna Woods
Village that indicated Plaintiff Robinson had a criminal history, including a
conviction for illegal dumping, i.e., littering.

49. As a result of the criminal record contained in the consumer report
attributed to him, Plaintiff Robinson was denied the opportunity to rent the condo
and lost the $1,650 deposit.

50. After Plaintiff Robinson was denied the opportunity to rent the condo,
he obtained a copy of the report Defendant prepared about him, and was shocked to
see that it contained a criminal conviction for a person named “Christopher A.

Robinson” whose height was “671,” age of thirty-three years old, and who had

 

-9-

CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case SPS 2M aa BoDE RAG ET dba hea Silea EH TA AY Pa Genta cieds 99ag2 ID #53

committed the offense in Texas.

51. Plaintiff Robinson does not have a middle name and has never lived in
Texas. Additionally, Plaintiff Robinson’s height is 5’9” and he was seventy-five
years old at the time he was denied housing.

52. Based on the fact that Plaintiff Robinson does not have a middle name
and is over forty years older than the person who committed this offense, it should
have been immediately obvious to Defendant that the criminal offender in the
reported criminal case was misattributed to Plaintiff Robinson. Defendant also could
have cross-checked Plaintiff Robinson’s height, date of birth and residence.

53. Plaintiff Robinson disputed these results with Defendant, and after a
reinvestigation, Defendant created a revised report which removed the conviction
which did not belong to Plaintiff Robinson. However, Plaintiff Robinson had
already lost the opportunity to rent his preferred housing, and despite a request, he
was unable to receive a refund of his application fee.

54. The report that Defendant prepared about Plaintiff Robinson did not
identify the vendor from whom Defendant received the reported criminal record
information. This omission made it impossible to fix the problem at its source -
Plaintiff Robinson does not and cannot know if the vendor is supplying similarly
incomplete information to other consumer reporting agencies.

The Experience of Plaintiff Jonathan Wright

55. Onor about April 3, 2019, Plaintiff Jonathan Wright applied to rent an
apartment at Bella Vista at Warner Ridge (“Bella Vista”), an apartment complex in
San Diego, California. Plaintiff Wright provided the accurate spelling of his name,
complete date of birth, full social security number, and current address in connection
with his application.

56. Plaintiff Wright has never lived in or near Sacramento, California, and

has no criminal record.

 

-10-

CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES

 
So sO tw ff

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case SPO RC as BaUERHLSG INES 9 Bd BikanRahe 205 Ci Le oA 0 bla geatte araat 294g@ ID #:54

57. In connection with his application, Bella Vista obtained a tenant
screening report from Defendant on or about April 3, 2019. Bella Vista provided
Defendant with Plaintiff Wright’s full date of birth, full social security number, and
address, and Defendant provided Bella Vista with a consumer report purportedly
about Plaintiff Wright for a fee.

58. The April 3, 2019 report Defendant prepared and sold to Bella Vista
about Plaintiff Wright contained a criminal record which was inaccurate in
numerous respects.

59. The criminal record Defendant attributed to Plaintiff Wright was a
“CRIMINAL/TRAFFIC” offense, with Case No. 14F04623, allegedly obtained
from the “CA Sacramento Superior Court.” The report does not contain any details
about the nature of the charges, nor does it contain any disposition information — it
simply shows a case filing date of July 9, 2014.

60. Defendant’s April 3, 2019 report represents that this offense pertains to
an individual named “Jonathan C. Wright,” and suggests that no additional personal
identifying information is available in the public record, by stating “N/A” in the
fields on the report for “DOB,” “Age,” “SSN,” and “Residence.”

61. Inreality, the publicly available records for Case No. 14F04623 in the
Superior Court of Sacramento, CA include substantial personal identifying
information. Most importantly, they identify the criminal as “Johnathon Calvin
Wright,” different first and middle names from Plaintiff Wright’s, and a different
first name than the offender name contained on Defendant’s April 12, 2019 report.

62. Furthermore, the public record of Case No. 14F04623 contains the true
criminal’s full date of birth, which is completely different from Plaintiff Wright’s.

63. Additionally, these records include the details of the nature of the
charges, which were for felony kidnapping, felony criminal threats, and

misdemeanor resisting arrest. Furthermore, the records show that the charges were

 

-[I-

 

CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
i)

> Ww

oO co ~~ DW in

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

RAP ieee Ad ida Geaacieast 98492 ID #:55

 

disposed of on May 26, 2017, and were no longer pending.

64. Defendant failed to obtain sufficient information, available on the
public record, to accurately attribute this record, or even to provide basic information
such as the nature of the charges and the existence of a disposition.

65. Defendant obtained its information regarding Case No. 14F04623 from
a private vendor.

66. The April 3, 2019 report does not identify the private vendor from
which Defendant obtained the criminal record information contained therein.

67. Pursuant to its agreement with Bella Vista, and solely as a result of the
inclusion of the inaccurate criminal record on the report, Defendant recommended
that Bella Vista deny Plaintiff Wright’s rental application.

68. Bella Vista in fact denied Plaintiff Wright’s rental application as a result
of Defendant’s inaccurate and derogatory reporting.

69. Plaintiff Wright subsequently made a request to Defendant for a copy
of his complete consumer file.

70. Plaintiff Wright thereafter received a file disclosure from Defendant,
dated April 12, 2019.

71. The file disclosure did not accurately identify the source from which
Defendant obtained the inaccurate criminal record included on its report to Bella
Vista. Instead, it stated that the record “was collected from public record sources by
TransUnion Rental Screening Solutions or a company TURSS hired to collect such
information.” This statement misrepresents the nature of Defendant’s practices by
suggesting that records are obtained on an individualized basis, rather than the
reality, which is that Defendant obtains criminal records on a bulk basis from private
vendors, including other consumer reporting agencies. It also fails to identify the
specific source from which Plaintiff Wright’s records were obtained.

72. Because Plaintiff Wright will seek housing in the future, and because

 

-12-

CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES

 
~~ DH Oa

[0
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 8 fOSias BBG RRieG NS? OdBabtinehe 15 ebi tA a Pe aGeake ames Mage ID 4:56

of the ubiquity of pre-rental background checks, there is a real and immediate threat
that Plaintiff Wright will suffer the same injury with respect to future rental

applications.

Facts Demonstrating That Defendant Willfully Failed
To Comply With The FCRA

73. If Defendant had reasonable procedures to ensure maximum possible
accuracy, it would have determined that the criminal records it reported did not
belong to Plaintiffs.

74. Based on the paucity of information available in Defendant’s reporting
of the public records it misattributed to Plaintiff Robinson, it is apparent that the only
personal identifier Defendant could have relied on is Plaintiff Robinson’s name. On
its face, matching where the only personal identifier used is the name is
unreasonable. But, Defendant added insult to injury by ignoring the obvious
mismatch between the offender, who had a middle name and different date of birth,
and Plaintiff Robinson, who does not have a middle name.

75. With respect to Plaintiff Wright, Defendant failed to obtain and/or use
the date of birth of the true offender, which is available in the public record and is
completely different from Plaintiff's Wright’s date of birth.

76. If Defendant had conducted its searches to require a match of the
middle name or date of birth, it would have avoided the false positives. If Defendant
required that the middle names or dates of birth on the records it reported matched
one another it would have avoided false positives. If Defendant had looked for
additional data on the offenders whose records were matched to Plaintiffs, it could
have avoided false positives.

77, Defendant makes it appear as if its matching criteria are more stringent
than they are in actuality by putting Plaintiffs’ personally identifying information
above every record on the report, including the records that do not belong to them.

For example, on page | of the report about Plaintiff Robinson, it lists Plaintiff

 

-|3-

CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES

 
wn OGD

Oo co ws D&D

10
1
12
13
14
15
16
1?
18
19
20
21
22
23
24
25
26
27
28

Case & 752 eaa2bah hile

 

RE RPA Sea ELAI A AY PAB a Gece gist Wedge 1p #:57

 

Robinson’s actual date of birth and address in the upper right comer of the page, but
the remainder of the page is devoted to a record that is not Plaintiff Robinson’s and
that was not associated with that address or date of birth. This tactic is misleading,
as it makes it appear to the reader as though the information in the public criminal
record matches Plaintiff Robinson’s date of birth and address when in reality it was
matched to neither personal identifier.

78. Other tenant screening agencies have faced governmental scrutiny for
substantially similar activities. See, e.g., FTC v. Realpage, Inc., No 3:18-cv-2737
(FTC settlement with tenant screening agency which failed to comply with 15 U.S.C.
§ 1681le(b) because it used loose matching criteria to link potential tenants with
criminal records).

79. In addition to employing matching criteria that are obviously flawed,
Defendant also fails to fully and accurately report the criminal records it includes in
its reports, including so little information about the underlying criminal record itself
as to make the reports misleading. For example, Defendant’s report on Plaintiff
Wright not only includes a misattributed record, it also fails to include even basic
information about what the plea was, what the disposition was, or what fine or
sentence was imposed. Including this kind of vague innuendo about supposed
criminal activity is wholly inconsistent with the Fair Credit Reporting Act’s
requirement of maximum possible accuracy.

80, Finally, Defendant fails to identify the vendors from which it obtained
the records included on Plaintiffs’ reports, both on the reports themselves and in
Defendant’s file disclosures to consumers.

81. In addition to the conduct set forth above, Defendant’s willful conduct
is further reflected by, inter alia, the following:

a. The FCRA was enacted in 1970; Defendant has had 49 years to become

compliant;

 

-14-

CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES

 
Oo OF sof

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case S298 abRaDG Hiss KES? dBaranenhe 1 Ses ie A Peageatta ord 99ag8 ID #:58

g.
82,

Defendant and its parent company have been repeatedly sued for
misreporting public record information;

Defendant is a corporation with access to legal advice through its own
general counsel’s office and outside litigation counsel. Yet, there is no
contemporaneous evidence that it determined that its conduct was lawful;
Defendant knew or had reason to know that its conduct was inconsistent
with FTC guidance, caselaw, and the plain language of the FCRA;
Defendant voluntarily ran a risk of violating the law substantially greater
than the risk associated with a reading that was merely careless;
Defendant knew that matching individuals to criminal records using
limited information would result in false positives. However, it persisted
in doing so; and

Defendant’s violations of the FCRA were repeated and systematic.

At all times relevant hereto, Defendant’s conduct was willful and

carried out in knowing or reckless disregard for consumers’ rights under the FCRA.

Defendant’s conduct was intentionally accomplished through its intended

procedures; these procedures have continued despite the fact that other consumer

reporting agencies have been subject to court decisions and consumer complaints

critical of similar conduct; and Defendant will continue to engage in this conduct

because it believes there is greater economic value in selling over-inclusive

consumer reports than in producing accurate reports.

83.

(a)

CLASS ACTION ALLEGATIONS
Plaintiffs bring this action on behalf of the following Classes:

For Defendant’s violations of Section 1681g of the FCRA (the

“FCRA Disclosure Class”):

All persons residing in the United States and its Territories who, during

 

 

-15-

CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES

 
oO CO SO ON

10
Il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 8:29 °ahBon6 REGIE dati hPa [eb iE OA AH ba Gece ahaa 8498 ID #:59

the period beginning five (5) years prior to the filing of the original
complaint and continuing through the date of the resolution of this case,
requested a copy of their consumer file from Defendant, to whom
Defendant provided a response which included one or more items of
criminal record information obtained from a third party vendor, and
which did not identify the third party vendor source.

(b) For Defendant’s violations of Section 1681e(b) of the FCRA
(the “Inaccurate Matching Class”):

All natural persons residing in the United States and its Territories who,
during the period beginning five (5) years prior to the filing of the
original complaint and continuing through the resolution of this case,
were the subjects of a consumer report that Defendant prepared and
delivered to a third party which (i) contained one or more items of
criminal record information, (ii) Defendant’s information about the
criminal record does not include date of birth, social security number,
or street-level address information that matches both the offender and
the consumer, and (iii) the name of the offender on the report does not
fully match the name of the subject of the report, meaning it does not
match the first name, the middle name, and the last name of the subject
of the report.

(c) For Defendant’s violations of Section 1786.20(b) of the ICRAA

(the “California Inaccurate Matching Subclass”’):

All members of the Inaccurate Matching Class residing in California at
the time that they were subjects of a consumer report that Defendant
prepared and delivered to a third party.

(d) For Defendant’s violations of Section 1786.28 of the ICRAA
(“the ICRAA Disclosure Class”):

All natural persons residing within the State of California who, during
the period beginning five (5) years prior to the filing of the original
complaint and continuing through the date of the resolution of this case,
were the subject of a consumer report prepared by Defendant which
included one or more items of criminal record information obtained

 

 

-16-

CLASS ACTION AM. COMPL., No. 8:19-cy-01994-JLS-KES

 
a

Oo CO ~s BH WT

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case &P6 [eek BDGRGING EET DIB otlien? 9 Bien ite tA Ae ba Geahe GRAF 994g2 ID #:60

from a third party vendor, and which did not identify the third party
vendor source.

84. Plaintiffs seek certification of all Classes pursuant to Fed. R. Civ. P.
23(b)(3) and certification of the ICRAA Disclosure Class and California Inaccurate
Matching Class pursuant to Fed. R. Civ. P. 23(b)(2).

85. The Classes are so numerous that joinder of all members is
impracticable. Although the precise number of class members is known only to
Defendant, Plaintiffs aver upon information and belief that the Classes number in
the thousands.

86. There are questions of law and fact common to the Classes that
predominate over any questions affecting only individual class members. The
principal questions concern whether Defendant willfully and/or negligently violated
the FCRA by failing to identify its private sources of criminal record information
and, by failing to follow reasonable procedures to assure the maximum possible
accuracy of the information contained in consumers’ files with respect to criminal
record information.

87. Plaintiffs’ claims are typical of the claims of the Classes, which all arise
from the same operative facts and are based on the same legal theories.

88. Plaintiffs will fairly and adequately protect the interests of the Classes.
Plaintiffs are committed to vigorously litigating this matter. Further, Plaintiffs have
secured counsel who are very experienced in handling consumer class actions.
Neither Plaintiffs nor their counsel have any interests which might cause them not
to vigorously pursue this claim.

89. This action should be maintained as a class action because the
prosecution of separate actions by individual members of the Classes would create
a risk of inconsistent or varying adjudications with respect to individual members

which would establish incompatible standards of conduct for the parties opposing

 

-17-

 

 

CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
 

io NEB 2d Bakiene 4 756Hi EA o/ Dbageahe area Wage ID #:61

 

the Classes, as well as a risk of adjudications with respect to individual members
which would as a practical matter be dispositive of the interests of other members
not parties to the adjudications or substantially impair or impede their ability to
protect their interests.

90. Defendant has acted or refused to act on grounds generally applicable
to the Classes, thereby making appropriate final injunctive relief or corresponding
declaratory relief with respect to the ICRAA Disclosure Class and California
Inaccurate Matching Class.

91. Whether Defendant violated the FCRA can be easily determined by
Defendant’s policies and a ministerial inspection of Defendant’s business records.

92. Acclass action is a superior method for the fair and efficient adjudication
of this controversy. Management of the Classes’ claims is likely to present
significantly fewer difficulties than those presented in many individual claims. The
identities of the class members may be derived from Defendant’s records and

publicly available records.

COUNT I
15 U.S.C. § 1681e(b)
(Plaintiffs Robinson and Wright — Individually and on behalf of the
Inaccurate Matching Class

93. Plaintiffs reiterate each of the allegations in the preceding paragraphs
as if set forth at length herein.

94. Defendant violated 15 U.S.C. § 168le(b) by failing to establish or to
follow reasonable procedures to assure maximum possible accuracy in the
preparation of the consumer reports it furnished regarding Plaintiffs and the
proposed Inaccurate Matching Class by selling criminal record information without
obtaining sufficient personal identifying information to adequately attribute the
records, and without obtaining sufficient information to adequately identify the

nature of the criminal records and their dispositions.

+

 

-18-

CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES

 
A ON

oO ~~) A

10
i!
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case S:8S9Gcb Ree REIS MEST © dBarduaibhe a SieBine 14 a Sea Geatle ces 2482 1D #:62

 

95. The foregoing violations were negligent and/or willful. Defendant
acted in knowing or reckless disregard of its obligations and the rights of Plaintiffs
under 15 U.S.C. § 168le(b). See {| 70-78, inter alia, above.

96. As a result of Defendant’s conduct, Plaintiffs suffered damages
including but not limited to: denial of a rental opportunity, forfeiture of deposit
funds, damage to reputation, embarrassment, humiliation and other mental and
emotional distress.

97. Plaintiffs and members of the Inaccurate Matching Class are entitled to
recover actual damages and/or statutory damages, punitive damages, costs and
attorneys’ fees from Defendant in an amount to be determined by the Court pursuant

to 15 U.S.C. §§ 1681n and 168 lo.

COUNT II
CAL. CIv. CODE § 1786.20
(Plaintiffs Robinson and Wright — Individually and on behalf of the California
Inaccurate Matching Class)

98. Plaintiffs incorporate the paragraphs above.

99. Defendant is an investigative consumer reporting agency as defined by
the ICRAA, and Defendant was required to adhere to the requirements of the
ICRAA.

100. The ICRAA required Defendant to follow reasonable procedures to
assure maximum possible accuracy of the information it reported. CAL. Civ. CODE
§ 1786.20(b).

101. Defendant violated this provision by failing to establish or to follow
reasonable procedures to assure maximum possible accuracy in the preparation of
the consumer reports it furnished regarding Plaintiffs. Specifically, Defendant
misidentified Plaintiffs as criminals based only on inadequate procedures for
obtaining criminal record information and matching it to consumers,

102. Because Plaintiffs will seek housing in the future, and because of the

 

-|9-

 

CLASS ACTION AM. COMPL., No, 8:19-cv-01994-JLS-KES
oo =D) OS

10
Lh
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case S286 2G aa oD4 REGGE 2d Burtt he a5 EH ie Da AY Dea Geake Giang 08498 ID #:63

ubiquity of pre-rental background checks, there is a real and immediate threat that
Plaintiffs will suffer the same injury with respect to future rental applications.
103. Accordingly, Plaintiffs and the California Inaccurate Matching Class

are entitled to injunctive relief and to the recovery of attorneys’ fees and costs.

COUNT Il
15 U.S.C. § 1681 g(a)(2)
(Plaintiff Wright — Individually and on behalf of
the FCRA Disclosure Class)

104, Plaintiff Wright incorporates the paragraphs above.

105. Defendant violated 15 U.S.C. § 168lg(a)(2) by failing to provide
consumers throughout the United States, such as Plaintiff Wright, upon request, with
all information in the consumers’ files, including the sources of such information.

106. The foregoing violations were negligent and/or willful. Defendant
acted in knowing or reckless disregard of its obligations and the rights of Plainuff
Wright and members of the proposed FCRA Disclosure Class under 15 U.S.C. §
1681 g(a)(2). See JJ 27-43, inter alia, above.

107. As a result of Defendant’s conduct, Plaintiff Wright and members of
the FCRA Disclosure Class suffered damages including but not limited to: denial of
statutorily-mandated disclosure of information.

108. Plaintiff Wright and members of the FCRA Disclosure Class are
entitled to recover actual damages and/or statutory damages, punitive damages, costs
and attorneys’ fees from Defendant in an amount to be determined by the Court
pursuant to 15 U.S.C. §§ 1681n and 1681o.

COUNT IV

CAL, Civ. CODE § 1786.28
(Plaintiffs Robinson and Wright — Individually and on behalf of
the ICRAA Disclosure Class)

109. Plaintiffs incorporate the paragraphs above.
110. The ICRAA required Defendant to include the specific sources of

 

-20-

CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES

 
Oo Oo ws

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case S690 aa204 Rag NES? 6 dBotiare hea ed 1 2a Pea Geake Gt72ct 28488 ID #:64

information reported any time it included public records on a report to a third party.
CAL. CIV. CODE 1786.28.

111. Defendant violated this provision by failing to include the specific
source(s) of the criminal record information it sold about Plaintiffs and members of
the proposed ICRAA Disclosure Class.

112. Because Plaintiffs will seek housing in the future, and because of the
ubiquity of pre-rental background checks, there is a real and immediate threat that
he will suffer the same injury with respect to future rental applications.

113. Accordingly, Plaintiffs and the ICRAA Disclosure Class are entitled to

injunctive relief and to the recovery of attorneys’ fees and costs.

COUNT V
Cal. Bus. & Prof. Code § 17200
(Plaintiffs Robinson and Wright individually and on behalf of the
ICRAA Disclosure Class and California Inaccurate Matching Class)

114. Plaintiffs incorporate the paragraphs above.

115. Defendant was required to adhere to the requirements of the California
Unfair Competition Law (“UCL”).

116. Defendant’s inaccurate reporting and inaccurate disclosures constituted
unlawful, unfair, and fraudulent business practices.

117. Defendant’s practices were unlawful because they violate the FCRA
and/or the ICRAA.

118. Defendant’s practices were unfair because it is unethical, immoral,
unscrupulous, oppressive, and substantially injurious to consumers to match them to
criminal records based on insufficient criteria.

119. Defendant’s practices were fraudulent because the report recipients
were deceived and/or were likely to be deceived by Defendant’s inaccurate

representations that Plaintiffs were likely criminals.

 

-2]-

 

 

CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
Oo 0 SDR UH B&B wD Be

BN NM NB BR BR RD BRD OD RO meee eee
ao Ss BO th OWL Uhr lLlUDDULUlUCOCOULUlUlOOUUCUCOUCU OC ee le

 

 

Sida EE? a dB oeaestD 206i CB a AOU AOAGaxkE GAS 28448 ID #:65

120. The harm caused by these business practices vastly outweighs any
legitimate utility they possible could have.

121. Because Plaintiffs will seek housing in the future, and because of the
ubiquity of pre-rental background checks, there is a real and immediate threat that
Plaintiffs will suffer the same injury with respect to future rental applications.

122. Plaintiffs and the ICRAA Disclosure and California Inaccurate
Matching Classes are entitled to injunctive relief and to the recovery of attorneys’
fees and costs.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs seek relief as follows:

A. Awarding actual damages, as provided by the FCRA;

B. Awarding statutory and punitive damages as provided by the FCRA;

C. | Awarding reasonable attorneys’ fees and costs, as provided by the
FCRA and the ICRAA;

D. For injunctive relief enjoining Defendant from pursuing the practices
complained of above as provided by the ICRAA; and,

D. Granting other and further relief, in law or equity, as this Court may
deem appropriate and just.

JURY DEMAND

Plaintiffs demand a trial by jury for all claims so triable.

    

BER MONTA:

  

Date:

E. Michelle Drake*

Joseph C. Hashmall*
BERGER MONTAGUE PC
43 SE Main Street, Suite 505
Minneapolis, MN 35414

 

-?3-

CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES

 
Go 7S SYN BDH wo FSF Ww NY Ff

Nw Nw NO NO UNDlUNO CUND OBRO OBROmmOmmmeemet
Se SAN BD wo SF WH NY KY CF DO Boe SN DH w BR WY WV fF CO

Case SPS ta ea RoR HAG RE Fd Barthes 1 Hien eH C4 Dba Geakie ceed BAe 1D #:66

T. 612.594.5999
F, 612.584.4470
emdrake@bm.net
jhashmall@bm.net

Devin H. Fok, SBN 256599
DHF LAW P.C.

234 E. Colorado Blvd. 8th Floor
Pasadena, CA 91101

T: (888) 651-6411

F: (818) 484-2023

devin@devinfoklaw.com

James A. Francis *

John Soumilas *

Lauren KW Brennan *
FRANCIS MAILMAN
SOUMILAS PC

1600 Market Street, Suite 2510
Philadelphia, PA 19103

T: (215) 735-8600

F: (215) 940-8000
jfrancis@consumerlawfirm.com

*

jsoumilas consumerlawfirm.com
brennan@consumerlawfirm.com

Kristi C. Kelly*

KELLY GUZZO PLC

3925 Chain Bridge Rd., Suite 202
Fairfax, VA 22030

T. 703.424.7570
kkelly@kellyguzzo.com

*application for admission pro hac
vice forthcoming

ATTORNEYS FOR PLAINTIFFS

 

23.

CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES

 

 
Case Gage Pending Nb 576) DobtaneMele’ Filenrolai7ad- Opdyeoe GP3a 199

EXHIBIT 2
ASE INFORMATIONDase Petditg NB E76 Hobanene tle SFifetreN2 427 °PaGWS 6193 199

 

ise Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed | Proceedings Held

ise Number: 19STCV43951
CHAEL REID LEWIS VS TRANSUNION RENTAL SCREENING SOLUTIONS, INC.
ing Courthouse: Spring Street Courthouse

ing Date: 12/06/2019
ise Type: Other Complaint (non-torl/non-complex) (General Jurisdiction)
atus: Pending

ck here tc access document images for this case
his link fails, you may go to the Case Document images site and search using the case number displayed on this page

JTURE HEARINGS

 

ise Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed | Proceedings Held

/10/2020 at 10:00 AM in Department 9 at 312 North Spring Street, Los Angeles, CA 90012
tial Status Conference

ARTY INFORMATION

 

ise Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed | Proceedings Held

\LDSTON BENJAMIN - Attorney for Plaintiff
WIS MICHAEL REID - Plaintiff
t~ANSUNION RENTAL SCREENING SOLUTIONS INC. - Defendant

OCUMENTS FILED

 

ise Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed | Proceedings Held

acuments Filed (Filing dates listed in descending order)
/08/2020 Proof of Service by Mail
ed by Michael Reid Lewis (Plaintiff

/03/2020 Proof of Personal Service
ed by Michael Reid Lewis (Plaintiff)

1/03/2020 Proof of Service by Mail
ed by Michael Reid Lewis (Piaintiff)

{02/2020 Certificate of Mailing for ((Court Order re: setting Initial Status Conference) of 01/02/2026, initial status conference order)
ed by Clerk

/02/2020 Minute Order { (Court Order re: setting Initial Status Conference))
ed by Clerk

/02/2020 Initial Status Conference Order
ed by Clerk

17/2019 Gertificate of Mailing for ((Court Order re: Notice of Related Cases) of 12/17/2019}
ed by Clerk

17/2019 Minute Order ( (Court Order re: Notice of Related Cases))
ed by Clerk
MOIZUITE NOLICE Ol] MeEIdlLeO Vase

ed by Michael Reid Ce@eqraasePdndirig N6276J oeGmEnetle’s File ON2HAP° PAGUS BF 93 199

/06/2019 Notice of Case Assignment - Unlimited Civil Case
ed by Clerk

/06/2019 Summens (on Complaint}
ed by Clerk

/06/2019 Civil Case Cover Sheet
ed by Michael Reid Lewis (Plaintiff)

1/06/2019 Complaint
ed by Michael Reid Lewis (Plaintiff)

ROCEEDINGS HELD

 

ise Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed | Proceedings Held

‘oceedings Held (Proceeding dates listed in descending order)

{02/2020 at 12:02 PM in Department 9, Yvette M. Palazuelos, Presiding
iurt Order

{17/2019 at 09:57 AM in Department 9, Yvette M. Palazuelos, Presiding
burt Order

EGISTER OF ACTIONS
ise Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed | Proceedings Held
»gister of Actions (Listed in descending order)

{08/2020 Proof of Service by Mail
ed by Michael Reid Lewis (Plaintiff)

{03/2020 Proof of Personal Service
ed by Michael Reid Lewis (Plaintiff)

{03/2020 Proof of Service by Mail
ed by Michael Reid Lewis (Plaintiff)

{02/2020 at 12:02 PM in Department 9, Yvette M. Palazuelos, Presiding
surt Order

/02/2020 Minute Order ( (Court Order re: setting Initial Status Conference))
ed by Clerk

/02/2020 Initial Status Conference Order
ed by Clerk

/02/2020 Certificate of Mailing for ((Court Order re: setting Initial Status Conference) of 01/02/2020, initial status conference order)
ed by Clerk

{17/2019 at 09:57 AM in Department 9, Yvette M. Palazuelos, Presiding
wrt Order

{17/2019 Minute Order ( (Court Order re: Notice of Related Cases))
ed by Clerk

{17/2019 Certificate of Mailing for ((Court Order re; Notice of Related Cases) of 12/17/2013)
ed by Clerk

/06/2019 Civil Case Cover Sheet
ed by Michael Reid Lewis (Plaintiff)
MOU TS VOrIplalnt

ed by Michael Reid (ewis RRB Pedinig. NO 78 oblRRARIELUS/ FilEtRO1PA174¢2 Op ayen# GP3A 199

{06/2019 Notice of Related Case
ed by Michael Reid Lewis (Plaintiff}

{06/2019 Notice of Case Assignment - Unlimited Civil Case
ed by Clerk

(06/2019 Summons (on Complaint)
ed by Clerk
Oo CO J CP A F& Ww HO oe

N MN bo No NO i) No Ko ho — — — —
oa ~~] =) La & lw Ww — > oO o a On a B we wa _ So

Case Ligasevr ending MB 78) Eo odamente6 7 Filédlod/21/24/2eagedyef 88 of 199

Benjamin Galdston (SBN 211114)
BERGER MONTAGUE PC

12544 High Bluff Drive, Suite 340
San Diego, CA 92130

Tel: (619) 489-0300
bgaldston@bm.net

Attorneys for Plaintiffs

CONFORMED COPy
g ONnIGINAL FILED
Upertor Court of Callfornyg

Asnalas

DEC 06 2019

Sherri R. Cartes, exc my Ublicer.terk of Court
1 hpaclen
Steven Drew » Deputy

SUPERIOR COURT OF THE STATE OF CALIFORNIA
COUNTY OF LOS ANGELES
UNLIMITED CIVIL

MICHAEL REID LEWIS, individually and
on behalf of those similarly situated,

Plaintiff,
VS.
TRANSUNION RENTAL SCREENING

SOLUTIONS, INC.,
Defendant.

 

 

Case No. 19STCV43951

CLASS ACTION COMPLAINT

(1) Failure to Establish Reasonable Procedures
to Ensure Maximum Possible Accuracy, 15
U.S.C. § 16812 e(b);

(2) Failure to Identify Sources of Information
on Report, 15 U.S.C. § 16812;

(3) Failure to Establish Reasonable Procedures
to Assure Maximum Possible Accuracy, Cal.
Civ. Code § 1786.20;

(4) Failure to Identify Sources of Information
on Reports, Cal. Civ. Code § 1786.28;

(5) Fraudulent & Unfair Practices, Cal. Bus. &
Prof. Code § 17200

DEMAND FOR JURY TRIAL

 

 

 

CLASS ACTION COMPLAINT

Mase KA

 
& tw

Oo co m~) HA Ww

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 102: 6\pRRdihy NOHP78! Bokithentas 7 PiledleDiRH/ Mage eat $3 of 199

COMES NOW, Michael Reid Lewis (“Plaintiff”), on behalf of himself and the classes set
forth below and states as follows:

INTRODUCTION

1. This is a class action for damages and injunctive relief brought against Defendant
TransUnion Rental Screening Solutions, Inc., (“Defendant” or “TU Rental”) pursuant to the Fair
Credit Reporting Act, 15 U.S.C. § 1681, et seg. (“FCRA”), the California Investigative Consumer
Reporting Agencies Act (“ICRAA”) Cal. Civ. Code § 1786.20, et seg., and the California Unfair
Competition Law, (“UCL”) Cal. Bus. & Prof. Code § 17200, et seg.

2. Defendant is a consumer reporting agency that compiles and maintains files on
consumers on a nationwide basis. It sells consumer reports generated from its database and furnishes
these consumer reports to landlords who use the reports to make decisions regarding whether to rent
to certain consumers.

3. Defendant falsely reported to Plaintiff's potential landlord that Plaintiff had been
charged and convicted of four criminal offenses. In fact, the convictions Defendant reported belonged
to individual(s) with a similar name to Plaintiff, but none of the reported convictions belonged to
Plaintiff.

4, Defendant’s reporting cost Plaintiff his chance to rent the property of his choice,
caused him serious distress and embarrassment, and caused him financial loss.

5. Many online criminal records lack meaningful personat identifying information about
the offender. Many such records only contain the offender’s name, and do not contain any other
identifiers, such as date of birth, age, address, or Social Security Number.

6. Relying on such public records, Defendant matched Plaintiff (who has very common
first and last names) with records that did not belong to him. Given the paucity of information in the
underlying online public records, the only personal identifier Defendant could have used is the
Plaintiff's name. Unbelievably, the people to whom Plaintiff was matched not only have different
names than Plaintiff, they also have different names than one anather, making it readily apparent that
the records reported could not possibly belong to a single person, much less to Plaintiff.

CLASS ACTION COMPLAINT
Case No

 
-~ Ww wb

Oo 7m ~T Bw tn

10
I]
12
13
14
15
16
17
18
19

21
22
23
24
25
26
27
28

 

 

Case 1:Cast/ Faiididg IRB-7e) BD ddamenen67 Filed 4 /21/20/2Badeat efsof 199

7. Defendant’s matching procedures are not reasonable procedures to ensure the
maximum possible accuracy of the records it reports. Defendant’s failure to employ reasonable
procedures resulted in Plaintiff's report being inaccurate.

8. Furthermore, upon request, Defendant does not accurately identify the sources of the
records it reports, causing confusion for class members who wrongly assume that there is a public
record somewhere that has been attributed to them.

9. On behalf of himself and several classes of similarly situated individuals, Plaintiff

brings claims pursuant to the FCRA, ICRAA and UCL.
PARTIES AND JURISDICTION

10. — Individual and representative Plaintiff Michael Reid Lewis is a resident of San Pedro,
California.

11. Plaintiffis a natural person and a “consumer” as protected and governed by the FCRA
and ICRAA.

12. Defendant TransUnion Rental Screening Solutions, Inc. provides consumer reports for
rental screening purposes. Defendant sells background reports containing, inter alia, information
about consumers’ criminal backgrounds to prospective landlords. Defendant is a consumer reporting
agency as contemplated by the FCRA, 15 U.S.C. § 168la. Defendant is regularly engaged in the
business of assembling, evaluating, and disbursing information concerning consumers for the purpose
of furnishing consumer reports to third parties.

13. Among other things, Defendant provides background checks and credit reports to
landlords for their use in deciding whether to rent to a prospective tenant. These reports are provided
in connection with a business transaction initiated by the consumer.

14. Defendant is a Delaware corporation headquartered in Colorado.

15. The Court has personal jurisdiction over Defendant. Defendant conducts substantial
business in this County, including issuing background checks and credit reports on residents of this
County, including Plaintiff.

16. This Court has jurisdiction over this action pursuant to 15 U.S.C. § 1681p and Cal.

2

CLASS ACTION COMPLAINT
Case Na

 
wm & Ww NI

oOo oOo ~~ &

10
1
12
13
14
15
16
17
18
19

21
22
23
24
25
26
27
28

 

 

Case 14Ssevpendthy Hob 7 Boban ans ’Fildd ed 2L/20!/ 48agk east 83 of 199

Civ. Code § 410.10.
17. Venue is proper in the County of Los Angeles as Plaintiff resides in this County.
FACTUAL ALLEGATIONS RELATING TO PLAINTIFF

18. In June 2019, Plaintiff and his wife were seeking new housing. Having located a
property that they wanted to rent in Pine Mountain Club, California, they quickly moved to apply.
Plaintiff paid a fee to their broker for the rental application and associated background check.

19, Plaintiff and his wife were surprised to receive an email on June 14, 2019, which stated
their application was being denied “based in whole, or in part, on the information in your Screening
Report provided by TransUnion, the Credit Reporting Agency.”

20. —‘ Plaintiff obtained a copy of the report Defendant prepared about him, which is attached
as Exhibit A, and was shocked to see that it contained criminal convictions from areas of California
where he had never lived, specifically Glenn County, Orange County, Sacramento and Contra Costa
County. Plaintiff was never convicted of any of the offenses listed on the report, and none of the
reported records actually related to him.

21. ‘In fact, in a brief call to some of the courthouses where some of the associated records
were kept, Plaintiff was able to discover that the records related to other individual(s). Notably,
Michael Lewis is an exceedingly common name.

22. Importantly, at least one of these individual(s) did not share Plaintiff's middie name,
which is Reid, and one of them had a suffix in their name that Plaintiff does not. For example, the
Sacramento record relates to someone named Michael Rachmon Lewis, and the Glenn County record
relates to a Michael R. Lewis, Junior.

23. Based on the fact that the middle names on the records reported by Defendant did not
match Plaintiff's middle name, it should have been immediately obvious to Defendant that the
criminal offenders in the reported criminal cases were not Plaintiff.

24. Plaintiff disputed these results with Defendant, and after a reinvestigation, Defendant
created a revised report which removed all of the convictions. However, Plaintiff had already lost
the opportunity to rent his preferred housing, and despite a request, he was unable to receive a refund

3

CLASS ACTION COMPLAINT
Case No

 
So C6 SF BD tT fe Ow OR le

te bh bo th Led he bh ed bho —_ _ — — —_ —_ _ bons —_ _
co =] n in > ad ba _ oS wo oo ~] in Lr a Sand te Samad Q

 

 

Case 1: Casa Paididg(iNG-?8 BDdeamene 1167 SFIlEdEHLOW/20/2Padeag @fesgof 199

of his application fee.

25. Because Plaintiff will seek housing in the future, and because of the ubiquity of pre-
rental background checks, there is a real and immediate threat that Plaintiff will suffer the same injury
with respect to future rental applications.

26. The report that Defendant prepared about Plaintiff did not identify the vendor from
whom Defendant received the reported criminal record information. This omission made it
impossible to fix the problem at its source - Plaintiff does not and cannot know if the vendor is
supplying similarly incomplete information to other consumer reporting agencies.

27. On July 31, 2019, Plaintiff, through counsel, sent Defendant a request for his full file
pursuant to 15 U.S.C § 1681!g. Plaintiff received Defendant’s response on August 9, 2019.

28. On that response, Defendant lists as its “sourees of data” the four courts where the
erroneously matched convictions occurred. This response was inaceurate, as Defendant failed to
disclose the third-party vendor from whom it received the information.

FACTS DEMONSTRATING THAT DEFENDANT WILLFULLY FAILED TO COMPLY
WITH THE FCRA

29. ‘If Defendant had reasonable procedures to ensure maximum possible accuracy, it
would have determined that the offenses it reported did not belong to Plaintiff.

30. Based on the paucity of information available in the public records Defendant reported
about Plaintiff, it is apparent that the only personal identifier Defendant could have relied on is
Plaintiff's name. On its face, matching where the only personal identifier used is the name is
unreasonable. But, Defendant added insult to injury by not even requiring that the middle names of
the offenders whose records Defendant misattributed to Plaintiff matched Plaintiff’s middle name, or
that they even matched one another.

31. If Defendant had conducted its searches using Plaintiff's full middle name, it would
have avoided the false positives. 1f Defendant required that the middle names on the records it
reported matched one another, it would have avoided false positives. If Defendant had looked for
additional data on the offenders whose records were matched to Plaintiff, it could have avoided false

4

CLASS ACTION COMPLAINT
Cace No

 
a = a bo

Se A st GN

10
ll

13
14
15]
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

 

Case 1:48sevpehuthg NUE 7B) Doeanentans 7 Filddled/21/2¢/Aage agecb Sai 199

positives.

32. Defendant makes it appear as if its matching criteria are more stringent than they are
in actuality by putting Plaintiff's personally identifying information immediately above every record
on the report, including the records that do not belong to him and do not match his personally
identifying information. For example, on page 4 of the report, Defendant’s report lists Plaintiff's
actual date of birth and address in the upper right corer of the page, but the remainder of the page is
devoted to a record that is not Plaintiff's, and that was not assoctated with that address or date of
birth. This tactic is misleading, as it makes it appear to the reader as though the information in the
public criminal record matches Plaintiff's date of birth and address, when in reality it was matched
to neither persona! identifier.

33. Other tenant screening agencies have faced governmental scrutiny for substantially
similar activities. See, eg., FTC v. Realpage, Inc., No. 3:18-cv-2737 (N.D. Tex.) (FTC settlement
with tenant screening agency which failed to comply with 15 U.S.C. § 1681e(b) because it used loose
matching criteria to link potential tenants with criminal records).

34. In addition to employing matching criteria that are obviously flawed, Defendant also
fails to fully and accurately report the criminal records it includes in its reports, including so little
information about the underlying criminal record itself as to make the reports vague innuendos of
wrongdoing, devoid of substance or detail. This renders the reports misleading and inaccurate
because the reports suggest that very little information is available from the public record, when in
reality there is plenty of information in the underlying records, Defendant just simply does not report
the available information. Specifically:

a. The Glenn County record erroneously included on pages 4-5 of Exhibit A fails to include
basic information that is available from the court’s website, including the disposition, the
disposition date or the case type. It also fails to correctly and accurately list all of the
charges.

b. The Contra Costa County record erroneously included on pages 6-7 of Exhibit A fails to
include basic information, including any information whatsoever about what the charge

3

CLASS ACTION COMPLAINT
Case Nr

 
Ow © ws CO Ww fF

10
11
12
13
14
15
16
17
18
19
20
2)
22
23
24
25
26
27
28

 

 

Case Ichtepéitidd NEFAIBoddamnned 7ileFidad201204/PagPapefaBof 199

was, what the disposition was, and when, how and whether the case was resolved.

c. The Orange County record erroneously included on pages 8-9 of Exhibit A fails to include
basic information that is available from the court’s website, including any information
whatsoever about the charges and their disposition.

d. The Sacramento County record erroneously included on pages 10-11 of Exhibit A fails to
inciude basic information that is available from the court’s website, including the
defendant’s middle name (which does not match Plaintiffs middle name) or any
information whatsoever about the charges and their disposition.

Including this kind of vague innuendo about supposed criminal activity is wholly inconsistent with
the Fair Credit Reporting Act’s requirement of maximum possible accuracy.

35. Defendant also consistently fails to comply with its obligation under 15 U.S.C. 1681g
to disclose its third-party vendor sources. Rather, it discloses the public record sources from which
those vendors received the information, making it appear as though Defendant went directly to the
source, This, combined with Defendant’s inclusion of a variety of personal identifiers on each page
containing a misattributed public record, makes it appear to consumers that the problem is with the
public record itself. In reality, the problem is not that the public records inaccurately attribute crimes
to Plaintiff and class members, but the paucity of the information Defendant obtains from its vendors.

36. Defendant’s failure to accurately disclose the source of its criminal records
information makes it difficult for individuals trying to clear their names, such as Plaintiff, because
they are wrongly led to believe that they cannot know if the flaw is in the public record itself (such
as in a case of identity theft), instead of that the flaw is with what a third party vendor retrieved (as
the incompleteness likely is here) or if the flaw is in Defendant’s own matching criteria (as it also is
here).

37. In addition to the conduct set forth above, Defendant’s willful conduct is further
reflected by, inter alia, the following:

a. The FCRA was enacted in 1970; Defendant has had 49 years to become compliant;

b. Defendant and its parent company have been repeatedly sued for misreporting public

6

CLASS ACTION COMPLAINT
Case Na

 
a DA we & WwW Lb

10
1)
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1d 8ce\pendiny ARB7AI boRnAUntans 7 Filddlet/21/201/4tage age? 3a 199

EB.

38.

record information.

Defendant is a corporation with access to legal advice through its own general counsel’s
office and outside litigation counsel. Yet, there is no contemporaneous evidence that it
determined that its conduct was lawful;

Defendant knew or had reason to know that its conduct was inconsistent with FTC
guidance, case law, and the plain language of the FCRA;

Defendant voluntarily ran a risk of violating the law substantially greater than the risk
associated with a reading that was merely careless;

Defendant knew that matching individuals to criminal records using limited information
would result in false positives. However, it persisted in doing so;

Defendant’s violations of the FCRA were repeated and systematic.

At all times relevant hereto, Defendant’s conduct was willful and carried out in

knowing or reckless disregard for consumers’ rights under the FCRA. Defendant's conduct was

intentionally accomplished through its intended procedures; these procedures have continued despite

the fact that other consumer reporting agencies have been subject to court decisions and consumer

complaints critical of similar conduct; and Defendant will continue to engage in this conduct because

it believes there is greater economic value in selling over-inclusive consumer reports than in

producing accurate reports.

(a)

(b)

39.

CLASS ACTION ALLEGATIONS
Plaintiff brings this action on behalf of the following Classes:

For Defendant’s violations of section 1681g of the FCRA (the “FCRA Disclosure Class”):

All persons residing in the United States and its Territories who, during the period
beginning five (5) years prior to the filing of this Complaint and continuing through
the date of the resolution of this case, requested a copy of their consumer file from
Defendant, to whom Defendant provided a response which included one or more
items of criminal record information obtained from a third party vendor, and which
did not identify the third party vendor source.

For Defendant’s violations of section 168%e(b) of the FCRA (the “Inaceurate Matching

CLASS ACTION COMPLAINT
Cace Na

 
“a om WwW & WW bh

10
i
12
13
14
15
16
17
[8
19
20
21
22
23
24
25
26
27
28

 

 

Case lela peadifig NOFA Bodunrenes /Pilehl eNAIe/ Page agef/szot 199

Class”):

All natural persons residing in the United States and its Territories who, during the
period beginning five (5) years prior to the filing of the original complaint and
continuing through the resolution of this case, were the subjects of a consumer
report that Defendant prepared and delivered to a third party whieh (i) contained
one or more items of criminal record information, (ii) Defcndant’s information
about the criminal record does not include date of birth, socia! security number, or
street-leve] address information that matches both the offender and the consumer,
and (iii) the name of the offender on the report does not fully match the name of the
subject of the report, meaning it does not match the first name, the middle name,
and the last name of the subject of the report.

(c) Also for Defendant’s violations of section 1681e(b) of the FCRA (the “Dispute Sub-Class”):
All members of the Inaccurate Matching Class who filed a dispute with Defendant

about the accuracy of their report.
(d) For Defendant’s violations of Section 1786.20(b) of the ICRAA (the “California Inaccurate

Matching Class”):

All members of the Inaccurate Matching Class residing in California at the time
that they were subjects of a consumer report that Defendant prepared and delivered

to a third party.
(e) For Defendant’s violations of section 1786.28 of the ICRAA (“the ICRAA Disclosure Class”):

All natural persons residing within the State of California who, during the period
beginning five (5) years prior to the filing of this Complaint and continuing
through the date of the resolution of this case, were the subject of a consumer
report prepared by Defendant which included one or more items of criminal record
information obtained from a third party vendor, and which did not identify the
third party vendor source.

40. Class certification is appropriate under Cal. Civ. Code § 382.

41. Numerosity: The classes are so numerous that joinder of all class members is
impracticable. Given the volume of Defendant's business, there are hundreds or thousands of class
members.

42.  Typicality: Plaintiff's claims are typical of the members of the classes. It is typical
for Defendant to match consumers to criminal records using name alone, and to produce inaccurate

and inconsistent file disclosures. The FCRA violations suffered by Plaintiff are typical of those

CLASS ACTION COMPLAINT
Cace Na

 
Co hme SS Oo WwW B&B Ww HR =

—
= SS

Ro i] he Bo i] ho bho ho he — — — — — — — —
oo ~~ an in os a ho — So sO oe ~~] an un a Mad Ww

 

 

Case lekecpeyditig NO Frey BodAeHP ES “Pile GGA1004/ Page auof/sgor 199

suffered by other class members, and Defendant treated Plaintiff consistently with other class
members in accordance with its standard policies and practices,

43. Adequacy: Plaintiff will fairly and adequately protect the interests of the classes
because he and his experienced counsel are free of any conflicts of interest and are prepared to
vigorously litigate this action on behalf of the class.

44. | Commonality: This case presents common questions of law and fact, including but
not limited to:

a. Whether Defendant violated the FCRA by failing to follow reasonable procedures to

ensure maximum possible accuracy in reporting criminal convictions;

b. Whether Defendant violated the FCRA by failing accurately identify its sources in

response to valid requests;

c. Whether Defendant violated the ICCRA by failing to follow reasonable procedures to

ensure maximum possible accuracy in reporting criminal convictions;

d. Whether Defendant viclated the UCL by failing to follow reasonable procedures to ensure

maximum possible accuracy in reporting criminal convictions;

e. Whether Defendant’s violations were willful;

f. The proper measure of damages; and

g. The proper injunctive relief.

45. Class certification is appropriate under Cal. Civ. Code § 382 because, inter alia,
questions of law and fact common te the classes predominate over any questions affecting only
individual members of the classes, and because a class action is superior to other available methads
for the fair and efficient adjudication of this litigation. Defendant's conduct described in this
Complaint stems from common and uniform policies and practices, resulting in common violations
of the FCRA. Members of the classes do not have an interest in pursuing separate actions against
Defendant, as the amount of each class member’s individual claim is small compared to the expense
and burden of individual prosecution. Class certification also will obviate the need for unduly
duplicative litigation that might result in inconsistent judgments concerning Defendant’s practices.

9
CLASS ACTION COMPLAINT

Maca Na

 
wo —

Qo wo §&§ J DH th & WwW

NY NM WwW NWN WN NH NH NO ON S| lull — — om —
= 2~ AH F&F OH = FSF © we QW AHR BEDE =

 

 

Case 10ase\Pébhdihg RB 74 Dohonemdne 7 Filddl6i/DIiUNZ01/ Rage asarvapt 199

Moreover, management of this action as a class action will not present any likely difficulties. In the
interests of justice and judicial efficiency, it would be desirable to concentrate the litigation of all
class members’ claims in a single forum.

46. In view of the complexities of the issues and the expenses of litigation, the separate
claims of individual class members are insufficient in amount to support separate actions.

47. Yet, the amount which may be recovered by individual class members will be large
enough in relation to the expense and effort of administering the action to justify a class action. The
administration of this action can be handled by class counsel or a third-party administrator, and the
costs of administration will represent only a small fraction of the ultimate recovery to be achieved.

48. Plaintiff intends to send notice to all members of the classes to the extent required by

Cal. Civ. Code § 382. The names and addresses of the class members are avatlable from Defendant’s

records.
COUNTI
15 U.S.C. § 1681e(b)
On behalf of Plaintiff, the Inaccurate Matching Class and the Dispute Sub-Class

49. _ Plaintiff reiterates each of the allegations in the preceding paragraphs as if set forth at
length herein.

50. Defendant violated 15 U.S.C. § 1681e(b) by failing to establish or to follow reasonable
procedures to assure maximum possible accuracy in the preparation of the consumer reports it
furnished regarding Plaintiff and the Inaccurate Matching Class and Dispute Sub-Class members.

51.‘ The foregoing violations were negligent and/or willful. Defendant acted in knowing
or reckless disregard of its obligations and the rights of Plaintiff and other Inaccurate Matching Class
and Dispute Sub-Class members under 15 U.S.C. § 168le(b). See J 28-37.

52. Asa result of Defendant’s conduct, Plaintiff and Inaccurate Matching Class and
Dispute Sub-Class members suffered actual damages including but not limited to: denial of rental
opportunities, damage to reputation, embarrassment, humiliation and other mental and emotional

distress.

53. Plaintiff and Inaccurate Matching Class and Dispute Sub-Class members are entitled

10

CLASS ACTION COMPLAINT
Cace Na

 
&® Wh

So Vo Ss SN GH

 

 

Case I¢k&e PeAdiAg NGPA BodiAweHies /BiletienAIse4/ Page ag@i/seof 199

to recover actual damages and/or statutory damages, punitive damages, costs and attomeys’ fees from

Defendant in an amount to be determined by the Court pursuant to 15 U.S.C. §§ 1681n and 1681o.

COUNT H
15 U.S.C. § 1681¢
On Behalf of Plaintiff and the FCRA Disclosure Class

54. Plaintiff incorporates the paragraphs above.

55. Defendant failed to fully identify sources of the information on Plaintiff's report,
despite Plaintiff's valid request pursuant to §1681g.

56. | Defendant acted in negligent, deliberate and reckless disregard of its obligations and
the rights of Plaintiff and the FCRA Disclosure Class members under 15 U.S.C. § 1681p, See ff 28-
37.

57. Plaintiff and FCRA Disclosure Class members are entitled to recover actual darnages
and/or statutory damages, punitive damages, costs and attorneys’ fees from Defendant in an amount
to be determined by the Court pursuant to 15 U.S.C. §§ 1681n and 1681o.

COUNT II
Cal. Civ. Code § 1786.20

California [nvestigative Consumer Reporting Agencies Act
On Behalf of Plaintiff and the California Inaccurate Matching Class

58. Plaintiff incorporates the paragraphs above.

59. Defendant is an investigative consumer reporting agency as defined by the ICRAA,
and Defendant was required to adhere to the requirements of the ICRAA.

60. The ICRAA required Defendant to follow reasonable procedures to assure maximum
possible accuracy of the information it reported. Cal. Civ. Code § 1786.20(b).

61. Defendant violated this provision by failing to establish or to follow reasonable
procedures to assure maximum possible accuracy in the preparation of the consumer reports it
furnished regarding Plaintiff and the California Inaccurate Matching Class. Specifically, Defendant
misidentified Plaintiff as a criminal based only on limited information. Defendant could and should
have determined that Plaintiff was not a criminal by comparing Plaintiff's middle name with those

included in the criminal record.

CLASS ACTION COMPLAINT
Cave Nor

 
wo co8F ~s Hm Ww bf

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 10a@se\P@Adiht NAB76IDofionent4aré 7 FiledilOiWDWVZ01/Rageag@7saf 199

62. Because Plaintiff will seek housing in the future, and because of the ubiquity of pre-
rental background checks, there is a real and immediate threat that Plaintiff will suffer the same injury
with respect to future rental applications.

63. Plaintiff and the California Inaccurate Matching Class are entitled to injunctive relief

and to the recovery of attorneys’ fees and costs.

COUNT IV
Cal. Civ. Code § 1786.28
California Investigative Consumer Reporting Agencies Act
Asserted on behalf of Plaintiff and the ICRAA Disclosure Class

64. Plaintiff incorporates the paragraphs above.

65. The ICRAA required Defendant to include the specific sources of information
reported any time it included public records on a report to a third party. Cal. Civ. Code 1786.28.

66. Defendant violated this provision by failing to include the specific source(s) of the
criminal record information it sold about Plaintiff and members of the proposed ICRAA Disclosure
Class.

67, Because Plaintiff wil] seek housing in the future, and because of the ubiquity of pre-
rental background checks, there is a real and immediate threat that he will suffer the same injury with
respect to future rental applications.

68. Accordingly, Plaintiff and the ICRAA Disclosure Class are entitled to injunctive relief

and to the recovery of attorneys’ fees and costs,

COUNT V
Cal. Bus. & Pref. Code § 17200
Unlawful, Unfair, or Fraudulent Conduct
Asserted on behalf of Plaintiff and the California Inaccurate Matching Class

69. Plaintiff incorporates the paragraphs above.

70. Defendant was required to adhere to the requirements of the UCL.

71. By asserting that Plaintiff was a criminal, Defendants diminished Plaintiff's housing

opportunities.
72. Defendant’s inaccurate reporting constituted unlawful, unfair, and fraudulent business

12

CLASS ACTION COMPLAINT
Cace Na

 
> Ow ss WH HN kek we Be

mM NM NHN NM NM ON ORD ON OR mm
oN A OO & BY HH Se SB eB we ll Ol AlUlUlUWh UDO

 

 

Case 1ekeepedig NEES Boddnenned PileG12)204/Page agefaof 199

practices.

7B. Defendant's practices were unlawful because they violate the FCRA and/or the
ICRAA.

74. Defendant’s practices were unfair because it is unethical, immoral, unscrupulous,
oppressive, and substantially injurious to consumers to match them to criminal records based on
insufficient criteria.

75. Defendants practices were fraudulent because the report recipients were deceived
and/or were likely to be deceived by Defendant's inaccurate representations that Plaintiff was likely
@ criminal,

76. The harm caused by these business practices vastly outweighs any legitimate utility
they possible could have.

77. Because Plaintiff will seek housing in the future, and because of the ubiquity of pre-
rental background checks, there is a real and immediate threat that Plaintiff will suffer the same injury
with respect to future rental applications.

78. ‘Plaintiff and the California Inaccurate Matching Class are entitled to injunctive relief
and to the recovery of attorneys’ fees and casts.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff, on behalf of himself and the classes, seek the following relief:

a. Determining that this action may proceed as a class action;

b. Designating Plaintiff as the class representative for the classes;

c. Designating Plaintiff’s counsel as counsel for the classes;

d. Issuing proper notice to the classes at Defendant’s expense;

e. Declaring that Defendant violated the FCRA, ICRAA and UCL;

f. Declaring that Defendant acted negligently, or willfully and in dcliberate or reckless

disregard of the rights of Plaintiff and the classes under the FCRA;

g. Awarding actual and/or statutory damages as provided by the FCRA;

h. Awarding punitive damages;

13

CLASS ACTION COMPLAINT
Cace Na

 
2m wm sO Ww BO Owl oe

bw NM we Ne hw ow —
eo TA wm &F OH 4& &F 6G we RU Aa E DB I Ss

 

 

Case IcksePétdina NBB-AIBodMownhba Biles itd211204/PagP2ge efR8of 199

i. Granting injunctive relief;
j. Awarding reasonable attorneys’ fees and costs and expenses;
k. Granting other and further relief, in law or equity, as this Court may deem appropriate and

just.
JURY DEMAND

Pursuant to Section 16, Article I of the California Constitution and Cal. Code of Civ. Pro. §

631, Plaintiff and the classes demand a trial by jury.
BERGER MONTAGUE PC

Date: November 22, 2019

 

Aitorney for Plaintiff

14
CLASS ACTION COMPLAINT

 
Case 14&sevPenathy NO8 78) oblnAeAtans ’Fildd lad D120! Bag orf 8pt 199

EXHIBIT A
Case Case on ing PPB CURRENTS Lied WEEDS Rage 2aae 89 of 199

en Ue)

, T TransUnion. SE LEa ngs

Aree OTerit Donn sec re eile Se eae

 

Application #1000006314115

     

Applicat Recommendation «= Open Bankruptcy Credit Score Applicant Aats Situs Reparts
Recond CMe Ts) ot es
hag peed ViwDataits men a 581 Pimaty Rewer = CRORE RT o°r®@
Cc [Records by state| Michae! Lewis DOB ae «72 SSN | XXX-XX-3776
Surfers wasn
Summary: 4 Records Found In 1 Stales
Caldutna (4)
Record Firal Name Middle Wane Last Mama BOB 55N Datasat
1 MICHAEL R Lewis No SSN Retumed CAGL2
2 MICHAEL R LEWIS No SSN Retumed CACC3
3 MICHAEL a LEvIS No SSN Rewinad CAOR2
4 MICHAEL R LEWAS No SSN Retumed CASA2
Eviction Report
Application No #10000063 14115
xx 1776), 008: (ihs72 Created On Date : 6/4/2019 943 50 PM
San Pedro Ca'iorma | |
Stata Report
State a of Recoms Action/Report
AK, AL, AR, AZ. CA CO. CT, BC, DE, FL.
GA, HI, tA ID, IL, IN, KS, KY, LA, MA, MB.
ME, Mi, MN, MO, MS, MT, NC. NO, NE. NH, 0 No Records Found

NJ NM, NV. NY, OH, OK, OR, PA PR, Ri
SC, SD, TN, TX. UT VA. VI, VT. WA, WI.
WV WY

es)

TransUnion Customer Support 1- 866-755-0961
Case 1d &e\pRrdihy NOP7BIDoblPhentas “PilcglehDyAy/ Bageeaobsgf 199

6/23/2019 12:36 PM

= Credit Report

 

Address: SSN Message: SSN Match (confinned by

 

bureau)
Michael R Lewis
Addresses
Current Address Current Addrass Currant Add
a ee Sparks a
Reported: O6/06 Reported: 03/02

Address Discrepancy: The provided address does not match those in the consumers file,
Fraud Indicators

Description

Current addrase mismatch - Input does not match fils.

Profile Summary

Record Counts
Tracetines: Collections: Pubic Records: tnquires:
Derogatory Rems

Negative Tradelines:  Tradelines with any historical negatlvas: = Occurrance of any hletorical negatives:

1 0 0

Tradeline Summary

CountHigh GredilCredit LimitSalancerast DuePaymentAvallable
Revolving o NIA N/A NA WA NA NIA

instalimant 1 NA NYA WA NA NIA WA
Mortgege 0 6 6N/A N/A NWA NIA NA N/A
Open o N/A N/A N/A NYA NA NA

Closed w Bal - NIA N/A $3,254 $3,254 $389 N/A
Total i $0 $3,254 $3,264 $389 N/A
Case 1.1 8-qy-08 4 Llp Ba BockineHeat ied ber 206 42ageanet 83 of 199

ResidentScore

RealdentScore

581

Score Factors

Not enough revolving debt exparience
Too few bank ravolving accounts

Not enough retail debt axperiance
Too few bankcard accounts

Inquiries impacted the credit score

Tradelines

Tradolines Total

Count

1

Balance Total

$3,254

Trades
THE CALIF CU
industry: Credit Union and Finance other
than personal
Loan Type: Automobile
Losn Tarms: {nstallment O60 Monthly
Account Type: Jolnt account
Status: 08; Charged off as Bad Debt
Remarks: Profit and loss writeoff
Notes: Automated account
Payment History
No payment history reported
Inquiries
Dats Name
OTMA/2017 CCB

Total Credit Limit

N/A

Opened: 02/02

Verified: 04/17
Closed: 10/13
Pald:

Kind of Business

Miscellaneous

Total Past Due

$3,254

Balanca: $3,254
Past Due: $3,254
Credit Limit: N/A

Payment Amount: $389
Case 1:18-cv-05141-JPB-AJB Documepit bile df JES Dae Ae Rage $3 of 199

Case Pending No. 78 Document

os 6/14/2019 4:11 PM
& Criminal Report

Date of P
Address:
San Pedro, CA
Name: Michael Lewis

MICHAEL R LEWIS JR

Dataset ~=CA Glenn County Superior Court

    
   

poe: N/A
Age: N/A
SSN: N/A

Reskiance: N/A

No aliases found
PHYSICAL DETAILS
Sex; U

PERSON PHYSICAL FEATURES
No physical features listed

 

 

Incident(s): Booking(s): Arrest(s):
Court Action(s): Sentencing(s): Supervision(s):
1 0 0
ActWity Type: CRIMINAL/ TRAFFIC Court Reeord It: ST160935

ORGANIZATION JURISDICTION
Jurisdiction Description: CA GLENN COUNTY SUPERIOR COURT

Charge Sequence Id: 1
Charge Description: DESIGNATED SPEED/EXCESS OF 10 MPH/MORE

CHARGE CLASSIFICATION
Case 1:18-cv-05141-JPB-AJB Docu pt Flled Ht eRe +B age ane 34 of 199

Case Pending No. 78 Documen

Charge Degree: INFRACTION (T)
Charge Filing Date: 2013-05-13

CHARGE STATUTE
Statute Code Id: 22406(A-F)

Charge Sequence id: 2
Charge Description: NOT ELIGIBLE FOR TRAFFIC SCHOOL
Charge Fiting Date: 2013-05-13

CHARGE STATUTE
Statute Code Id: NO-TVS

Charge Sequence Id: 3

Charge Description: PROOF FINANCIAL RESPONS. NON-ALCOHOL
CHARGE CLASSIFICATION

Charge Dagres: INFRACTION (T)

Charge Filing Date: 2013-05-13

CHARGE STATUTE
Statute Code td: 16028(A) C

Appaaied From Lower Court: false

Activity Data: 2013-05-13

 
Case 1:18-cv-05141-JPB-AJB Document 73 Fi 2 of 199
Case Pending No. 78 Document 1-6 Filed 5949726 Pave DE OE SD

ss 6/14/2019 4:12 PM
& Criminal Report

  

Dete of Birth:
Address:

  
 

San Padro, CA

Name: Michael Lewis
MICHAEL R LEWIS

Detaest: CA Contra Costa Courts

DOB: N/A

Aga: N/A

SEN: N/A

Residance: N/A

No aliases found

PHYSICAL DETAILS
Bex: U

PERSON PHYSICAL FEATURES
No physical features listed

 

 

Incident(s): Booking(s): Arrest(s):
0 0 0)
Court Action(s): Sentencing(s): Supervision(s):
1 0 0
Activity Type: CRIMINAL/ TRAFFIC Court Record Id: 373574

ORGANIZATION JURISDICTION
Jurisdiction Description: WALNUT GREEK

Charge Sequance ki: 1
Charge Count 1
Charge Fling Delia: 2016-10-05
Case 1d 8:6 \bRndihy NOP78! obttnertas 7 Pilddilet) D20/4agPagePsaf 199

Appealed From Lower Court: false

Activity Date: 2016-10-05

 
Case Lace Gtidd Nb Fe Bode ES Filed t29291264/Pag Pagers ot 199

& Criminal Report

Name: Michael Lewls

MICHAEL R LEWIS

Dataset CA Orange Superior Court
pos: N/A
Age: N/A
SSN; N/A
Restdance: N/A

No allases found

PHYSICAL DETAILS
sex: U

PERSON PHYSICAL FEATURES

No physical features fisted

6/14/2019 4:12 PM

Date of Birth: S72
Address:
San Pedro,

 

 

 

Incident(s): Booking(s): Arrest(s):
0 0 8)
Court Action(s): Sentencing(s): Supervision(s):
1 0 0
Activity Type: CRIMINAL/TRAFFIC Court Record Id: CMZ220215

Charge Sequence id: 7

Charge Description: CITATION
CHARGE DISPOSITION
Charge Disposition Date: 2014-04-17
Charge Filing Data: 2014-03-05
Appeaied From Lower Court: false
Case 1.6 PeAdiAG NOBraJBodworemerd 7Biledi GI 2112M4/Pag@ag ews Bof 199

Activity Date: 2014-03-05

 
Case ELS curd No EY Bodd hee Aled (8722 /484/Bagramera of 199

- os 6/14/2019 4:12 PM
& Criminal Report

 

Date of Ruth: 972
Address
San Pedro, CA
Name: Michael Lewis
MICHAEL R LEWIS
Detsset CA Sacramento Superior Court
BOB: N/A
Age: N/A
SSN: N/A
Resldence: N/A
No aliases found
PHYSICAL DETAILS
Bax: U
PERSON PHYSICAL FEATURES
No physical features listed
Ineldent(s): Booking(s): Asrest(s):
Court Action(s): Sentencling(s): Supervision(s):
1 0 0

 

Activity Type: CRIMINAL/ TRAFFIC Court Record It: 14701255

ORGANIZATION JURISDICTION
Jurisdiction Osacipten: CA SACRAMENTO SUPERIOR COURT

Charge Sequence id: 1
Charge Fiing Date: 2014-03-21
Appesied From Lowar Court faise
Case 1ChSePenidi4g-NBB7AIDodhotenhari 7BilebiRWaA2M/PagPatobasof 199

Activity Date: 2014-03-21

 
Case lee perdi NBE7Ay BodirtenP els “Piedad Atee4/PageasePsgor 199

TransUnion: | Background Data Solutions

 

Application Sunumary

Michael Reid Lewis
XX/XX/1972

Application +: 847099529E808
Created On: 08/09/2019 14:38:11
Rental Property State: 22

Status: #

 

 

 

 

Most Wanted
Search State # of Records Action/Status
Instant Most Wanted List 0 0 Records Found
Sex Offender
Search State # of Records Action/Status
Instant National Sex Offender 0 0 Records Found
Federal
Search State # of Records Action/Status
Instant Potential OFAC Match 0 0 Records Found
Cy Criminal
Search State # of Records Action/Status
Instant Minois, Indiana, Michigan, Ohlo,
fowa, Kansas, Minnesota, Missouri,
Nebraska, North Cakota, Wisconsin,
New Jersey, New York, Pennsylvania,
Connecticut, Maine, New Hampshire,
Rhode Island, Vermont, Alabama,
Mississippi, Tennessee, District of
Columbla, Florida, Georgia, Kentucky, 0 0 Records Found
Maryland, North Carelina, South
Carolina, Virginia, Arkansas,
Louistlana, Oklahoma, Texas, Arizona,
Colorado, Idaho, Montana, Nevada,
New Mexico, Utah, Alaska, California,
Hawaii, Oregon, Washington, West
Virginia
_
TransUnion

Customer Suppert 1-600-568-5665 | © 2006-2009 TransUnion LLC, ad Rights Reserved, Use of this site is restricted tp authorized users only,
Case 1dése Pé6ding-NEB78IDodimenhars 7Biledien 220 /Rageagabssof 199

TransUnion:

Background Data Solutions

 

a) . .
bes Eviction
Search
Instant

State # of Records Action/Status

Alabama, Alaska, Arizona, Arkansas,
California, Colorado, Connecticut,
Delaware, District of Columbia,
Florida, Georgia, Hawaii, Idaho,
Tflinols, Indiana, lowa, Kansas,
Kentucky, Loulsiana, Maine,
Maryland, Massachusetts, Michigan,
Minnesota, Mississippi, Missouri,
Montana, Nebraska, Nevada, New 0 0 Records Found
Hampshlre, Naw Jersay, New Maxico,
New York, North Carolina, North
Dakota, Ohio, Oklahoma, Oragon,
Pennsylvania, Puerto Rico, Rhade
Island, South Carolina, South Dakota,
Tennessee, Texas, Utah, Vermont,
Virgin Islands, Virginia, “/ashington,
West Virginia, Wisconsin, Wyoming

 

au
TransUnior?y

Customer Support 1-900-568-5665 | © 2006-2009 Translinion LLC, All Rights Reserved, Use of this site is restricted to authorized users only,

eu)
Case Gaselrdtdiig NoB78 EpdeamEeneil7 s File ODPEOE° PRged GF 24199

EXHIBIT 3
Hallv. TransUnion Real SerecntG SSH Nee Tae, BO NEE FINES Ah of Sota) Coba Bocket

Current on Bloomberg Law as of Jan. 21, 2020 12:23:14

U.S. District Court
Northern District of Georgia (Atlanta)
CIVIL DOCKET FOR CASE #: 1:18-cv-05141-JPB-AJB

Hall v. TransUnion Rental Screening Solutions, Inc.
DOCKET INFORMATION

Minimize

Date Filed: Nov 7, 2018

Nature of suit: 480 Consumer Credit

Assigned to: Judge J. P. Boulee

Cause: 15:1681 Fair Credit Reporting Act
Jurisdiction: Federal Question

Jury demand: Plaintiff

Referred to: Magistrate Judge Alan J. Baverman

 

Parties and Attorneys

Expand All Minimize

 

 

Plaintiff William R. Hall, Jr.
individually and as a representative of the classes
Plaintiff
Representation
E. Michelle Drake Joseph C, Hashmail Gary B. Andrews , Jr.
Berger & Montague, P.C. -MN Berger & Montague, P.C. -MN Blake Andrews Law Firm, LLC
Suite 505 Suite 505 1831 Timothy Dr.
43 SE Main Street 43 SE Main Street Atlanta, GA 30329
Minneapolis, MN 55414 Minneapolis, MN 55414 (770) 828-6225
(612) 594-5999 (612) 594-5999 blake@blakeandrewsiaw.com
Fax: (612) 584-4470 Fax: (612) 584-4470 ATTORNEY TO BE NOTICED
emdrake@bm.net jhashmall@bm.net
LEAD ATTORNEY LEAD ATTORNEY
ATTORNEY TO BE NOTICED ATTORNEY TO BE NOTICED
Defendant TransUnion Rental Screening Solutions, Inc.
Defendant

Representation

Albert E. Hartmann Joshua Paul Gunnemann Michael O'Neil

DLA Piper LLP (US)-IL Rogers & Hardin, LLP Reed Smith LLP -iL

Suite 1900 2700 International Tower, Peachtree Center 10 South Wacker Drive

203 North Lasalle Street 229 Peachtree St., N.E. 40th Floor

Chicago, IL 60601 Atlanta, GA 30303-1601 Chicago, IL 60606

(342) 207-1000 (404) 522-4700 (312) 207-1000

Fax: (312) 630-7317 jgunnemann@rb-law.cam michael.cneil@reedsmith.com
ahartmann@reedsmith.com LEAD ATTORNEY LEAD ATTORNEY

LEAD ATTORNEY ATTORNEY TO BE NOTICED ATTORNEY TO BE NOTICED

ATTORNEY TO BE NOTICED

Bloomberg Law’ © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
ii PAGE 1
Hall v. TransUnn, Rog hag NE. 8 J oblige 1_1 Wes IBSROIIEL7AO OP gyRes SP Court ockes

William S. Weltman Cameron Blaine Roberts Robert B. Remar

Reed Smith LLP -iL Rogers & Hardin, LLP Rogers & Hardin, LLP

10 South Wacker Drive 2700 International Tower, Peachtree Center 2700 International Tower, Peachtree Center
40th Floor 229 Peachtree St, N.E. 229 Peachtree St., N.E.

Chicago, IL 60606 Atlanta, GA 30303-1601 Atlanta, GA 30303-1601

(312) 207-6551 (404) 420-4638 (404) 522-4700

wweltman@reedsmith.com croberts@rh-law.com rbr@rh-law.com

LEAD ATTORNEY ATTORNEY TO BE NOTICED ATTORNEY TO BE NOTICED

ATTORNEY TO BE NOTICED

 

Docket Entries

Print Entries Request Entries Reverse Entries
Numbers shown are court assigned numbers

_Entry Filed Description

{ Nov 7, 2018 COMPLAINT with Jury Demand filed by William R. Hall, Jr. (Filing fee $400, receipt number
113E-8259800) (Attachments: # 1 Civil Cover Sheet, # 2 Exhibit A, # 3 Exhibit B)(bnw) Please
visit our website at http:/Awww.gand.uscourts.gov/commonly-used-forms to obtain Pretrial
Instructions and Pretrial Associated Forms which includes the Consent To Proceed Before U.S.
Magistrate form. (Entered: 11/09/2018)

 

 

 

 

2 Nov 8, 2018 Electronic Summons Issued as to TransUnion Rental Screening Solutions, Inc. (pnw) (Entered:
11/09/2018)
3 Nov 12, 2018 Certificate of interested Persons by William R. Hall, Jr. (Drake, E, ) (Entered: 1141 2/2078)
Nov 14, 2018 ‘Clerks Notation re re3 3 Certif cate of Interested Persons Reviewed and approved by Magistrate

Judge. Alan J. Baverman on 11/14/2018. (ecb) (Entered: 11/14/2018)

4 Nov 14, 2018 ORDER REASSIGNING CASE. Case reassigned to Judge William M Ray, i for all further
proceedings. Judge Charles A. Pannell, Jr. no longer assigned to case. NOTICE TO ALL
COUNSEL OF RECORD: The Judge designation in the civil action number assigned to this
case has been changed to 1:18-cv-05141-WMR-AJB. Please make note of this change in order
to facilitate the docketing of pleadings in this case. Signed by Judge Charles A. Pannell, Jr. on
11/14/2018. (tcc) (Entered: 11/14/2018)

 

 

 

5 Nov 21, 2018 NOTICE of Appearance by Gary B. Andrews, Jron behalf of William R. Hall, Jr (Andrews,
Gary) (Entered: 11/21/2018)

6 Nov ‘24, 2018 APPLICATION for Admission of Joseph Hashmall Pro Hac V Vice -e (Application fee $ 150, receipt
number 113E-8287303) with Brief in Support by William R. Hall, Jr. (Andrews, Gary) (Entered:
a 1/21/201 8)

7 Nov 28, 2018 ‘Consent MOTION for Extension of Time to File Answer by TransUnion Rental Screening

Solutions, Inc.. (Remar, Robert) (Entered: (11/28/2018)

8 Nov 28, 2018 Certifi cate of Interested Persons and Corporate Disclosure Statement by TransUnion Rental
Screening Solutions, Inc. identifying Corporate Parent TransUnion LLC, Corporate Parent
TransUnion Intermediate Holdings, Inc. and Corporate Parent TransUnion for TransUnion
Rental Screening | Solutions, Inc. (Remar, Robert) (Entered: 11/28/2018)

g Nev 29, 2018 ORDER granting the parties’ 7 Consent Motion for Extension of Time, to and including January
4, 2019, for Defendant to respond to 1 Plaintiff's Complaint. Signed by Magistrate Judge Alan
J. Baverman on 11/29/18. (ddm) (Entered: 1 1429/2018)

Nov 29, 2018 Clerks Notation re 8 Certificate of Interested Persons, Reviewed and approved by Magistrate
Judge Alan J. Baverman on 11/29/2018.(ecb) (Entered: 11/29/2018)

10 Nov 29, 2018 APPLICATION for Admission of Michael O'Neil Pro Hac Vice (Application fee $ 150, ‘receipt
number 113E-8299591)by TransUnion Rental Screening Solutions, Inc.. (Remar, Robert}
(Entered: 1 1429/2018)

11 Nov 29, 2018 APPLICATION for Admission of Albert E. “Hartmann Pro | Hac Vice (Application fee $ 150,
receipt number 113E-8299637)by TransUnion Rental Screening Solutions, Inc.. (Remar,

Bloomberg Law’ © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
lf PAGE 2
Hall v.TranaUnion Resta Serpents Sotto Mes Bock NE ib oy ob ND BFA oF SURG Coo a Bocket

Robert) (Entered: 11/29/2018)

Nov 29, 201 8 Clerks Notation re 8 Certificate of Interested Persons, 3 Certificate of Interested Persons - OK
with WMRI {sll} (Entered: 1142912018)

42 Nov 30, 2018 NOTICE of Appearance by Cameron Blaine Roberts on behalf of TransUnion Rental Screening
Solutions, Inc. (Roberts, Carmeron} (Entered: 11/30/2018}

 

Nov 30, 2018 APPROVAL by Clerks Office re: 6 APPLICATION for Admission of Joseph Hashmall Pro Hac
Vice (Application fee $ 150, receipt number 113E-8287303). Attorney Joseph C. Hashmalt
added appearing on behalf of William R. Hall, Jr. (pmb) (Entered: 11/30/2018)

 

13 Dec 3, 2018 ORDER granting 6 Application for Admission Pro Hac Vice filed by Joseph Hashmall, Signed
by Judge William M Ray, II on 12/3/18. (ddm) (Entered: 12/03/2018)

 

14 Dec 12, 2018 STATUS REPORT [Joint LR 23.1(C} Statement] by William R. Hall, Jr. (Hashmall, Joseph)
(Entered: 12/12/2018)

Dec 13, 2018 APPROVAL by Clerks Office re re: 11 APPLICATION for Admission of Albert E. Hartmann Pro
Hac Vice (Application fee $ 150, receipt number 113E-8299637). Attorney Albert E. Hartmann
added appearing on behalf of TransUnion Rental Screening Solutions, Inc. (pmb} (Entered:
12/13/2018)

Dec 13, 2018 APPROVAL by Clerks Office re: 10 APPLICATION for Admission of Michael O'Neil Pro| Hac
Vice (Application fee $ 150, receipt number 113E-8299591}. Attorney Michael O'Neil added
appearing on behalf of TransUnion Rental Screening Solutions, Inc. (pmb) (Entered:

_ ter 3/201 1B)

45 Dec 13, 2018 ORDER granting 10 Application for, Admission Pro Hac Vice fi led by Michael oO Neil. Signed by
Judge William M Ray, II on 12/13/18. (ddm) (Entered: 12/13/2018)

 

16 Dec 13, 2018 ORDER granting 11 Application for Admission Pro Hac Vice filed by Albert E. Hartmann.
Signed by Judge William M Ray, II on 12/13/18. (ddm) (Entered: 12/13/2018)

 

"Dec 13, 2018 Clerk's Certificate of Mailing to Michael O'Neill re 15 Order and to Albert E. Hartmann re 16
Order. (ddm) (Entered: 12/13/2018)

 

17 Dec 31, 2018 Mail Returned as Undeliverable. Mail sent to Albert E. ‘Hartmann re 16 Order returned v via
USPS. (ddm) (Entered: 01/02/2019)

18 Jan 4, 2019 ANSWER to 1 COMPLAINT by TransUnion Rental Screening Solutions, Inc.. Discovery ends
on 6/3/2019.(Remar, Robert) Please visit our website at http:/Avww.gand.uscourts.gov to obtain
_ Pretrial Instructions. (Entered: 0140412019)

 

 

Jan 17, 2019 Consent MOTION to Continue LR 23.1(B) Class Certification Deadline by William R. Hall, Jn

 

 

 

 

 

 

 

 

 

 

 

 

 

19
(Attachments: #1 Text of Proposed Order){Drake, E.) (Entered: 01/17/2019)

20 Jan 25, 2019 ORDER granting 19 Motion to Suspend the Class Certification Motion Deadline. The 2/5/19
deadline is SUSPENDED; and The parties shall propose an alternate deadline for the filing of a
class certification motion in their Joint Preliminary Report and Discovery Plan, due on or before
February 4, 2019. Signed by Magistrate Judge Alan J. Baverman on 1/25/19. (jpa} (Entered:
04/25/2019)

24 Feb 1, 2019 JOINT PRELIMINARY REPORT AND DISCOVERY PLAN filed by William R. “Hall, Jr. (Drake,

E.) (Entered: 02/01/2019)

22 Feb 4, 2019 ~ SCHEDULING ORDER: re: 1 Joint Preliminary Report and Discovery Plan. Signed by.
Magistrate Judge Alan J. Baverman on 2/4/19. (jpa) (Entered: 02/04/2019)

23 Feb 4, 2019 Initial Disclosures by William R. Hall, Jr. (Hashmall, Joseph) (Entered: 02/04/2019)

24 Feb 4, 2019 CERTIFICATE OF SERVICE of Discovery by William R. Hail, Jr. (Hashmall, Joseph) (Entered:
02/04/2019)

25 Feb 4, 2019 CERTIFICATE OF SERVICE of Initial Disclosures by TransUnion Rental Screening Solutions,
Inc. (Remar, Robert) (Entered: 02/04/2019)

26 Mar 6, 2019 CERTIFICATE OF SERVICE of Discovery Materials by TransUnion Rental ‘Screening
_ Solutions, Inc. .(Remar, Robert) (Entered: 03/06/2019)

7 Mar 7, 2019 APPLICATION for Admission of William S$. Weltman Pro Hac V Vice (Application fee $ 150,

s
Bloomberg Law © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services

li PAGE 3
Hall v. rransUnion ote PSO NOB” Dokl ienEL 7. is Oatig ov OTP ages of scket

receipt number 113E-8496878)by TransUnion Rental Screening Solutions, inc. (Remar,
Robert) (Entered: 03/07/2019)

 

Mar 14, 2019 APPROVAL by Clerks Office re: 27 APPLICATION for Admission of William S. Weltman Pro
Hac Vice (Application fee $ 150, receipt number 113E-8496878). Attorney William S. Weltman
added appearing on behalf of TransUnion Rental Screening Selutions, Inc. (pmb) (Entered:
03/14/2019}

 

 

28 Mar 27, 2019 CERTIFICATE OF SERVICE of Pifs Requests for ‘Admission, Set II & Notice of Deposition
pursuant to FRCP 30(b}(6) by William R. Hall, Jr.f{Hashmall, Joseph) (Entered: 03/27/2019)

 

29 Apr 10, 2019 ORDER granting 27 Application for Admission Pro Hac Vice for William S. Weltman. Signed by
Judge William M Ray, II on 4/10/19. {rib} (Entered: 04/10/2019}

~ Apr 10, 2019 Clerk’s Certificate of Mailing re 29 Order on Application for Admission PH for William S.
Weltman. (rib) (Entered: 04/10/201 9)

 

 

30 Apr 11, 2019 Consent MOTION for Protective Order by TransUnion Rental Screening Solutions, Inc..
__ (Remar, Robert} (Entered: 04/1 1/2019)

34 Apr 12, 2019 STIPULATED CONFIDENTIALITY ORDER. Signed by Magistrate Judge Alan J. Baverman ¢ on
4/12/19. (bnw) (Entered: 04/13/2019)

32 Apr 26, 2019 CERTIFICATE OF SERVICE of Discovery Materials by TransUnion Renial Screening
_ Solutions, Inc..(Roberts, Cameron) (Entered: 04/26/2019}

 

33 May 13, 2019 CERTIFICATE OF SERVICE of Discovery Materials by TransUnion Rental Screening
_ Solutions, Inc..(Roberts, Cameron) (Entered: 05/13/2619)

June 18, 2019 Case Reassigned to Judge Jean-Paul Boutee. Judge William M Ray, iin no 0 longer assigned to
case. NOTICE TO ALL COUNSEL OF RECORD: The Judge designation in the civil action
number assigned to this case has been changed to 1:18-CV-5141-JPB-AJB. Please make note
of this change in order to facilitate the docketing of pleadings in this case. (rib) (Entered:

_06/ 18/201 9)

34 “June 20, 2019 CERTIFICATE OF SERVICE of Pits ‘Amended 30(b)(6) Notice of Deposition by William R R. Hall,
_dr.(Hashmail, _ Joseph) (Entered: 06/20/2019)

 

35 July 8, 2019. CERTIFICATE OF SERVICE of Plf.'s Am. 30(b)(6) ) Notice of Deposition by William aR. Hall,
wr. -(Hashmall, Joseph) (Entered: 07/08/2019)

36 ~ July 16, 2019 Consent MOTION for Extension of Time Schedule r Te: 1.29 Scheduling Order, 21 Joint
Preliminary Report and Discovery Plan by William R. Hall, Jr. (Attachments: # 1 Text of
_ Proposed (Order)(Drake, E. ) (Entered: Or 16/2019)

37 July 25, 2019 ORDER granting 36 Plaintiff's Consent Motion to Extend the Schedule i in this Maiters. The
deadline for discovery and to file motions to compel is extended until December 3, 2019 The
deadline for Plaintiff to designate experts is extended until September 17, 2019. The deadline
for Defendant to designate experts is extended until October 29, 2019. The deadline for
Plaintiff to file a motion for class certification is January 3, 2020. Signed by Magistrate Judge
_ Alan J. Baverman on 725119. (ddm) (Entered: (07/25/2019) _

 

 

 

38 July 29, 2019 CERTIFICATE OF SERVICE of Plfs 30(b)(1} Notice of Deposition, ‘Subpoenas (2) by William
R. Hall, Jr.(Hashmall, Joseph) (Entered: 07/29/2019)

49 " July 31, 2019 CERTIFICATE OF SERVICE of Plf's 30(b}(6) Notice of Deposition by William R. Hall,
_ dr. (Hashmall, Joseph) (Entered: 07/3112019)

40 Aug 15, 2019 CERTIFICATE OF SERVICE of Am. Notice of Deposition by William R. Hall, Jr. (Hashmall,
_Joseph) (Entered: 08/15/2019)

At ~ Sept 3, 2019 CERTIFICATE OF SERVICE of Pits s ‘Interrogs. to Def., ‘Set Ili by William R Hall, Jt (Hashmall,
Joseph) (Entered: 09/03/2019)

42 Sept 6, 2019 CERTIFICATE OF SERVICE of Pif's RFPs to Def, Set II by William R. Hall, J (Hashmall,
_ Joseph} (Entered: 09/06/2019)

43 "Sept 13, 2019 Consent MOTION to Continue [to Suspend Expert Deadlines] by William R. Hall, Jr.
_ (Attachments: # 1 Text of Proposed Order}(Drake, E.) (Entered: 09/13/2019)

44 ” Sept 16, 2019 ORDER Suspending Expert Disclosure Deadlines. The parties are to file a joint status report on

e
Bloomberg Law © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services

if PAGE 4
Hall v. rransUnon wee Peg N tion 678 “Poel is ile epenes v OP See Pee cet

or before October 1, 2019, that proposes new dates for the designation deadlines. All other
deadlines and provisions set forth in the Order filed as ECF No. 37 remain in effect. Signed by
Magistrate Judge Alan J. Baverman on 9/16/19. (ddm) (Entered: 09/16/2019)

 

46 Sept 17, 2019

CERTIFICATE OF SERVICE cf Pifs RFPs, Set Ill by William R. Hall, Jr.(Hashmall, Joseph)
(Entered: 09/16/2019)

CERTIFICATE OF SERVICE of Plaintiff Subpoena for Production to Broward County by
William R. Hall, Jr.(Hashmall, Joseph) (Entered: 09/17/2019)

 

a7 Sept 19, 2019

48 Oct 1, 2019

50 Oct 3, 2019

CERTIFICATE OF SERVICE of Pif's RFPs, Set IV, Interrogs. Set IV, 2d 30(b)(6} NOD, 30(b)(1)}
NOD, 2d 30(b}(6) NOD to TransUnion, and RFI by William R. Hall, Jr.(Hashmall, Joseph)
(Entered: 09/19/2019}

STATUS REPORT ee Noormen, Deadlines for Exper Discovery by TransUnion Rental

~ Consent MOTION for Extension of Time to Provide Expert Disclosure Proposal re: 48 Status |
Report, 44 Order on Motion to Continue, by William R. Hall, Jr. (Attachments: # 1 Text of
Proposed Order)(Drake, E.) (Entered: 10/01/2019)

CERTIFICATE OF SERVICE (Local Rule 5.4} by TransUnion Rental Screening Solutions,
Inc..(Roberts, Cameron) (Entered: 10/03/2019)

 

54 Oct 7, 2019

ORDER granting the parties’ 49 Consent Motion for Extension of Time to Provide a Proposal

for Expert Disclosure. The parties shall file another joint status report by November 1, 2019. All
other deadlines remain in effect. Signed by Magistrate Judge Alan J. Baverman on 10/7/19.
(ddm) (Entered: 10/07/2049)

CERTIFICATE OF SERVICE of Discovery Materials by TransUnion Rental Screening
Solutions, Inc..(Remar, Robert) (Entered: 10/07/2019)

 

53 Oct 15, 2019

54 Oct 16, 2019

55 "Oct 21, 2019

56 Oct 23, 2019
57 Oct 23, 2019

58 Oct 23, 2019

Order)(Drake, E.) (Entered: 10/23/2019)

CERTIFICATE OF SERVICE Local Rule 5.4 by TransUnion Rental Screening Solutions,
Inc. (Remar, Robert) (Entered: 10/15/2019)

CERTIFICATE OF SERVICE of Plif's Am. 30(b}(1) and 30(b)(6) NODs by William R. Hall,
Jr (Hashmall, Joseph) (Entered: 10/1 16/2019)

 

CERTIFICATE OF SERVICE of Discovery Materials by TransUnion Rental Screening
Solutions, Inc. (Roberts, Cameron) (Entered: 10/21/2019}

 

Consent MOTION for Leave to File First Amended Complaint by William R ‘Hall, dr.
{Attachments: # 1 Exhibit A - First Amended Complaint (Redacted), # 2 Text of Proposed

SEALED NOTICE Of Filing Exhibit A to Consent Mot. to File FAC - First Amended Complaint —
(Unredacted Version) by William R. Hall, Jr re 56 Consent MOTION for Leave to File First

Amended Complaint (Drake, E, ) Modified on 10/31/2019 to edit tex (tf). (Entered: 10/23/2019)

Consent MOTION for Leave to File Matters Under Seal re: 57 Notice of Filing, by William R.
_ Hall, Jr. (Attachments: #1 Text of Proposed Order) (Drake, E.} (Entered: 10/23/2019)

CERTIFICATE OF SERVICE (Local Rule 5.4) by TransUnion Rental Screening Solutions,
Inc. (Remar, Robert} (Entered: 10/28/2019)

 

 

61 Nov 1, 2019

ORDER: The Court hereby GRANTS Plaintiff's motion to amend the complaint, [Doc. 56 L
Plaintiff SHALL file the First Amended Complaint, as attached to the Consent Motion, within
three (3) days of this Order and it will thereafter become the operative complaint in this matter.
Plaintiff's Consent Motion to file the Unredacted First Amended Complaint Under Seal is
GRANTED. When Plaintiff files the First Amended Complaint, he mayfile a redacted version
publicly and an unredacted version under seal without filing a second motion to seal. Signed by
_ Magistrate Judge Alan J. Baverman on 10/31/2019. (tmf) (Entered: 10/31/2019)

 

Consent MOTION for Extension of Time expert discovery re: 48 Status Report, 49 Consent
MOTION for Extension of Time to Provide Expert Disclosure Proposal re: 48 Status Report, 44
Order on Motion to Continue, , 51 Order on Motion for Extension of Time, and Joint Status
Report by William R. Hall, Jr. (Attachments: # 1 Text of Proposed Order}(Drake, E.) (Entered:
11/01/2013)

 

 

62 Nov 4, 2019

Bloomberg Law*

First AMENDED COMPLAINT [Redacted] against TransUnion Rental Screening Solutions,
Inc.with Jury Demand filed by William R. Hall, Jr. (Attachments: # 1 Exhibit A, # 2 Exhibit

© 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
ff PAGE 5
Hall v. TransUnic Ree een ig NOPE! Poperenen 7. oils ire peer oF aye? OP? sche

B}(Drake, E.} Please visit our website at http:/Avwww.gand.uscourts.gov/commonly-used-forms
to obtain Pretrial Instructions and Pretrial Associated Forms which includes the Consent To
_ Proceed Before U.S. Magistrate form. (Entered: 11/04/2019}

83 Nov 4, 2019 Notice of Court Ordered Sealed Filing of First Amended Complaint [Unredacted] by William F R.
Hall, Jr re: 60 Order on Motion for Leave to File,,, Order on Motion for Leave to File Matters
Under Seal, 62 Amended Complaint, 57 Notice of Filing, (Drake, E.} (Entered: 11/04/2019}

64 Nov 6, 2019 ORDER on the Joint Status Report and Motion Regarding Deadlines for Expert Discovery. The
deadlines for expert discovery shall be temporarily suspended and the Parties shalt file a report
on the status of their meet-and-confer efforts within 14 days. All other deadlines and provisions
set forth in the Court's July 25, 2019 Order, [Doc. 37], remain in effect. Signed by Magistrate
Judge Alan J. Baverman on 11/8/19. (ddm)} (Entered: 11/08/2019}

 

 

 

65 Nov 13, 2019 CERTIFICATE OF SERVICE of Pif's Discovery Responses, Set | by Wiliam R. Hall,
Jr.{Hashmall, Joseph) (Entered: 11/13/2019)

66 Nov 18, 2019 ANSWER to 62 Amended Complaint by TransUnion Rental Screening Solutions, Inc..(Remar,
Robert) Please visit our website at http:/Avww.gand.uscourts.gov to obtain Pretrial Instructions.
_(Entered: 11/4 8/2019)

87 Nov 22, 2019 Joint MOTION for Extension of Time to Provide Expert Disclosure & Class Certification
Deadlines re: 64 Order on Motion for Extension of Time, by William R. Hall, Jr. {Attachments: #
1 Text of Proposed Order)(Hashmall, Joseph) (Entered: 11/22/2019}

 

 

68 Nov 27, 2019 CERTIFICATE OF SERVICE of Pifs Discovery Responses, Set !I by William R Hall,
Je. (Hashmall, Joseph) (Entered: 11/27/2019)

Dec 3, 2019 ORDER setting a hearing on the parties joint motion for. extension oft time to 10 provide expert
disclosure and class certification deadlines. [Doc. 67]. TELECONFERENCE set for 12/6/19 at
4:00PM before Chief Magistrate Judge Alan J. Baverman. The Court will email teleconference
instructions to the attorneys of record. Signed by Chief Magistrate Judge Alan J. Baverman on
12/03/2019. {cmb) (Entered: 12/03/2019) _

Dec 4, 2019 AMENDED ORDER SETTING HEARING - IT IS HEREBY ORDERED that the hearing
previously scheduled for 12/06/19 at 4PM will now take place on 12/13/19 at 2PM.
Teleconference instructions have already been sent to the attorneys of record. Signed by Chief
Magistrate Judge Alan J. Baverman on 12/04/2019. (cmb) (Entered: 12/04/2019)

Dec 10, 2019 Submission of 67 Joint MOTION for Extension of Time to Provide Expert Disclosure & Class
_ Certification Deadlines, to Magistrate Judge , Alan J Baverman. (dim) (Entered: 12H10/2019)

69 Dec 13, 2019 ORDER suspending Plaintiff's deadline to move for class certification. By January 31, 2020, the
parties shall either file a proposed schedule for the remaining pretrial deadlines, including the
disclosure of experts and any motions for class certification, or contact the Court in order to
schedule a hearing to discuss and potentially resolve any outstanding issues. All other
deadlines and provisions set forth in the Order filed as ECF No. 37 remain in effect. Signed by
_ Magistrate Judge Alan J. Baverman on 12 3/19, (dam) (Entered: 12/1 6/2019)

70 Dec 13, 2019 Minute Eniry for proceedings held before Magistrate Judge Alan J. Baverman: Discovery
Hearing held on 12/13/2019. Motion for Extension of Time 67 is GRANTED IN PART &
DENIED IN PART Plaintiff's deadline to move for class certification is suspended. By January
31st, 2020, the Parties shall either file a proposed schedule for the remaining pre-trial
deadlines, including the disclosure of experts and any motions for class certification, or contact
the Court in order to schedule a hearing to discuss and potentially resolve any outstanding
issues. All other deadlines and provisions set forth in the Order filed as ECF No. 37 remain in
effect. (Tape #FTR}ddm) (Entered: 12/16/2019)

&
Bloomberg Law © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
if PAGE 6
Hall v TransUnion Reni SereeniG SatOce, Pe, Eset Re Thee OF MINE Ga Nov OF, 38a Cour Docket

General Information

Court United States District Court for the Northern District of Georgia;
United States District Court for the Northern District of Georgia
Federal Nature of Suit Consumer Credit[480]
Docket Number 1:18-cv-05141
Bloomberg Law: © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services

li PAGE 7
 

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA

 

William R. Hall, Jr., individually Case No.
and as a representative of the class, 1:18-cv-05141-JPB-AJB
Plaintiff,
FIRST AMENDED
COMPLAINT — CLASS
v. ACTION
TransUnion Rental Screening Solutions, Inc., JURY TRIAL DEMANDED
Defendant.

 

COMES NOW, William R. Hall, Jr. (‘Plaintiff’), on behalf of himself and the

class set forth below and states as follows:
INTRODUCTION

1. This is a class action for damages, costs and attorneys’ fees brought
against Defendant TransUnion Rental Screening Solutions, Inc., (“Defendant” or
“TU Rental”) pursuant to the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.
(“FCRA”).

2. Defendant is a consumer reporting agency that compiles and maintains
files on consumers on a nationwide basis. It sells consumer reports generated from
its database and furnishes these consumer reports to landlords who use the reports

to make decisions regarding whether to rent to certain consumers.
CaSadhate @enehsg Nb P78) AE aeciehenb biewPulais PHO app ads 22a 189

3. Defendant falsely reported to Plaintiff's potential landlord that Plaintiff
had been convicted of a serious sexual offense. In fact, the conviction reported
belonged to an entirely different individual with a similar name to Plaintiff. The
individual who was actually convicted of the sexual offense was born more than 30
years before Plaintiff, has a different name than Plaintiff, and has a vastly different
physical description from Plaintiff.

A. Defendant’s reporting cost Plaintiff his chance to rent the property of

his choice, caused him serious distress and embarrassment, and caused him financial

loss.

6. Defendant does not employ reasonable procedures to ensure the
maximum possible accuracy of its records. Its failure to employ reasonable

procedures resulted in Plaintiff's report being inaccurate.
2
Casa daaterereheiitg aigt res Ande oO RoEHan? BIL UAe THES Page hE SBR LL?

7. On behalf of himself and a class of similarly situated individuals,

Plaintiff brings claims pursuant to § 1681le(b) of the FCRA.
PARTIES AND JURISDICTION

8. Individual and representative Plaintiff William R. Hall, Jr., is a resident
of Canton, Georgia.

9, Plaintiff is a natural person and a “consumer” as protected and governed
by the FCRA.

10. Defendant TransUnion Rental Screening Solutions, Inc. provides
consumer reports for rental screening purposes. Defendant sells background reports
containing, inter alia, information about consumers’ criminal backgrounds to
prospective landlords. Defendant is a consumer reporting agency as contemplated
by the FCRA, 15 U.S.C. § 168la. Defendant is regularly engaged in the business of
assembling, evaluating, and disbursing information concerning consumers for the
purpose of furnishing consumer reports to third parties.

11. Among other things, Defendant provides background checks and credit
reports to landlords for their use in deciding whether to rent to a prospective tenant.
These reports are provided in connection with a business transaction initiated by the
consumer.

12. Defendant is a Delaware corporation headquartered in Colorado.
3
Casadbalts teneihig.N6 Jé Jiaab meaiiner Pere rue Oe ayer age zat 169

13. The Court has personal jurisdiction over Defendant. Defendant
conducts substantial business in this District, including issuing background checks
and credit reports on residents of this District, including Plaintiff's report.

14. This Court has federal question jurisdiction over Plaintiffs claims
pursuant to 28 U.S.C. § 1331 and 15 U.S.C. § 1681p, which allows claims under the
FCRA to be brought in any appropriate court of competent jurisdiction.

15. Venue is proper in this District pursuant to 28 U.S.C. § 1391 because
Plaintiff resides in the District and because a substantial part of the events or
omissions giving rise to the claim occurred in this District.

FACTUAL ALLEGATIONS RELATING TO PLAINTIFF

16.  Inearly 2018, Plaintiff was hired as the manager of an auto dealership
in Newnan, Georgia, to start work in August 2018. Because his new job was over
an hour away from the home he owns with his family in Canton, Georgia, Plaintiff
sought to rent a property in Newnan to use during the work week.

17. Plaintiff has a preference for renting newly-constructed property. In
looking for such properties in Newnan, he found only one that met his needs, owned
by non-party Gabriel Calderon. Ms. Calderon arranged for her daughter to show
Plaintiff the property, and Plaintiff sought to rent the property for $1500 a month.

18. On July 6, 2018, Ms. Calderon obtained a report from Defendant about
4
Case dadserencrehad alc Sires Aaa OG RaanHent BE HEE PACA PAGP ag BB 2M AY

Plaintiff. This report is attached as Exhibit A.

19. On that report, Defendant indicated that Plaintiff had been subject to
one criminal “court action:” a charge of “CRIM SEX COND W/MINOR(1*')” in
Aiken County, South Carolina. (Ex. A at 5.)

20. Defendant’s reporting was false. Plaintiff has no criminal record — and
certainly has never been convicted of a sexual offense.

21. After receiving Defendant’s report, Ms. Calderon cut off contact with
Plaintiff and refused to rent to him.

22. Defendant also sent a copy of the report to Plaintiff. The report was
received by mail and opened by Plaintiff's wife, causing Plaintiff considerable
embarrassment and confusion.

23. In approximately five minutes on the internet, Plaintiff was able to
pinpoint the flaw in Defendant’s reporting: Defendant was reporting the conviction
of another individual named William R. Hall, who had been born in 1936, convicted
in 1994, and who is likely deceased. (See Ex. B.)

24. The other William Hall, besides having the same first and last name,
has virtually no other links with Plaintiff. In addition to being born over 30 years
after the other William Hall, Plaintiff is William Hall, Jr., while the other William

Hall is not. Further, Defendant reported a number of physical characteristics of the
5
Casadbalts @evahid ne JP6 cia eeiiner Pets roe oe dyes age baat 169

other William Hall, including a height of 5’8”, a weight of 150 pounds, hazel eyes,
grey hair and an olive complexion. None of these descriptors fits Plaintiff, and
simply consulting Plaintiffs driver’s license would confirm this.

25. Plaintiff was mortified that his potential landlord now thought he was a
sex offender. He was further mortified when he considered that his potential
landlord had arranged for their young daughter to give him a tour of the property.

26. In his new position as the general manager of an auto dealership,
Plaintiff will be the face of the business, including appearing in advertising. Plaintiff
is very concerned that the false perception that he is a sex offender will damage his
effectiveness in his new job. Newnan, Georgia, is a small community, and Plaintiff
has a real concern that false rumors, initiated by Defendant’s erroneous reporting,
could damage his standing in the community.

27. Having been denied the ability to rent his desired property, Plaintiff
faced limited time to find a new rental before his employment began. He ended up
renting a unit which is less desirable to him, because it is not new construction, which

costs considerably more ($2100 per month), and which is further from his work.

28.

|
Casa chaits Gudv eid Nb ree mak ceenrnar PBI Uru LEOe aye ago zat 169

FACTS DEMONSTRATING THAT DEFENDANT WILLFULLY FAILED
TO USE REASONABLE PROCEDURES TO ASSURE MAXIMUM
POSSIBLE ACCURACY

29. If Defendant had reasonable procedures to ensure maximum possible
accuracy, it would have determined that the sexual offense it reported did not belong
to Plaintiff.

30. If Plaintiff was able to find the source of Defendant’s error in five
minutes on a court’s website, Defendant should have been able to avoid that error in

the first instance.

31.

. If it had, it would have avoided its error.

32.
Cage deaiarmeieid als brie Foaboneamnent Bie uae PaO Ae aGPage Bast 19°

es

i
es

34. If Defendant had even carefully considered the name, it would have
discovered that Plaintiff was not a match: Plaintiff is William R. Hall, Jr., and the
convicted William R. Hall is not. It is also likely that Plaintiff and the convicted
William R. Hall do not have the same middle name, only the same middle initial.

35. Defendant also ran a search which found that Plaintiff was not on any
sex offender registry, a finding that contradicts Defendant’s own reporting. (Ex. A
at 34.) This contradiction, however, did not cause Defendant to reevaluate its
erroneous reporting.

36, Other tenant screening agencies have faced governmental scrutiny for
substantially similar activities. See, e.g., FTC v. Realpage, Inc., No 3:18-cv-2737
(FTC settlement with tenant screening agency which failed to comply with 15 U.S.C.
§ 168le(b) because it used loose matching criteria to link potential tenants with
criminal records).

GENERAL FACTS REGARDING DEFENDANT’S WLILLFULNESS
37. In addition to the conduct set forth above, Defendant’s willful conduct

is further reflected by, inter alia, the following:
8
Casa deca Geiretihd Nb 56 anae AmeeaRneH Peder ee aye age haf 169

a. The FCRA was enacted in 1970; Defendant has had 48 years to
become compliant;

b. Defendant and its parent company have been repeatedly sued for
misreporting public record information. !

c. Defendant is a corporation with access to legal advice through its
own general counsel’s office and outside litigation counsel. Yet,
there is no contemporaneous evidence that it determined that its
conduct was lawful;

d. Defendant knew or had reason to know that its conduct was
inconsistent with FTC guidance, caselaw, and the plain language of
the FCRA;

e. Defendant voluntarily ran a risk of violating the law substantially
greater than the risk associated with a reading that was merely
careless;

f. Defendant knew that matching individuals to criminal records using

limited information would result in false positives. However, it

 

| Anderson v. Trans Union LLC, No. 3:16-cv-588 (E.D. Va.); Clark v Trans Union
LLC, No. 3:15-cv-391 (E.D. Va.); Walsh v. Trans Union, LLC, No. 6:18-cv-00166,
(M.D. Fla.).

9
ComEd apareieinigad GBs E GraaRAIE it oaleer inal a14 Ale Prok yRaigbak tN FLED

persisted in doing so;
g. Defendant’s violations of the FCRA were repeated and systematic.
38. At all times relevant hereto, Defendant’s conduct was willful and
carried out in knowing or reckless disregard for consumers’ rights under the FCRA.
Defendant’s conduct was intentionally accomplished through its intended
procedures; these procedures have continued despite the fact that other consumer
reporting agencies have been subject to court decisions and consumer complaints
critical of similar conduct; and Defendant will continue to engage in this conduct
because it believes there is greater economic value in selling over-inclusive
consumer reports than in producing accurate reports.
CLASS ACTION ALLEGATIONS
39. Plaintiff brings his Claim as a class action pursuant to Fed. R. Civ. P.
23 on behalf of the Class, defined as:
All individuals on whom Defendant provided a consumer report to a
third party where the report:

1) Includes a criminal record;

2) Defendant received information about the “age” of the offender
associated with the criminal record from its criminal records
provider(s);

3) The date of birth information Defendant has on file for the
consumer is inconsistent with the “age” data regarding the

offender associated with the criminal record.

The Class begins with reports issued on November 7, 2016 and ends
10
Cersédcemeramiid Qrs-Ane G ieminient tale iad an Et Protea peat Dt LAP

on the date the class list is prepared.

40. Class certification is appropriate under Fed. R. Civ. P. 23(a).

4]. Numerosity: The Class is so numerous that joinder of all class members
is impracticable. Given the volume of Defendant’s business, there are hundreds or
thousands of class members.

42. Typicality: Plaintiff's claims are typical of the members of the Class.
It is typical for Defendant to match consumers to criminal records using name alone,
and to produce inaccurate and inconsistent file disclosures. The FCRA violations
suffered by Plaintiff are typical of those suffered by other class members, and
Defendant treated Plaintiff consistently with other class members in accordance with
its standard policies and practices.

43. Adequacy: Plaintiff will fairly and adequately protect the interests of
the Class because he and his experienced counsel are free of any conflicts of interest
and are prepared to vigorously litigate this action on behalf of the Class.

44. Commonality: This case presents common questions of law and fact,
including but not limited to:

a. Whether Defendant violated the FCRA by failing to follow
reasonable procedures to ensure maximum possible accuracy in

reporting criminal convictions;
11
Cepédaperehaniad GTB-Hde eo GrenALS Tear 214 Ate Pra pap ae NG LES

b. Whether Defendant’s violations of the FCRA were willful; and
c. The proper measure of damages.

45. Class certification is appropriate under Fed. R. Civ. P. 23(b)(3) because,
inter alia, questions of law and fact common to the Class predominate over any
questions affecting only individual members of the Class, and because a class action
is superior to other available methods for the fair and efficient adjudication of this
litigation. Defendant’s conduct described in this Complaint stems from common
and uniform policies and practices, resulting in common violations of the FCRA.
Members of the Class do not have an interest in pursuing separate actions against
Defendant, as the amount of each class member’s individual claim is small compared
to the expense and burden of individual prosecution. Class certification also will
obviate the need for unduly duplicative litigation that might result in inconsistent
judgments concerning Defendant’s practices. Moreover, management of this action
as a class action will not present any likely difficulties. In the interests of justice and
judicial efficiency, it would be desirable to concentrate the litigation of all class
members’ claims in a single forum.

46, In view of the complexities of the issues and the expenses of litigation,
the separate claims of individual class members are insufficient in amount to support

separate actions.
12
Cee aserer ain APA El aemiRien (eal tana ie Pray aster EP

47. Yet, the amount which may be recovered by individual class members
will be large enough in relation to the expense and effort of administering the action
to justify a class action. The administration of this action can be handled by class
counsel or a third-party administrator, and the costs of administration will represent
only a small fraction of the ultimate recovery to be achieved.

48. Plaintiff intends to send notice to all members of the Class to the extent
required by Rule 23(c)(2). The names and addresses of the class members are
available from Defendant’s records.

CLAIM FOR RELIEF
15 U.S.C. § 1681e(b)
On behalf of Plaintiff and the Class

49. Plaintiff reiterates each of the allegations in the preceding paragraphs
as if set forth at length herein.

50. Defendant violated 15 U.S.C. § 168le(b) by failing to establish or to

follow reasonable procedures to assure maximum possible accuracy in the

preparation of the consumer reports it furnished regarding Plaintiff and the class

rere.

—
la
   

PIB ALNBc CnietOr

AB riSeale ur Meta PIA Sa? Poe GG OT A fl PE

51. The foregoing violations were negligent and/or willful. Defendant
acted in knowing or reckless disregard of its obligations and the rights of Plaintiff
and other class members under 15 U.S.C. § 1681e(b).

52. As a result of Defendant’s conduct, Plaintiff and class members
suffered actual damages including but not limited to: denial of rental opportunities,
damage to reputation, embarrassment, humiliation and other mental and emotional
distress.

53. Plaintiff and class members are entitled to recover actual damages
and/or statutory damages, punitive damages, costs and attorneys’ fees from
Defendant in an amount to be determined by the Court pursuant to 15 U.S.C, §§
1681n and 1681o.

JURY TRIAL DEMANDED

Plaintiff demands a jury trial as to all claims so triable.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff, on behalf of himself and the Class, seek the
following relief:

a. Determining that this action may proceed as a class action under

Rule 23;
14
PAT Coaleer Maeia14 Aor Prok ahe ba £128

   

Pts At iee Girne

b. Designating Plaintiff as the class representative for the Class;

c. Designating Plaintiff’s counsel as counsel for the Class;

d. Issuing proper notice to the Class at Defendant’s expense;

e. Declaring that Defendant committed multiple, separate violations of
the FCRA;

f. Declaring that Defendant acted negligently, or willfully and in
deliberate or reckless disregard of the rights of Plaintiff and the
Class under the FCRA;

g. Awarding actual and/or statutory damages as provided by the
FCRA;

h. Awarding punitive damages;

i. Awarding reasonable attorneys’ fees and costs and expenses, as
provided by the FCRA; and

j. Granting other and further relief, in law or equity, as this Court may
deem appropriate and just.

Respectfully submitted,
Date: November 4, 2019
/s/E, Michelle Drake
E, Michelle Drake (Bar No. 229202)
Joseph C. Hashmall (pro hac vice)

BERGER MONTAGUE PC
43 SE Main Street, Suite 505

15
Coeds ore emit GB- Abe eran TS Hirale erin 214 Ade Prope aAahans LPS)

16

Minneapolis, MN 55414
Tel. 612.594.5999
Fax. 612.584.4470

Email: emdrake@bm.net
jhashmall@bm.net

Gary B. Andrews, Jr., SBN 019375
Blake Andrews Law Firm, LLC

1831 Timothy Dr.

Atlanta, GA 30329

Tel: (770) 828-6225

Email: blake@blakeandrewslaw.com

Counsel for Plaintiff
Case Ich&ePRAdiiy ME-PEEDRUHERL-BS FiidabOH280 PRgecr diag 199

EXHIBIT 4
MCINTYRE FRANSERN end ain NOE TR No. Dogue n iC 8 eg ies se60 Page? ae 'otasi 199

Current on Bloomberg Law as of 2020-01-21 12:32:33

United States District Court
Eastem District of Pennsylvania (Philadelphia)
CIVIL DOCKET FOR CASE #: 2:18-cv-03865-RBS

MCINTYRE v. TRANSUNION, LLC et al

DOCKET INFORMATION

 

Minimize

Date Filed: Sep 10, 2018

Nature of suit: 480 Other Statutes: Consumer Credit
Assigned to: HONORABLE R. BARCLAY SURRICK
Cause: 15:1681 Fair Credit Reporting Act
Jurisdiction: Federal Question

Jury demand: Plaintiff

 

Parties and Attorneys

Expand All Minimize

 

Plaintiff PATRICIA MCINTYRE
on behalf of herself and all others similarly situated
Plaintiff
Representation
JAMES A. FRANCIS LAUREN KW BRENNAN LEONARD A. BENNETT
FRANCIS MAILMAN SOUMILAS, P.C. FRANCIS MAILMAN SOUMILAS, P.C. © CONSUMER LITIGATION ASSOCIATES
1600 MARKET ST SUITE 2510 1600 MARKET ST SUITE 2510 PC
PHILADELPHIA, PA 19103 PHILADELPHIA, PA 19103 763 J CLYDE MORRIS BLVD STE 1-A
(215) 735-8600 (215) 735-8600 NEWPORT NEWS, VA 23601
Fax: (215) 940-8000 Fax: (215) 940-8000 (757) 930-3660
jfrancis@consumerlawfirm.com Ibrennan@consumerlawfirm.com lenbennett@clalegal.com
ATTORNEY TO BE NOTICED ATTORNEY TO BE NOTICED ATTORNEY TO BE NOTICED
JOHN SOUMILAS

FRANCIS MAILMAN SOUMILAS, P.C.
1600 MARKET STREET, SUITE 2510
PHILADELPHIA, PA 19103

(215) 735-8600

Fax: (215) 940-8000

jsoumilas@consumerlawfirm.com
ATTORNEY TO BE NOTICED

 

Defendant TRANSUNION, LLC
Defendant
Representation
MICHAEL C. FALK ALBERT E. HARTMANN DANIEL P. WOTHERSPOON
REED SMITH LLP REED SMITH LLP SAUL EWING ARNSTEIN & LEHR LLP
Three Logan Square 10 SOUTH WACKER DRIVE, 40TH FLOOR = 38THFLOOR
1717 Arch Street, Suite 3100 CHICAGO, IL 60606 PHILADELPHIA, PA 19102
®
Bloomberg Law © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services

if PAGE 1
MCINTYRE WFRANSURTEN veAdthig NG: el Re P eRe S 5 Flee Osa IROO Pag 631538 199

PHILADELPHIA, PA 19103
(215) 851-8222

Fax: (215) 851-1420
mfalk@reedsmith.com

LEAD ATTORNEY

ATTORNEY TO BE NOTICED

MICHAEL O'NEIL

REED SMITH LLP

10 SOUTH WACKER DRIVE
40TH FLOOR

CHICAGO, IL 60606

(312) 207-1000
michael.cneil@reedsmith.com
ATTORNEY TO BE

(312) 207-1000
ahartmann@reedsmith.com
ATTORNEY TO BE NOTICED

(215) 972-7786

daniel. wotherspoon@saul.com

CENTRE SQUARE WEST, 1500 MARKET ST.
ATTORNEY TO BE NOTICED

 

NOTICED
Defendant TRANSUNION RESIDENT SCREENING SOLUTIONS, INC.
Defendant
Representation

MICHAEL ©. FALK

(See above for address)
LEAD ATTORNEY

ATTORNEY TO BE NOTICED

MICHAEL O'NEIL
(See above for address)
ATTORNEY TO BE NOTICED

ALBERT E. HARTMANN
(See above for address)
ATTORNEY TO BE NOTICED

DANIEL P. WOTHERSPOON
(See above for address)
ATTORNEY TO BE NOTICED

 

Docket Entries

Print Entries Request Entries Reverse Entries
Numbers shown are court assigned numbers

Entry Filed
1 Sep 10, 2018
Sep 10, 2018

Sep 10, 2018

2 Sep 20, 2018

3 Sep 20, 2018

4 Sep 27, 2018

5 Sep 27, 2018

Bloomberg Law"

_ Description

COMPLAINT against TRANSUNION RESIDENT SCREENING SOLUTIONS, INC.,
TRANSUNION, LLC ( Filing fee $ 400 receipt number 0313-13035179.), filed by PATRICIA
MCINTYRE. (Attachments: # 1 Civil Cover Sheet, # 2 Case Management Track Form, # 3
Designation Form)(SOUMILAS, JOHN) (Entered: (09/1 0/2018)

 

 

Summons Issued as to TRANSUNION RESIDENT SCREENING SOLUTIONS, INC.,
_TRANSUNION, LLC. Two Forwarded To: Counsel on 9/10/18 (iw, ) (Entered: 09/10/2018)

 

DEMAND for Trial by Jury by PATRICIA MCINTYRE. (jwl, } (Entered: 99/10/2018)

 

NOTICE of Appearance by LAUREN KW BRENNAN on behalf of PATRICIA MCINTYRE
(BRENNAN, LAUREN) (Entered: 09/20/2018)

NOTICE of Appearance by JAMES A. FRANCIS on n behalf of PATRICIA MCINTYRE
(FRANCIS, JAM ES) (Entered: 09/20/2018}

NOTICE of Appearance by MICHAEL C. FALK c on n behalf of TRANSUNION RESIDENT»
SCREENING SOLUTIONS, INC., TRANSUNION, LLC with Certificate of Service(FALK,
MICHAEL) (Entered: 09/27/2018) |

NOTICE of Appearance by DANIEL Pp. WOTHERSPOON 0 on n behalf of TRANSUNION
RESIDENT SCREENING SOLUTIONS, INC., TRANSUNION, LLC with Certificate of
Service(WOTHERSPOON, DANIEL) (Entered: 09/27/2018)

© 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
if PAGE 2
MCINTYRE v TRANGORTENT ULE occ Ro, PSEA. ae ON HEP co RBRSEH 8S! °°

 

Sep 27, 2018

Sep 27, 2018

Disclosure Statement Form pursuant to FRCP 7.4 including TransUnion with Certificate of

Service by TRANSUNION, LLC.(FALK, MICHAEL) (Entered: 09/27/2018)

Disclosure Statement Form pursuant to FRCP 7.1 including TransUnion with Certificate of
Service by TRANSUNION RESIDENT SCREENING SOLUTIONS, INC..(FALK, MICHAEL)
(Entered: 09/27/2018)

 

 

Sep 28, 2018

Sep 28, 2018

Sep 28, 2018

MOTION for Pro Hac Vice of Albert E. Hartmann filed by TRANSUNION RESIDENT
SCREENING SOLUTIONS, INC., TRANSUNION, LLC.Certificate of Service.**(FILED IN
ERROR, INCORRECT EVENT SELECTED, ATTY TO REFILE)**(WOTHERSPOON, DANIEL)
Modifi ed on 9/28/2018 (tid). (Entered: 09/28/2018)

MOTION for Pro Hac Vice of Michael O'Neil ( Filing fee $ 40 receipt number 031 3-13077312.)
filed by TRANSUNION RESIDENT SCREENING SOLUTIONS, INC., TRANSUNION,
LLC.Certificate of Service. (WOTHERSPOON, DANIEL) (Entered: 09/28/2018)

MOTION for Pro Hac Vice of Albert E. Hartmann { Filing fee $ 40 receipt number
0313-13077347.) filled by TRANSUNION RESIDENT SCREENING SOLUTIONS, INC.,
TRANSUNION, LLC. Certificate of Servcie.(WOTHERSPOON, DANIEL) (Entered: 09/28/2018}

 

Sep 28, 2018

Sep 28, 2018

AFFIDAVIT of Service by Michael Lauterbach c/o Dennis Richman's Services re: served
Summons & Complaint upon TransUnion, LLC c/o Prentice Hall Corp. by Personal Service on
9/14/2018 (SOUMILAS, JOHN) (Entered: 09/28/2018)

AFFIDAVIT of Service by William Alexader c/o Dennis Richman's Services re: served
Summons & Complaint upon TransUnion Rental Screening Solutions, Inc. c/o Corp. Service
Company by Personal Service on 9/18/2018 (SOUMILAS, JOHN) (Entered: 09/28/2018}

 

13

Sep 28, 2018

STIPULATION AND ORDER THAT TRANSUNION RESIDENT SCREENING SOLUTIONS,
INC. AND TRANSUNION, LLC SHALL HAVE AN ADDITIONAL 28 DAYS FROM THE DATE
TRANS UNTION’S RESPONSE IS DUE, UNTIL 11/2/2018, TO RESPOND TO PLFF'S CLASS
ACTION COMPLAINT, ETC. SIGNED BY HONORABLE R. BARCLAY SURRICK ON 9/28/18.
10/1/18 ENTERED AND COPIES E- MAILED. (kw, ) (Entered: 10/01/2018)

 

 

16

Sep 28, 2018

ORDER THAT APPLICATION OF MICHAEL O'NEIL, ESQ., TO PRACTICE IN THIS COURT
PURSUANT TO L.R.C.P. 83.5.2(b) IS GRANTED. SIGNED BY HONORABLE R. BARCLAY
SURRICK ON 9/28/18, 10/1/18 ENTERED AND COPIES E-MAILED (kw, ) (Entered:
10/01/2018)

 

 

16

14

7

18

19

Sep 28, 2018

Oct 1, 2018

Oct 2, 2018

Nov 2, 2018

Nov 2, 2018

(Entered: 10/01/2018)

ORDER THAT APPLICATION OF ALBERT E. HARTMANN, ESQ., TO PRACTICE IN THIS
COURT PURSUANT TOL.R.C.P. 83.5.2(b) IS GRANTED. SIGNED BY HONORABLE R.
BARCLAY SURRICK ON 9/28/18. (ECF FORM MAILED TO COUNSEL ON 16/1/18) 10/1/18
ENTERED AND COPIES MAILED AND E.- MAILED. (kw, ) (Entered: 10/01/2018)

MOTION for Pro Hac Vice of Leonard A. Bennett { Filing fee $ 40 receipt number
0313-13080589.) filed by PATRICIA MCINTYRE. Certificate of Service. (FRANCIS, JAMES)

ORDER THAT APPLICATION OF LEONARD A. BENNETT, ESQ., TO PRACTICE IN THIS”
COURT PURSUANT TO L.R.C.P, 83.5.2(b) IS GRANTED. SIGNED BY HONORABLE R.
BARCLAY SURRICK ON 10/1/18.10/3/18 ENTERED AND COPIES E-MAILED.(kw, )} (Entered:
_ 10/03/2018)

MOTION to Dismiss COUNT II OF PLAINTIFFS CLASS ACTION COMPLAINT filed by
TRANSUNION RESIDENT SCREENING SOLUTIONS, INC., TRANSUNION, LLC.Brief,
Certificate of Service. (Attachments: # 1 Brief, #2 Text of Proposed Order)(O'NEIL, MICHAEL)
(Entered: 11/02/2018)

MOTION to Strike 1 Complaint {Attorney}, THE CLASS ALLEGATIONS OF ‘COUNTS | AND II
filed by TRANSUNION RESIDENT SCREENING SOLUTIONS, INC., TRANSUNION,
LLC.Brief, Certificate of Service. (Attachments: # 1 Brief, # 2 Exhibit A, # 3 Text of Proposed
Order)(O' NEIL, , MICHAEL) (Entered: 11/02/2018)

 

 

20

Nov 13, 2018

STIPULATION AND ORDER THAT PLAINTIFF'S RESPONSES TO DEFENDANTS’ MOTION
WILL BE DUE 12/7/2018. SIGNED BY HONORABLE R. BARCLAY SURRICK ON 11/9/18.
11/13/18 ENTERED AND COPIES E- MAILED. (ti, d (Entered: 11/13/2018)

 

 

21

Dec 7, 2018

Bloomberg Law’

RESPONSE in Opposition re 18 MOTION to Dismiss COUNT 8 OF PLAINTIFFS CLASS

ACTION COMPLAINT filed by PATRICIA MCINTYRE. (Attachments: # 1 Memorandum, # 2
Text of Proposed Order)(SCUMILAS, JOHN) (Entered: 12/07/2018)

© 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services

if PAGE 3
MCINTYRE FRANSES BRS iny NO? TROD Dogar RE AS D. Trea Die 41780 Page ep isieel 199

 

 

2? Dec 7, 2018 RESPONSE | in Opposition re 219 MOTION to Strike 1 Complaint (Attorney), THE CLASS
ALLEGATIONS OF COUNTS | AND Ill filed by PATRICIA MCINTYRE. (Attachments: # 1
Memorandum, # 2 Exhibit A, #3 Exhibit B, # 4 Text of Proposed Order)(SOUMILAS, JOHN)
(Entered: 12/07/2018)

 

2
Bloomberg Law © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
if PAGE 4
MCINTYRE J BRR aR Pe ME TREP fearnene aS Fie onus e CREGES.c12 Bf 199

General Information

Court United States District Court for the Eastern District of
Pennsylvania; United States District Court for the Eastern
District of Pennsylvania

Federal Nature of Suit Consumer Credit[480]
Docket Number 2:18-cv-03865
Bloomberg Law’ © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services

ff PAGE 5
Case dahe@pandin shes RED dinserntans? Ardamaa7ta78e Pagge7icbBad199

James A. Francis

John Soumilas

Lauren KW Brennan

FRANCIS & MAILMAN, P.C.

Land Title Building, 19th Floor
100 South Broad Street
Philadelphia, PA 19110

T: (215) 735-8600

F: (215) 980-8000
jfrancis@consumerlawfirm.com
jsoumilas@consumerlawfirm.com
Ibrennan@consumerlawfirm.com

Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PATRICIA MCINTYRE, on behalf of herself
and all others similarly situated,

Plaintiff, Civil Matter No.
V. CLASS ACTION COMPLAINT
TRANSUNION, LLC, and TRANSUNION TRIAL BY JURY DEMANDED

RESIDENT SCREENING SOLUTIONS, INC.,

Defendants.

 

 

I. PRELIMINARY STATEMENT
l. This is a consumer class action brought pursuant to the Fair Credit Reporting Act,
15 U.S.C. §§ 1681-1681x (“FCRA”) seeking relief for Defendants’ widespread violations thereof.
2. Despite the public availability of court records that conclusively demonstrate that
eviction cases have been dismissed, withdrawn, vacated, satisfied, or resulted in judgments for
tenants, Defendant TransUnion Resident Screening Solutions, Inc. routinely fails to obtain up-to-

date information pertaining to the disposition of those cases and publishes harmful, misleading,
CasecGahseneidiARsTieS RED dimmers es ArdacOa Paes PRagSaitRed 199

 

and inaccurate tenant screening consumer reports to landlords and property managers in violation
of FCRA section 1681e(b).

3, Both Defendants also systemically violate FCRA section 1681g(a) by failing to
provide complete disclosures of all information they maintain about consumers and the sources of
that information upon consumers’ request.

4, Defendants’ practices harm consumers seeking residential leases by prejudicing
their prospective landlords with inaccurate, adverse information and depriving those consumers of
valuable congressionally-mandated information.

I. JURISDICTION and VENUE
5. Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28 U.S.C. §1331.
6. Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b).
Il PARTIES

7. Plaintiff Patricia McIntyre is an adult individual who resides in Philadelphia,
Pennsylvania. At al] times pertinent hereto, Plaintiff was a “consumer” within the meaning of 15
U.S.C. § 168 1a(c).

8. Defendant TransUnion, LLC (“TransUnion”) regularly conducts business in the
Commonwealth of Pennsylvania and has a place of business in Chester, Pennsylvania.

9. Defendant TransUnion Resident Screening Solutions, Inc. (“TURSS”) is a wholly-
owned TransUnion subsidiary that regularly conducts business in the Commonwealth of
Pennsylvania and has a place of business in Colorado.

10. At all times pertinent hereto, Defendants were “persons” and “consumer reporting

agencies” (singular, “CRA”) within the meanings of 15 U.S.C. §§ 1681a(b), (f).
CaseGaatPRitidingseun Bip damEntaier AMAOOH THEO Palgg@dbB20 199

11. Defendants function as a single, unified CRA, having integrated their ownership,
operations, data storage, technical support, information technology services, marketing, quality
assurance, auditing, compliance, consumer contact personnel, and oversight efforts.

IV. FACTUAL ALLEGATIONS
Defendants’ Acquisition and Use of Eviction Information for Credit Reporting

12. For many years, Defendants have purchased public records information pertaining
to residential eviction litigation (“eviction information”) from one or more private vendors instead
of retrieving the actual underlying court records themselves—or even more manageable digital
representations—for purposes of creating and selling tenant screening reports to Jandlords and
rental property managers.

13. The tenant screening reports that Defendants sell to landlords and property
managers about thousands of consumers each year are “consumer reports” within the meaning of
15 U.S.C. § 1681a(d) because they are used and expected to be used for multiple purposes
governed by 15 U.S.C. § 1681b and the eviction information included within bears on the credit
history, credit worthiness, reputation, personal characteristics, and mode of living of the subjects
of the reports.

14. Therefore, Defendants are required by the FCRA to follow reasonable procedures
to assure maximum possible accuracy of the information concerning the individual about whom
the consumer reports they prepare relates. 15 U.S.C. § 1681e(b).

15. However, Defendants do not follow such procedures, but rather fail to obtain
updates to eviction information, regularly and illegally reporting eviction information pertaining
to cases and judgments that have been dismissed, withdrawn, satisfied, or have resulted in a

judgment for the tenant.
Case Gite Patel BBE AR ESO ESenare Bienes Daa8P RAGE aff Bb 199

16. | Defendants’ practices and procedures regarding the reporting of eviction
information, specifically the failure to report the most up-to-date status of eviction cases, causes
widespread harm to consumers and interstate commerce as a whole.

17. This phenomenon is the result of Defendants’ intentional business decisions. The
eviction information Defendants purchase is merely a summary prepared by its vendors that does
not include all the information or the most up-to-date information available at the courthouses or
government offices where the records themselves are housed in conjunction with the day-to-day
functioning of those entities.

18. Defendants know that their vendors make mistakes in the condensed, summary
eviction information that it purchases for credit reporting purposes and that the information
routinely does not include the most up-to-date status of the actual cases.

19. Purchasing distilled, incomplete public records information was the impetus for
regulatory investigations of TransUnion and other CRAs, and dozens of FCRA class action
lawsuits throughout the United States, including in this District.!

20. ‘For example, in 2015, the Consumer Financial Protection Bureau (“CFPB”) noted
that CRAs did not adequately oversee their public records vendors:

Examiners found that the oversight of public records providers by one or more

CRAs was weak and required corrective action. For example, one or more CRAs

had never conducted a formal audit of their public records providers. In addition,

one or more CRAs did not have defined processes to verify the accuracy of public
record information provided by their public records providers. In light of such

 

See, e.g., Lustig v. TransUnion, LLC, Case No. 2:17-CV-01175-GAM (E.D. Pa.) (filed
Mar. 16, 2017); Matthews v. TransUnion, LLC, Case No. No. 2:17-cv-01825-JS (E.D. Pa.) (filed
Apr. 21, 2017).
Case Cyte PER dp BRS TR ASCH SEAGHY ¢ FiOS DAG PRage Bett ay199

weaknesses, Supervision directed one or more CRAs to establish and implement
suitable and effective oversight of public records providers.”

21. Further, the CFPB expressed concern about the accuracy of public records
information that the CRAs imported into their consumer databases:

Examiners reviewed quality control processes with respect to the accuracy of

consumer reports produced by one or more CRAs and found that, with certain

exceptions, there were no quality control policies and procedures to test compiled
consumer reports for accuracy. While processes existed to analyze and improve the
quality of incoming data, there was no post-compilation report review or sampling

to test the accuracy of consumer reports. In light of these weaknesses, Supervision

directed one or more CRAs to develop a plan with implementation timelines to

establish quality controls that regularly assess the accuracy and integrity of the
consumer reports and consumer file disclosures produced.

22. Otherregulators, including the New York Attorney General, initiated investigations
of the “Big Three,” a group of national CRAs that includes TransUnion, Experian Information
Solutions, Inc., and Equifax Information Services, LLC, in part due to similar problems with the
accuracy and currency of publics records information in credit reports.

23. The Big Three ultimately entered into an agreement* with the New York Attomey
General that they took to calling the “National Consumer Assistance Plan” (“NCAP”).

24. As of July |, 2017, pursuant to the requirements of the agreement and the NCAP,

the Big Three ceased including civil judgment information that did not meet certain minimum

 

2 CFPB, Supervisory Highlights, 2.1.1 (Summer 2015), available at
http://files.consumerfinance.govw/f/201506_cfpb_supervisory-highlights.pdf (last viewed July 9,
2018).

3 id. at 2.1.2.

4 SETTLEMENT AGREEMENT, Jn the Matter of the Investigation by Eric T. Schneiderman,
Attorney General of the State of New York, of Experian Information Solutions, Inc.; Equifax
Information Services, LLC; and TransUnion, LLC,

http:/Awww.ag.ny.gov/pdfs/CRA%20A greement%20Fully%20Executed%203.8.15.pdf (last
viewed July 9, 2018).
Case @iyhis @eGebiig) BOY RESO CS TREHY fF iretes DAME L8P RAGED Gi DY 199

standards in credit reports. In practice, this meant that civil judgments disappeared entirely from
consumer reports prepared by the Big Three.°

25. Earlier this year, TransUnion entered into a national class action settlement of
public records-related FCRA claims, which was preliminarily approved on March 23, 2018° and
finally approved on August 29, 2018.’

26. At all times relevant to these allegations, Defendants were aware of the CFPB’s
and state attorneys’ general investigations into TransUnion’s public records practices, the NCAP,
the various public records class actions pending throughout the United States, and their obligations
under the FCRA.

27. However, Defendants, fully aware of the problems associated with the incomplete
and inaccurate information purchased from vendors, have not stopped acquiring, using, and
profiting from inaccurate and out-of-date eviction information.

28. TransUnion, through TURSS, markets eviction information services to landlords
by noting that they can provide “Credit reports, criminal background checks, income estimate, and
eviction records from TransUnion.” It purports to offer “Superior accuracy using advanced

matching technology on all tenant screening reports.”*

 

5 See CFPB, Quarterly Consumer Credit Trends Report, 2-3 (February 2018)
https://www.consumerfinance.gov/documents/6270/cfpb_consumer-credit-trends_public-
records 022018.pdf (last viewed July 9, 2018).

6 Clark y. TransUnion, LLC, Case No. 3:15-cv-00391-MHL, Doc. 248 (E.D. Va. Mar. 23,
2018).

7 Clark, Case No. 3:15-cv-00391-MHL, Doc. 272 (E.D. Va. Aug. 29, 2018).

8 Tenant Screening | TransUnion SmartMove | Tenant Background Check,

https://www.mysmartmove.com (last visited July 9, 2018).
Case Gisie Pei dg Ss TARESeD ARH ¢ Fila DOGS PARge 747 2199

29. On its website, TURSS asks potential landlords if there is “. . . anything more
painful than evicting a tenant?” and promises that the “Eviction Report” portion of its products
will help them “predict future behavior by knowing your tenant’s past history.”'°

30. According to TURSS, the Eviction Report “include court records on every file” and
“TransUnion eviction reports come from a variety of sources including public court records, and
are enhanced with data reported directly to TransUnion.”!!

31. The reports include: “Tenant judgment for possession and money[;] Unlawful
detainers[;] Tenant judgments for rent{;] Failure to pay rent[; and] Writs and warrants of
eviction[.]”””

Defendants’ Failure to Fully Disclosure Information to Consumers

32. Additionally, and despite the clear mandate of FCRA sections 1681 g(a)(1)-(2) and
binding Third Circuit precedent, Defendants never disclose to consumers the true source of the
eviction information that they collect and report to third parties.

33. The FCRA is intended “to protect consumers from the transmission of inaccurate
information about them, and to establish credit reporting practices that utilize accurate, relevant,
and current information in a confidential and responsible manner.” Cortez v. Trans Union, LLC,
617 F.3d 688, 706 (3d Cir. 20190).

34. ‘In furtherance of that goal, the FCRA mandates that CRAs provide consumers with

access to the information sold about them to third parties. See 15 U.S.C. §§ 1681 g(a).

 

9 TRANSUNION RESIDENTIAL SCREENING SOLUTIONS, INC., Eviction Check | Tenant

Eviction Search | TransUnion SmartMove,
https://www.mysmartmove.com/SmartMove/eviction-check.page (last visited July 9, 2018).

10 Id.
u Id.
i Id.
Case Gifs aya Hy xiao ANStARRANA’ EF ISLE DOMAILAP Rage S425 199

35. | The FCRA requires CRAs to provide consumers with copies of their consumer files
without charge every twelve months, after a credit denial and in other limited circumstances. See
15 U.S.C. § 168] g(a).

36. When used in connection with information on any consumer the FCRA uses the
term “file” to means “all of the information on that consumer recorded and retained by a consumer
reporting agency regardless of how the information is stored.” See 15 U.S.C. § 168la(g) (emphasis
added).

37. “File” “denotes all information . . . that might be furnished, or kas been furnished,
in a consumer report on that consumer.” Cortez, 617 F.3d at 711-12 (citing Gillespie v. Trans
Union Corp., 482 F.3d 907, 909 (7th Cir. 2007)) (emphasis added).

38. CRAs may not attempt to circumvent their duties to disclose imposed by the FCRA
by way of corporate or technological chicanery. 15 U.S.C. § 1681x; see also Cortez, 617 F.3d at
711 (We do not believe that Congress intended to allow credit reporting companies to escape the
disclosure requirement in § 1681a(g) by simply contracting with a third party to store and maintain
information that would otherwise clearly be part of the consumer’s file and is included in a credit
report.”).

39. | Examples of such prohibited attempts include:

Circumvention through reorganization by data type. XYZ Inc. is a consumer

reporting agency that compiles and maintains files on consumers on a nationwide

basis. It restructures its operations so that public record information is assembled

and maintained only by its corporate affiliate, ABC Inc. XYZ continues operating

as a consumer reporting agency but ceases to comply with the FCRA obligations

of a consumer reporting agency that compiles and maintains files on consumers on

a nationwide basis, asserting that it no longer meets the definition found in FCRA

section 603{p), because it no longer maintains public record information. XYZ’s

conduct is a circumvention or evasion of treatment as a consumer reporting agency

that compiles and maintains files on consumers on a nationwide basis, and thus
violates this section.
Case Gaghis 2 aliei rep BGT RESO COMA PF ifeteS HeMGlES P Rage D aft Bb 19°

Circumvention by a newly formed entity. Smith Co. is a new entrant in the
marketplace for consumer reports that bear on a consumer’s credit worthiness,
standing and capacity. Smith Co. organizes itself into two affiliated companies:
Smith Credit Co. and Smith Public Records Co. Smith Credit Co. assembles and
maintains credit account information from persons who furnish that information
regularly and in the ordinary course of business on consumers residing nationwide.
Smith Public Records Co. assembles and maintains public record information on
consumers nationwide. Neither Smith Co. nor its affiliated organizations comply
with FCRA obligations of consumer reporting agencies that compile and maintain
files on consumers on a nationwide basis. Smith Co.’s conduct is a circumvention
or evasion of treatment as a consumer reporting agency that compiles and maintains
files on consumers on a nationwide basis, and thus violates this section.

12 C.F.R. part 1022.140(b)(1), G).

40. Further, CRAs must “clearly and accurately disclose to the consumer” who requests
his or her credit file “the sources” that supplied any “information” to the CRA about that consumer.
15 U.S.C. § 1681 ¢(a)(2).

41. —_ Disclosure of the true source of a CRA’s information is vital to correcting errors
and to informing consumers about who is furnishing important credit information about them.

42. Defendants conceal that their sources for eviction information are private vendors
that supply incomplete information that can be inaccurate or not up-to-date.

43. Defendants are more interested in maintaining the appearance that they obtain
actual public records from true government sources and in protecting their low-cost private sources
of public record data than in disclosing to consumers vital information that Congress required
CRAs to disclose in FCRA section 1681 g(a)(2). See also { 30, supra (TURSS advertises with
reference to “court records”).

44, Defendants fail, as a matter of common policy and procedure, to provide consumers
who request file disclosures with all information Defendants maintain about the requesting
consumer, including never disclosing to consumers the source of the eviction information collected

and reported about them.
Cased Sabie RAG 386 57k BS cE RNBL Fd RAdee Hv BS PagUal BeBe sas oo

45. Defendants’ practices not only violate the FCRA as a matter of law, the practices
exact Serious consequences on rental housing applicants and interstate commerce. Consumers who
have obtained the dismissal, withdrawal of an eviction matter, satisfied an eviction judgment, or
prevailed in an eviction matter are prejudiced in their ability to obtain leased housing and are
deprived of complete information regarding the nature and source(s) of the information Defendants
maintain and sell about them.

Plaintiff's Experience

46. At all times relevant to Plaintiff’s allegations, full case dockets and digital
representations of all documents filed in landlord tenant actions in the Philadelphia Municipal
Court, including, but not limited to complaints, judgments, vacaturs, withdrawals, and satisfactions
of judgment, were available online at no charge.”

Defendants’ Provide Eviction Information from Plaintiff's File the First Time

47. On or about August 18, 2016, Plaintiff applied to rent an apartment at Duffield
House, an apartment complex in Philadelphia, Pennsylvania. A Duffield House representative, one
Noreen Lyons, obtained a tenant screening report from TURSS about Plaintiff for a fee which,
upon information and belief, was passed along to Plaintiff.

48. Under the heading “Eviction Results,” the August 18, 2016 TURSS report included

seven inaccurate and out-of-date entries of eviction information.

 

13 PHILADELPHIA MUNICIPAL COURT ELECTRONIC FILING SYSTEM,
https://fjdclaims.phila.gov/phmuni/login.do# (last visited August 20, 2018).

10
CaSeqBa Si tiAd MOS rR ES ERREN RHEE FAROE Ho Page £6089. 99

 

 

49. The first inaccurate and out-of-date entry appeared, in relevant part, as follows:
1. Mcintyre, Patricia Dataset: Pennsylvania Evictions(PAEVN)
Address: 4401 Conshohocken Ave #C3 Action Date: 5/16/2011
Philadelphia Pa 19131

County: Philadelphia County Muni Court Case Type: Civil Judgment

Record ID: MP60906646 Plaintiff: Kinsale Partners LP

FiteNumber 1104275672 Judgment Amount: $1,290

50. This information was inaccurate and out-of-date because the judgment entered

against Plaintiff in case LT-11-04-27-5672 on May 6, 2011 was satisfied on August 3, 2011, when
an entry reflecting that updated disposition was filed on the publicly-available case docket.

51. The TURSS report contained no reference to the August 3, 2011 satisfaction.

52. As of the date of the report, August 18, 2016, Defendant had failed to update the
status of the May 6, 2011 judgment for more than five years.

53. The second inaccurate and out-of-date entry, which referenced the same case,

appeared, in relevant part, as follows:

 

 

2. Mcintyre, Patricia Dataset: Pennsylvania Evictions(PAEVN)
Address: 4401 Conshohocken Ave #C3 Action Date: 4/27/2011
Philadelphia Pa 19131
County: Philadelphia County Muni Court Case Type: Civil New Filing
Record ID: MP50928569 Plaintiff: Kinsale Partners L P
File Number 1104275672 Judgment Amount: $1,058
54. This information was inaccurate and out-of-date because the complaint filed against

Plaintiff on April 27, 2011 was a nullity, having merged with the May 6, 2011 judgment in that

case, which was satisfied on August 3, 2011. See 49 50-51, supra.

55. | Moreover, no Judgment was entered on April 27, 2011 as the entry’s reference to a

“Judgment Amount” indicated. Rather, a complaint was filed.

11
Cascqadse2 rd Hitg MGS REDS SeRTET RHEE HEROD PaeS 226 849.99

56. | The third inaccurate and out-of-date entry appeared, in relevant part, as follows:

 

 

3. Mcintyre, Patricia Dataset: Pennsylvania Evictions(PAEVN}
Address: 4401 Conshohocken Ave #C3 Action Date: 11/5/2010
Philadelphia Pa 19131
County: Philadelphia County Muni Court Case Type: Civil Judgment
Record ID: MP42527173 Plaintiff: Kinsale Partners Lp
File Number 1010084331 Judgment Amount: $2,396
57. This information was inaccurate and out-of-date because the judgment entered

against Plaintiff in case LT-10-10-08-4331 on November 5, 2010 was satisfied on April 6, 2011,
when an entry reflecting that updated disposition was filed on the publicly-available case docket.
58. The TURSS report contained no reference to the April 6, 2011 satisfaction.

59. As of the date of the report, August 18, 2016, Defendant had failed to update the
status of the November 5, 2010 judgment for nearly five and a half years.

60. The fourth inaccurate and out-of-date entry, which referenced the same case,

appeared, in relevant part, as follows:

 

 

4, Mcintyre, Patricia Dataset: Pennsylvania Evictions(PAEVN)
Address: 4401 Conshohocken Ave #C3 Action Date: 10/8/2010
Philadelphia Pa 19131
County: Philadelphia County Muni Court Case Type: Civil New Filing
RecordID: MP39228667 Plaintiff: Kinsale Partners Lp
File Number 1010084331 Judgment Amount: $1,791
61. — This information was inaccurate and out-of-date because the complaint filed against

Plaintiff on October 8, 2010 was a nullity, having merged with the November 5, 2010 judgment in

that case, which was satisfied on April 6, 2011. See J] 57-58, supra.

62. Moreover, no judgment was entered on October 8, 2010 as the entry’s reference to

a “Judgment Amount” indicated. Rather, a complaint was filed.

12
Casegas Ort iiAg MOS 7RED denen RHEE FRA HOD PGA $D8 989-29

 

 

63. The fifth inaccurate and out-of-date entry appeared, in relevant part, as follows:
5. Mcintyre, Patricia Dataset: Pennsylvania Evictions(PAEVN}
Address: 3902 City Ave #B1223 Action Date: 10/5/2012
Philadelphia Pa 19131
County: Philadelphia County Muni Court Case Type: Civil New Filing
Record ID: MP80537285 Plaintiff: Bldg Philadelphia Lp
File Number 1210053884 Judgment Amount: $3,712
64. —_ This information was inaccurate and out-of-date because the complaint filed against

Plaintiff in case LT-12-10-05-3884 on October 5, 2012 was a nullity, having merged with the
judgment entered in that case on November 6, 2012, which was satisfied on May 14, 2015. See
4 72-73, infra.

65. Moreover, no judgment was entered on October 5, 2012 as the entry’s reference to

a “Judgment Amount” indicated. Rather, a complaint was filed.

 

 

66. The sixth inaccurate and out-of-date entry appeared, in relevant part, as follows:
6. Mcintyre, Patricia Dataset: Pennsylvania Evictions(PAEVN)
Address: 3902 City Ave #B1223 Action Date: 1/18/2012
Philadelphia Pa 19131

County: Philadelphia County Muni Court Case Type: Civil New Filing

Record ID: MP65555473 Plaintiff: Bldg Philadelphia Lp
File Number 1201185230 Judgment Amount: $3,211
67. This information was inaccurate and out-of-date because the complaint filed against

Plaintiff in case LT-12-01-18-5230 on January 18, 2012 was withdrawn on February 17, 2012,

when an entry reflecting that updated disposition was filed on the publicly-available case docket.
68. The TURSS report contained no reference to the February 17, 2012 withdrawal.
69. Moreover, no judgment was entered on January 18, 2012 as the entry’s reference

to a “Judgment Amount” indicated. Rather, a complaint was filed.

13
Case ged SPS ehAg 386 578 BS o Baa ANB1S AHR aLeE te IP PAYS BBE HS! I9

70. As of the date of the report, August 18, 2016, Defendant had failed to update the

status of the January 18, 2012 filing for approximately four and a half years.

 

 

71. | The seventh inaccurate and out-of-date entry appeared, in relevant part, as follows:
7. Mcintyre, Patricia Dataset: Pennsylvania Evictions(PAEVN)
Address: 3902 City Ave #81223 Action Date: 11/6/2012
Philadelphia Pa 19131
County: Philadelphia County Muni Court Case Type: Civil Judgment
Record ID: MP84746151 Plaintiff: Bldg Philadelphia Lp
File Number 1210053884 Judgment Amount: $5,728
72. This information was inaccurate and out-of-date because the judgment entered

against Plaintiff in case LT-12-10-05-3884 on November 6, 2012 was satisfied on May 14, 2015,
when an entry reflecting that updated disposition was filed on the publicly-available case docket.

73. The TURSS report contained no reference to the May 14, 2015 satisfaction.

74. ~~‘ As of the date of the report, August 18, 2016, Defendant had failed to update the
status of the November 6, 2012 judgment for more than a year.

75. <Asaresult of the inaccuracies, Plaintiff's application was denied.

Defendants Provide Eviction Information from Plaintiff's File a Second Time

76. Onor about July 27, 2017, Plaintiff applied to rent an apartment at Alden Park, an
apartment complex in Philadelphia, Pennsylvania and TURSS provided eviction information about
Plaintiff to RentGrow, Inc., d/b/a Yardi Resident Screening (“RentGrow”) upon request of one
Lisa Legere and for a fee which, upon information and belief, was passed along to Plaintiff.

77. The information TURSS provided to RentGrow on July 27, 2017 included eleven

inaccurate and out-of-date entries of eviction information.

14
Cas@ ha deiehengses Sn BS o Bamanene 1 ore eenaaH1 Adie Pagyee 1536 BHO! 99

 

 

78. The first inaccurate and out-of-date entry appeared, in relevant part, as follows:
1. Mcintyre, Patricia Dataset: Pennsylvania Evictions(PAEVN)
Address: 3701 Conshohocken Av #31 921 Action Date: 12/6/2016
Philadelphia PA 19131
County: Philadelphia County Muni Ceurt Case Type: Civil New Filing
Record ID: MY59115837 Plaintiff: Duffield House Assoc
File Number 1612063568 Judgment Amount: $1,366
79, This information was inaccurate and out-of-date because the complaint filed against

Plaintiff in case LT-16-12-06-3568 on December 6, 2016 was a nullity, having merged with the
judgment entered on February 15, 2017, which was vacated on May 18, 2017 when an entry
reflecting that updated disposition was filed on the publicly-available case docket.

80. The TURSS report contained no reference to the May 18, 2017 vacatur.

81. As of the date of the report, July 27, 2017, Defendant had failed to update the status

of the December 6, 2016 filing for more than two months.

 

 

82. The second inaccurate and out-of-date entry appeared, in relevant part, as follows:
2. Mcintyre, Patricia Dataset: Pennsylvania Evictions(PAEVN)

Address: 4401 Conshohocken Ave #C3 Action Date: 4/6/2011

Philadelphia Pa 19131
County: Philadelphia County Muni Court Case Type: Civil Judgment
Record ID: MY59264240 Plaintiff: Kinsale Partners Lp
File Number 1010084331 Judgment Amount: $2,396
83. This information was inaccurate and out-of-date because no “civil judgment” was

entered against Plaintiff in case LT-10-10-08-4311 on April 6, 2011, let alone one for $2,396,
Rather, the entry regarding Plaintiffs satisfaction of the November 5, 2010 judgment was filed on

the publicly-available case docket that day. See 57, supra.

15
Cased cOPsithdg 306578 Bb ORME TBS HERO aR PeguS BBE BASIS

84. |The TURSS report contained no reference to the April 6, 2011 satisfaction, instead
inaccurately casting it as an additional judgment entered against Plaintiff, doubling the negative
impact of the inaccurate information.

85. As of the date of the report, July 27, 2017, Defendant had failed to update the status
of the November 5, 2010 judgment for more than six years.

86. The third inaccurate and out-of-date entry was a recapitulation of the erroneous
August 18, 2016 entry regarding the May 16, 2011 judgment in case LT-11-04-27-5672, which
Plaintiff satisfied on August 3, 2011. See JJ 49-50, supra.

87. Relatedly, the fourth inaccurate and out-of-date entry was a recapitulation of the
erroneous August 18, 2016 entry regarding the April 27, 2011 filing of case LT-11-04-27-5672,
which was satisfied on August 3, 2011. See J 53-55, supra.

88. The TURSS report contained no reference to the August 3, 2011 satisfaction.

89. As of the date of the report, July 27, 2017, Defendant had failed to update the status
of the May 16, 2011 judgment for more than six years.

90. The fifth inaccurate and out-of-date entry was a recapitulation of the erroneous
August 18, 2016 entry regarding the November 5, 2010 judgment in case LT-10-10-08-4331, was
Plaintiff satisfied on April 6, 2011. See ff] 56-57, supra.

91. Relatedly, the sixth inaccurate and out-of-date entry was a recapitulation of the
erroneous August 18, 2016 entry regarding the October 8, 2010 filing of case LT-10-10-08-4331,
the November 5, 2010 judgment in which Plaintiff satisfied on April 6, 2011. See {{] 60-62, supra.

92. The TURSS report contained no reference to the April 6, 2011 satisfaction.

93. As of the date of the report, July 27, 2017, Defendant had failed to update the status

of the November 5, 2010 judgment for nearly six and a half years.

16
 

94. The seventh inaccurate and out-of-date entry appeared, in relevant part, as follows:

 

 

7. Mcintyre, Patricia Dataset: Pennsylvania Evictions(PAEVN)
Address: 4401 Conshohocken Ave #C3 Action Date: 8/3/2011
Philadelphia Pa 19131
County: Philadelphia County Muni Court Case Type: Civil Judgment
Record IB: MY59749883 Plaintiff: Kinsale Partners Lp
File Number 1104275672 Judgment Amount: $1,290
95. This information was inaccurate and out-of-date because no “civil judgment” was

entered against Plaintiff in case LT-11-04-27-5672 on August 3, 2011, let alone one for $1,290.
Rather, the entry regarding Plaintiffs satisfaction of the May 16, 2011 judgment was filed on the
publicly-available case docket that day. See 7 50, supra.

96. The TURSS report contained no reference to the August 3, 2011 satisfaction,
instead inaccurately casting it as an additional judgment entered against Plaintiff, doubling the
negative impact of the inaccurate information.

97. As of the date of the report, July 27, 2017, Defendant had failed to update the status
of the May 16, 2011 judgment for nearly six years.

98. The eighth inaccurate and out-of-date entry was a recapitulation of the erroneous
August 18, 2016 entry regarding the October 5, 2012 filing of case LT-12-10-05-3884, the
November 6, 2012 judgment in which Plaintiff satisfied on May 14, 2015. See { 72, supra.

99. The TURSS report contained no reference to the May 14, 2015 satisfaction.

100, As of the date of the report, July 27, 2017, Defendant had failed to update the status
of the November 6, 2012 judgment for more than two years.

101. The ninth inaccurate and out-of-date entry was a recapitulation of the erroneous
August 18, 2016 entry regarding the January 18, 2012 filing of case LT-12-01-18-5230, which

case was withdrawn on February 17, 2012. See J 67, supra.

17
 

96578 BD obatienesieis Ardea ae wD Prayie ab BEGLOO

102. The TURSS report contained no reference to the February 17, 2012 withdrawal.

103. Moreover, no judgment was entered on January 18, 2012 as the entry’s reference
to a “Judgment Amount” indicated. Rather, a complaint was filed.

104. As of the date of the report, July 27, 2017, Defendant had failed to update the status
of the January 18, 2012 filing for approximately five and a half years.

105. The tenth inaccurate and out-of-date entry was a recapitulation of the erroneous
August 18, 2016 entry regarding the November 6, 2012 judgment in case LT- 12-10-05-3884 which
case satisfied on May 14, 2015. See J 72, supra.

106.  Relatedly, the eleventh inaccurate and out-of-date entry appeared, in relevant part,

 

as follows:
11, Mcintyre, Patricia Dataset: Pennsylvania Evictions(PAEVN)
Address: 3902 City Ave #81223 Action Date: 5/14/2015
Philadelphia PA 19131
County: Philadelphia County Muni Court Case Type: Civil Judgment
Record 'D: MY69476513 Plaintiff: Bldg Philadelphia Lp
File Number 1210053884 Judgment Amount: $5,728

 

107. This information was inaccurate and out-of-date because no “civil judgment” was
entered against Plaintiff in case LT-12-10-05-3884 on May 14, 2015, let alone one for $5,728.
Rather, the entry regarding Plaintiffs satisfaction of the November 6, 2012 judgment was filed on
the publicly-available case docket that day. See J 72, supra.

108. The TURSS report contained no reference to the May 14, 2015 satisfaction, instead
inaccurately casting it as an additional judgment entered against Plaintiff, doubling the negative
impact of the inaccurate information.

109. As of the date of the report, July 27, 2017, Defendant had failed to update the status

of the November 6, 2012 judgment for more than two years.

18
Cascgaii a thA gatas RES JERMEnRABE ATER OC HY PAgGe Sabb BAd.99

110. Because her previous lease at another location expired and her most recent attempts
to secure rental housing have been unsuccessful, Plaintiff has been forced to live in much more
expensive extended-stay housing for many months.

TURSS Inadequately Discloses the Sources of Eviction Information

111. In April 2018, Plaintiff requested and obtained a copy of her TURSS file “TURSS
Disclosure”).

112. The TURSS Disclosure purported to contain, among other information, “the
contents of a consumer report generated on 8/18/2016 and 7/27/2017 for Duffield House and
RentGrow.”

113. Under the heading “Eviction Results,” in a portion of the TURSS Disclosure that
purported to have been “requested” on April 30, 2018, five inaccurate and out-of-date entries
pertaining to eviction cases appeared.

114. The first inaccurate and out-of-date entry appeared, in relevant part, as follows:

 

1. Mcintrye, Patrcia Dataset: Pennsylvania Evictions (PAEVN)
Address: 3701 Conshohocken Av #31 921 Action Date: 7/28/2017
Philadelphia PA 19131 Case Type: Civil Dismissal
County: Philadelphia County Muni Court Plaintiff: Duffield House Assoc
Record ID: MY59115837 Judgment Amount: $0.00

File Number: 1612063568

 

115. This information was inaccurate and out-of-date because no judgment was entered
in case LT-16-12-06-3568 on July 28, 2017, but rather, the case was dismissed and an entry

reflecting same was entered in the case docket on that day, making the case a legal nullity.

19
 

jSG65RBS ohecamnens1 Seana ie Pd yyeesbs6BROLI9

116. The second inaccurate and out-of-date entry appeared, in relevant part, as follows:

 

2. Mcintrye, Patrcia Dataset: Pennsylvania Evictions (PAEVN)
Address: 3701 Conshohocken Av #C3 Action Date: 8/3/2011
Philadelphia PA 19131 Case Type: Civil Judgment
County: Philadelphia County Muni Court Plaintiff: Kinsale Partners LP
Record ID: MY59749883 Judgment Amount: $0.00

File Number: 1104275672

 

117. This information was inaccurate and out-of-date because no “civil judgment” was
entered against Plaintiff in case LT-11-04-27-5672 on August 3, 2011. Rather, the entry regarding
Plaintiff's satisfaction of the May 16, 2011 judgment was filed on the publicly-available case
docket that day.

118. The TURSS Disclosure contained no reference to the August 3, 2011 satisfaction,
instead inaccurately casting it as a “civil judgment” entered against Plaintiff, denying her the
benefit of having satisfied the May 16, 2011 judgment.

119. Upon information and belief, TURSS never reports the satisfaction of an eviction
case judgment, denying the subjects of its reports the benefit of having paid what they owed to
former landlords.

120. The third inaccurate and out-of-date entry appeared, in relevant part, as follows:

 

3. Mcintrye, Patrcia Dataset: Pennsylvania Evictions (PAEVN)
Address: 3902 City Ave #B1223 Action Date: 10/5/2012
Philadelphia PA 19131 Case Type: Civil New Filing
County: Philadelphia County Muni Court Plaintiff: Bldg Philadelphia Lp
Record ID: MP80537285 Judgment Amount: $0.00

File Number: 1210053884

 

121. This information was inaccurate and out-of-date because the complaint filed against
Plaintiff in case LT-12-10-05-3884 on October 5, 2012 merged with the judgment entered on

November 6, 2012, which Plaintiff satisfied on May 14, 2015. See JJ 125-126, infra.

20
Cased i PirithAg W657 BD cen RHEP HERO eR Page 216 BBG-I9

122. The fourth inaccurate and out-of-date entry appeared, in relevant part, as follows:

 

4. Mcintrye, Patrcia Dataset: Pennsylvania Evictions (PAEVN)
Address: 3902 City Ave #B1223 Action Date: 2/17/2012
Philadelphia PA 19131 Case Type: Civil Dismissal
County: Philadelphia County Muni Court Plaintiff: Bldg Philadelphia Lp
Record ID: MP65555473 Judgment Amount: $0.00

File Number: 1201185230

 

123. This information was inaccurate and out-of-date because when the complaint filed
against Plaintiff in case LT-12-01-18-5230 on January 18, 2012 was withdrawn on February 17,
2012, it became a nullity.

124. The fifth inaccurate and out-of-date entry appeared, in relevant part, as follows:

 

5. Mcintrye, Patrcia Dataset: Pennsylvania Evictions (PAEVN}
Address: 3902 City Ave #31223 Action Date: 5/14/2015
Philadelphia PA 19131 Case Type: Civil Judgment
County: Philadelphia County Muni Court Plaintiff: Bldg Philadelphia Lp
Record ID: MY69476513 Judgment Amount: $0.00

File Number: 1210053884

 

125. This information was inaccurate and out-of-date because no “civil judgment” was
entered against Plaintiff in case LT-12-10-05-3884 on May 14, 2015. Rather, the entry regarding
Plaintiff's satisfaction of the November 6, 2012 judgment was filed on the publicly-available case
docket that day.

126. The TURSS disclosure contained no reference to the May 14, 2015 satisfaction,
instead inaccurately casting it as a “civil judgment” entered against Plaintiff, denying her the

benefit of having satisfied the November 6, 2012 judgment.

21
Cas@addeamahoidgaee S78 8S 0 Bacarnene 1SAiaeeaee aie Payyte se BBOLIS

127. Inrelevant part, the TURSS Disclosure also stated:

TURSS Sources of Data

The information TransUnion Rental Screening Solutions (TURSS) has on file related
to you and/or included in your current and/or historical consumer report(s)
generated on 8/18/2016, 7/27/2017 and 4/30/2018 was collected from public
record sources by TransUnion Rental Screening Solutions or a company TURSS
hired to collect such information. If you submit a dispute of the accuracy of a
public record item, TransUnion Rental Screening Solutions may update the item
based on the information you provide, or we may investigate your dispute by
checking with the public record source or by asking our vendor to verify that the
current status of the public record is reported accurately.

The public record sources used to generate the report(s] are as follows:

Pennsylvania, Philadelphia County Muni Court

128. In fact, TURSS had not obtained information regarding Plaintiff’s eviction
litigation history from the records of the Philadelphia County Municipal Court.

129. Rather, upon information and belief, TransUnion acquired such information from
a third-party vendor, transferred same into its database, and provided TURSS with the means to
access same and to prepare consumer reports including the information.

130. TURSS disclosed neither TransUnion nor the third-party vendor as the source(s) of
the eviction information in Plaintiff's file in the TURSS Disclosure.

Trans Union's Incomplete Disclosure of Plaintiff's Trans Union File

131. In July of 2018, Plaintiff requested and obtained a copy of her TransUnion credit
file disclosure (“TransUnion Disclosure”),

132. The TransUnion Disclosure contained no reference to any eviction information
whatsoever, let alone the copious information that TURSS had provided to Plaintiff's potential
landlords and/or property managers and which had appeared in the reports prepared by TURSS

and the TURSS Disclosure. See §{ 47-126, supra.

22
Case yp Settitig 366578 BS o Bite eHB1S HEED ae 1) Payee aE EBS! 99

133. Nevertheless, the TransUnion Disclosure included several inquiries for Plaintiffs
credit information associated with “Tenant Screening,” making it clear that TransUnion had
provided eviction information to third parties including, but not limited to, Plaintiff's potential
landlords and property managers.

134. TransUnion did not disclose Plaintiff's complete file to her after her request failing
to disclose the eviction information that it had previously provided to third parties.

135. TransUnion’s incomplete disclosure denied Plaintiff the opportunity to learn the
extent of the eviction information TransUnion was providing to third parties about her despite
Congress’s clear mandate in FCRA section 1681 g(a)(1) and its implementing regulations.

136. At all times pertinent hereto and with respect to all of the foregoing allegations,
Defendants’ conduct was a result of deliberate policies and practices, was willful, was carried out
in reckless disregard for a consumers’ rights as set forth under sections 1681e(b) and 1681 g(a) of
the FCRA, and further assumed an unjustifiably high risk of harm.

V. CLASS ACTION ALLEGATIONS

137. Plaintiff brings this action on behalf of the following Classes for Defendant

TURSS’ violations of FCRA section 1681e(b):

Failure to Update Class — United States

For the period beginning five (5) years prior to the filing of this Complaint and
continuing through the date of judgment, all natural persons with an address in the
United States and its Territories who were the subjects of tenant screening
consumer reports created by Defendant TransUnion Resident Screening Solutions,
Inc. that contained eviction information, but failed to state that, according to court
records dated at least 30 days prior to the date Defendant prepared the report, the
referenced eviction action had been withdrawn, dismissed, non-suited, or had
resulted in a judgment for the tenant defendant.

23
06 BAB o BanamenelsAreuelameiadieOPaRRRSDbE BELO

 

Failure to Update Subclass I: Commonwealth of Pennsylvania

For the period beginning five (5) years prior to the filing of this Complaint and
continuing through the date of judgment, all natural persons with an address in the
United States and its Territories who were the subjects of tenant screening
consumer reports created by Defendant TransUnion Resident Screening Solutions,
Inc. that contained information pertaining to a landlord tenant action filed within
the Commonwealth of Pennsylvania, but failed to state that the action, according to
court records dated at least 30 days prior to the date Defendant prepared the report,
had been withdrawn, dismissed, non-suited, or had resulted in a judgment for the
tenant defendant.

Failure to Update Subclass H: Philadelphia Municipal Court

For the period beginning five (5) years prior to the filing of this Complaint and
continuing through the date of judgment, all natural persons with an address in the
United States and its Territories who were the subjects of tenant screening
consumer reports created by Defendant TransUnion Resident Screening Solutions,
Inc. that contained information pertaining to a landlord tenant action filed in the
Philadelphia, Pennsylvania Municipal Court but failed to state that, according to
court records dated at least 30 days prior to the date Defendant prepared the report,
the action had been withdrawn, dismissed, non-suited, or had resulted in a judgment
for the tenant defendant.

138. Plaintiff brings this action on behalf of the following Class for Defendant
TransUnion’s violations of FCRA section 1681 g(a)(1):
Incomplete Disclosure Class

For the period beginning five (5) years prior to the filing of this Complaint and
continuing through the date of judgment, all natural persons with an address in the
United States and its Territories for whom Defendant TransUnion, LLC has a
record of transmitting a file disclosure in response to a request, which did not
include any eviction information that TransUnion Resident Screening Solutions,
Inc. had previously included in a consumer report it prepared about the subject of
the file disclosure.

24
CascHhdé2Ma rind st6 578 ADS obit ena B1S PHBE RHIAH 1S) Pages 2B BBO

139. Plaintiff brings this action on behalf of the following Classes for Defendant
TransUnion’s and Defendant TURSS’ violations of FCRA section 1681 g(a}(2):

Sources Disclosure Class

For the period beginning five (5) years prior to the filing of this Complaint and
continuing through the date of judgment, all natural persons with an address in the
United States and its Territories for whom Defendants TransUnion, LLC or
TransUnion Rental Screening Solutions, Inc, have a record of sending a file
disclosure that included any eviction information in response to a request.

140. The members of the Classes are so numerous that joinder of all members is
impracticable. Although the precise number of Class members is known only to Defendants,
Plaintiff avers upon information and belief that the members of the Classes number in the
thousands. Defendants sell eviction information to thousands of businesses throughout the country,
and their reports to such businesses are standardized, form documents, produced by the same
practices and procedures applicable to all subjects of the reports. Furthermore, upon information
and belief, Defendants prepare and send disclosures to consumers using standardized policies and
procedures.

141. There are questions of law and fact common to the Classes that predominate over
any questions affecting only individual Class members. The principal questions concern whether
Defendants willfully and/or negligently violated the FCRA by failing to follow reasonable
procedures to assure the maximum possible accuracy of the information contained in consumers’
reports with respect to eviction cases that had been withdrawn, dismissed, non-suited, or resulted
in a judgment for the tenant defendant at least 30 days prior; whether Defendants violated the
FCRA by failing to provide all of the information it maintains about consumers upon request; and
whether Defendants violated the FCRA by failing to disclose the source(s) of eviction information.

142. Plaintiffs claims are typical of the claims of the members of the Classes, which all

arise from the same operative facts and are based on the same legal theories.

25
66 57R BS obananere is AideeUee tee PayYtsAEBEOLYS

 

143. Plaintiff will fairly and adequately protect the interests of the members of the
Classes. Plaintiff is committed to vigorously litigating this matter and has retained counsel
experienced in handling consumer class actions. Neither Plaintiff nor her counsel has any interests
which might cause them not to vigorously pursue this claim.

144. This action should be maintained as a class action because the prosecution of
separate actions by individual members of the Classes would create a risk of inconsistent or
varying adjudications with respect to individual members which would establish incompatible
standards of conduct for the parties opposing the Classes, as well as a risk of adjudications with
respect to individual members which would as a practical matter be dispositive of the interests of
other members not parties to the adjudications or substantially impair or impede their ability to
protect their interests.

145. Whether Defendants violated the FCRA can be determined by examination of
Defendants’ policies and conduct and a ministerial inspection of Defendants’ business records and
publicly available eviction litigation records.

146. A class action is a superior method for the fair and efficient adjudication of this
controversy. The interest of Class members in individually controlling the prosecution of separate
claims against Defendants is slight because the maximum statutory damages are limited to between
$100.00 and $1,000.00 under the FCRA. Management of the Classes’ claims is likely to present
significantly fewer difficulties than those presented in many individual claims. The identities of

the members of the Classes may be derived from Defendants’ records.

26
CascQgas iain gsteS mR Ed JéeRMEARHBE HERB PED PRGESING BES 99

VI. CLAIMS fer RELIEF

COUNT I- VIOLATION of FCRA SECTION 1681e(b)
Against Defendant TransUnion Rental Screening Solutions, Inc.

147. Plaintiff incorporates the foregoing paragraphs as though the same were set forth at
length herein.

148. Pursuant to sections 1681n and 16810 of the FCRA, TURSS is liable to the Plaintiff
and the Failure to Update Classes for negligently and willfully failing to follow reasonable
procedures to assure maximum possible accuracy of the information concerning the individual
about whom a consumer report relates, in violation of section 1681e(b). Specifically, TURSS
failed to follow reasonable procedures to assure maximum accuracy of eviction information
contained in tenant screening reports prepared about Plaintiff and members of the Failure to
Update Classes, thereby publishing inaccurate and outdated eviction information to their potential
landlords and property managers.

COUNT IT - VIOLATION of FCRA SECTION 1681 g(a)(1)
Against Defendant TransUnion, LLC

149. Plaintiff incorporates the foregoing paragraphs as though the same were set forth at
length herein.

150. Pursuant to 15 U.S.C. §§ 1681n and 16810, TransUnion is liable to Plaintiff and
members of the Incomplete Disclosure Classes for negligently and willfully failing to provide a
complete copy of all the information in her file upon request, in violation of FCRA section
1681 g(a)(1}. Specifically, TransUnion did not disclose to Plaintiff and members of the Incomplete
Disclosure Classes upon their request the eviction information it maintains and sells about them to

potential landlords and other users of TURSS products and services.

27
Casqpd ee tnideigse6 bre 8S o bananenel: Aaueane tH He PayEes aE BES! IS

COUNT III - VIOLATION of FCRA SECTION 1681g(a)(2)
Against Defendants TransUnion, LLC and TransUnion Rental Screening Solutions, Inc.

151. Plaintiff incorporates the foregoing paragraphs as though the same were set forth at
length herein.

152, Pursuant to 15 U.S.C. §§ 1681n and 16810, TransUnion and TURSS are liable for
negligently and willfully failing to provide the sources of the information in consumers’ file upon
request, in violation of FCRA section 1681g(a)(2). Specifically, TransUnion and TURSS do not
disclose the identity of the third-party vendor(s) of eviction information to consumers upon their
request, but instead falsely imply that the information comes directly from courthouses and other
government record sources.

VIL PRAYER for RELIEF

WHEREFORE, with respect to Plaintiffs Counts I, I, and ILI, Plaintiff prays this
Honorable Court enter an order granting the following relief:

A. certifying the proposed Classes under Federal Rule of Procedure 23 and
appointing Plaintiff and her counsel to represent the Classes;

B. declaring that Defendants’ conduct as alleged is in violation of the FCRA;

C. awarding actual damages pursuant to 15 U.S.C. § 1681o(a);

D. awarding statutory damages in the amount of not less than $100 and not
more than $1,000 per violation per Class member pursuant to 15 U.S.C. § 168 1n(a);

E, awarding punitive damages pursuant to 15 U.S.C. § 1681n(a}(2);

F, awarding costs and reasonable attorney’s fees pursuant to 15 U.S.C.

§§ 1681n and 16810;

G. and granting such other and further relief as may be just and proper.

28
CasedaseorcitiAgstias RES déenmEnhee FHEROHe HED PhggSscHbRsd.99

VII. JURY TRIAL DEMAND

153. Plaintiff demands trial by jury on all issues so triable.

Dated: September 10, 2018

By:

Respectfully submitted,

PATRICIA MCINTYRE, on behalf of herself
and all others similarly situated.

/s/John Soumilas

James A. Francis

John Soumilas

Lauren KW Brennan

FRANCIS & MAILMAN, P.C.

Land Title Building, 19th Floor
100 South Broad Street
Philadelphia, PA 19110

Tel: (215) 735-8600

Fax: (215) 940-8000
jfrancis@consumerlawfirm.com
jsoumilas@consumerlawfirm.com
lbrennan@consumerlawfirm.com

 

Leonard A. Bennett*

CONSUMER LITIGATION ASSOCIATES, P.C.
763 J. Clyde Morris Blvd., Suite 1-A
Newport News, VA 23601

Tel: (757) 930-3660

Fax: (757) 257-3450
lenbennett@clalegal.com

Attorneys for Plaintiff

* Petition to appear pro hac vice forthcoming.

29
Case CaSecPérdiAg- Neb 78) DdeamenentS 3 Filed ODPPLG0 PAged DI28f 199

EXHIBIT 5
Francis v. tan at Unio Hens Ben idthig NG: 78) PRORRHE LS? Flea Sera eR Page ore re Dos ket

Current on Bloomberg Law as of Jan. 21, 2020 12:26:33

U.S. District Court
Eastem District of Virginia - (Alexandria)
CIVIL DOCKET FOR CASE #: 1:19-cv-01185-TSE-JFA

Francis v. TransUnion Rental Screening Solutions, LLC
DOCKET INFORMATION

Minimize

Date Filed: Sept 13, 2019

Nature of suit: 480 Consumer Credit

Assigned to: District Judge T. S. Ellis, Ill

Cause: 15:1681 Fair Credit Reporting Act
Jurisdiction: Federal Question

Jury demand: Plaintiff

Referred to: Magistrate Judge John F. Anderson

 

Parties and Attorneys

Expand All Minimize

 

Plaintiff Karl Anthony Francis
Plaintiff
Representation
Leonard Anthony Bennett Andrew Joseph Guzzo Kristi Cahoon Kelly
Consumer Litigation Associates Kelly Guzzo PLC Kelly Guzzo PLC
763 J Clyde Morris Boulevard 3925 Chain Bridge Road 3925 Chain Bridge Road
Suite 1A Suite 202 Suite 202

Newport News, VA 23601
(757) 930-3660

Fax: (757) 930-3662
fenbennett@clalegal.com
LEAD ATTORNEY
ATTORNEY TO BE NOTICED

Casey Shannon Nash

Kelly Guzzo PLC

3925 Chain Bridge Road
Suite 202

Fairfax, VA 22030

(703) 424-7571

Fax: (703) 591-0167
casey@kellyguzzo.com
ATTORNEY TO BE NOTICED

Fairfax, VA 22030

(703) 424-7576

Fax: (703) 591-0167
aguzzo@kellyguzzo.com
ATTORNEY TO BE NOTICED

Fairfax, VA 22030

(703) 424-7570

Fax: (703) 591-9285
kkelly@kellyguzzo.com
ATTORNEY TO BE NOTICED

 

Defendant

Representation

Alison Ross Wickizer Toepp

Bloomberg Law

TransUnion Rental Screening Solutions, LLC

Defendant

Travis Aaron Sabalewski

© 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services

if PAGE 1
Case

Francis v. TransUnion ASE Pending NGI 7S) FRasonnere lg Fheqo nee eee Pages 83 :

Reed Smith LLP (Richmond)
901 East Byrd Street

Suite 1900

Richmond, VA 23219-4068
(804) 344-3465

Fax: (804) 344-3410
atoepp@reedsmith.com

LEAD ATTORNEY

ATTORNEY TO BE NOTICED

@f 199
ourt Docket

Reed Smith LLP (Richmond)
901 East Byrd Street

Suite 1900

Richmond, VA 23219-4068
(804) 344-3400

Fax: (804) 344-3410
tsabalewski@reedsmith.com
ATTORNEY TO BE NOTICED

 

Docket Entries

Print Entries Request Entries Reverse Entries

Numbers shown are court assigned numbers

 

 

 

 

 

 

Entry Filed Description ee
1 Sept 13, 2019 Complaint ( Filing fee $ 400, receipt number 0422-68355339.), filed by Karl Anthony Francis.
(Attachments: # 1 Civil Cover Sheet)(Nash, Casey) (Entered: 09/1 3/2019)
2 "Sept 13, 2019 Proposed Summons by Karl Anthony Francis. (Nash, Casey) (Entered: 09/13/2019)
3 Sept 13, 201 9 NOTICE of Appearance by Kristi Cahoon Kelly on behalf of Karl Anthony Francis (Kelly, Kristi)
(Entered: 09/13/2019)
4 Sept 13, 2019 NOTICE of Appearance by Andrew Joseph Guzzo on behalf of Kad Anthony Francis (Guzzo,

Andrew) (Entered: 09/13/201 9)

 

Sept 13, 2019

5 Sept 13, 2019

6 Oct 2, 2019

7 Oct 17, 2019

Initial Case Assignment to District Judge T. S. Eliis, Ml and Magistrate Judge Jobn F. Anderson.
{acha, ) (Entered: 09/13/2019)

Summons Issued as to TransUnion Rental Screening Solutions, LLC, NOTICE TO
ATTORNEY: Print out two electronically issued summons and one copy of the attachments for
each defendant to be served with the complaint. (Attachments: # 1 Notice to Attorney)}{acha, )
(Entered: 09/13/2019)

Certificate of Compliance by Karl Anthony Francis. TransUnion Rental Screening Solutions,
LLC served on 10/2/2019, answer due 10/23/2019. {acha, } (Entered: 10/02/2019)

Consent MOTION for Extension of Time to Fite Answer re 1 Complaint by TransUnion Rental
Screening Solutions, LLC. (Attachments: #1 Proposed Order)(Toepp, Alison) (Entered:
10/17/2019)

 

8 Oct 17, 2019

Corporate Disclosure Statement by TransUnion Rental Screening Solutions, LL. (Toepp,
Alison) (Entered: 10/17/2019)

 

9 Oct 17, 2019

 

40 Nov 13, 2019

 

41 Nov 14, 2019

 

ORDER granting in part 7 Motion for Extension of Time to Answer. FURTHER ORDERED t that
the time for Defendant Trans Union Rental Screening Solutions, LLC to serve its responsive
pleadings shali be extended to and including November 13, 2019. Such pleadings or motions
shall be considered timely-filed by the Court. Signed by Magistrate Judge John F. Anderson on
10/1 7/2019. {wgar, ) (Entered: 10/17/2019)

 

 

 

ANSWER to Complaint by TransUnion Rental Screening Solutions, LLC.{Toepp, Alison)
(Entered: 11/13/2019)

SCHEDULING ORDER:Initial Pretrial Conference set for 12/11/2019 at 11:00 AM in Alexandria
Courtroom 501 before Magistrate Judge John F. Anderson.Discovery due by 4/10/2020.Final
Pretrial Conference set for 5/21/2020 at 04:00 PM in Alexandria Courtroom 900 before District
Judge T. S. Ellis Ill (if the parties do not file dispositive motions).Final Pretrial Conference set
for 7/9/2020 at 04:00 PM in Alexandria Courtroom 900 before District Judge T. S. Ellis III (if the
parties do file dispositive motions). Signed by District Judge T. S. Ellis, Ill on 11/14/2019.
(Attachments: # 1 Magistrate Consent Form, # 2 Pretrial Notice)(tran) (Entered: 11/14/2019)

 

12 “Nov 18, 2019

Motion to appear Pro Hac Vice by Kristen DeGrande and Certification of Local Counsel Alison
R.W. Toepp Filing fee $ 75, receipt number 0422-6944 120. by TransUnion Rental Screening
_ Solutions, ‘LLC. _(Toepp, Alison) (Entered: 11/18/2019)

 

Bloomberg Law’

© 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
ff PAGE 2
Francis v. Treat on Rage BensinG NOP 7B) FQGgoREn TIS FARGO E96 2 PEG a ot Bt cxet

13 Nov 18, 2019 Motion to appear Pro Hac Vice by Michael Charles O'Neil and Certification of Local Counsel
Alison R.W. Toepp Filing fee $ 75, receipt number 0422-6944149. by TransUnion Rental
Screening Solutions, LLC. {Toepp, Alison) (Entered: 11/18/2019)

 

14 Nov 18, 2019 Motion to appear Pro Hac Vice by Albert Edward Hartmann and Certification of Local Counsel
Alison R.W. Toepp Filing fee $ 75, receipt number 0422-6944181. by TransUnion Rental
_ Screening Solutions, LLC. (Toepp, Alison) (Entered: 11/18/2019)

15 Nov 18, 2019 Motion to appear Pro Hac Vice by Eleanor Michelle Drake and Certification of Local Counsel |
Kristi Cahoon Kelly Filing fee $ 75, receipt number 0422-6944558. by Karl Anthony Francis.
(Kelly, Kristi) (Entered: 11/18/2019)

 

 

 

16 Nov 18, 2019 Motion to appear Pro Hac Vice by Joseph Hasmall and Certification of Local Counsel Kristi
Cahoon Kelly Filing fee $ 75, receipt number 0422-6944565. by Karl Anthony Francis. (Kelly,
Kristi) (Entered: 11/18/2019)

17 “Nov 20, 2019 ORDER granting 16 Motion for Pro hac vice as to Joseph Hashmall. ‘Signed byD District Judge
T. 8. Ellis, Il} on 11/20/2019. {dvanm, ) (Entered: 11/20/2019)

18 Nov 20, 2019 ORDER granting 15 Motion for Pro hac vice as to Eleanor Michelle Drake. Signed by District -
_ Judge T. S. Ellis, Mt on 11/20/2019. (dvanm, ) (Entered: 11/20/2019)

19 Nov 20, 2019 ORDER granting 13 Motion for Pro hac vice as to Michael Charles O'Neil. Signed by District
Judge T. 5. Ellis, Illon 11/20/2019. (dvanm, ) (Entered: 11/20/2019)

20 Nov 20, 2019 ORDER granting 14 Motion for Pro hac vice as to Albert Edward Hartmann. Signed by Di District
Judge T. 8. Ellis, Illon 11/20/2019. (dvanm, } (Entered: 11/20/2019)

1 Nov 20, 2019 ORDER granting 12 Motion for Pro hac vice as to Kristen DeGrande. Signed by District Judge
T.§. Ellis, Illon 11/20/2019. (dvanm, ) (Entered: 11/20/2019)

 

 

 

22 Nov 26, 2019 MOTION to Transfer Case pursuant to First-to-File Rule or, Alternatively, for a Stay by
_ TransUnion Rental Screening Solutions, LLC. (Sabalewski, Travis) (Entered: 1 1/26/2019)

23 Nov 26, 2019 Memorandum in Support re 22 MOTION to Transfer Case pursuant to First-to-File Rule or,
Alternatively, for a Stay filed by TransUnion Rental Screening Solutions, LLC. (Attachments: #
1 Exhibit A, # 2 Exhibit 8)(Sabalewski, Travis) (Entered: 1126/2019)

24 “Nov 26, 2019 Notice of Hearing Date set for December 20, 2019 re 22 MOTION to Transfer Case pursuant to
First-to-File Rule or, Alternatively, for a Stay (Sabalewski, Travis) (Entered: 4 126/209)

Nov 27, 2019 Set Deadlines as to 22 MOTION to Transfer Case pursuant to First-to-File Rule or,
Alternatively, for a Stay. Motion Hearing set for 12/20/2019 at 10:00 AM in Alexandria
_ Courtroom 900 before District Judge T. ‘5. Eltis | MM, _(clar, ) (Entered: 11/27/201 9)

Nov 27, 2019 | Set Deadlines as to 22 MOTION to Transfer Case pursuant to First-to-File Rule or,
Alternatively, for a Stay. Motion Hearing set for 12/20/2019 at 10:00 AM in Alexandria
_ Courtroom 900 before District Judge T. S. Ellis lll. (clar, ) (Entered: 11/27/2041 9)

25 Dec 4, 2019” JOINT Discovery Plan by TransUnion Rental Screening Solutions, LLC.(Toepp, Alison)
_ (Entered: 12/04/2019)

 

26 Dec 5, 2019 Order Rule 16(b} Scheduling Order - Upon consideration of the representations made by the
parties in their Joint Discovery Plan (Docket no. 25) and taking note of the Scheduling Order
entered in this case (Docket no. 11 }, the court makes the following rulings: The Joint Discovery
Plan filed by the parties is approved and shall control discovery to the extent of its application
unless further modified by the court. This includes the request in Paragraph 4 of the Joint
Discovery Plan concerning the timing for serving objections to discovery requests, with the
understanding that any objections must be addressed promptly when served and if not
resolved, brought to the court's attention for resolution. Signed by Magistrate Judge John F.
Anderson on 12/05/2019. SEE ORDER FOR FURTHER DETAILS. (wgar, ) (Entered:

_ 12/05/201 19)

 

27 Dec 10, 2019 ~ Memorandum i in 1 Opposition r. re 122 MOTION to Transfer Case pursuant t to > First-t to- o-File Rule ¢ or,
Alternatively, for a Stay filed by Karl Anthony Francis, (Attachments: # 1 Exhibit 1. Declaration
of Michelle Drake)(Nash, Casey) (Entered: 12/10/2019)

 

 

28 Dec 10, 2019 MOTION to Seal & Request to File Sealed Documents Conventionally by Karl Anthony Francis.
_ (Attachments: ia 1 Proposed Order)(Nash, Casey} (Entered: 12/1 0/2019)
29 "Dec 10, 2019 Notice of Filing Sealing Motion LCvR5(C) by Karl Anthony Francis re 28 MOTION to Seal &
® . . .
Bloomberg Law © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services

lf PAGE 3
Francis v. Trenton Gass Bendihs NG? 78 78 FROMRHEETE-¢ 5c MERI 21260 Pages eS eet

Request to File Sealed Documents Conventionally (Nash, Casey) (Entered: 12/10/2019}

30 Dec 10, 2019 Memorandum in Support re 28 MOTION to Seal & Request to File Sealed Documents
_ Conventionally fi filed by Karl Anthony Francis. (Nash, Casey) (Entered: 12/1 0/2019)

 

 

41 Dec 11, 2019 Notice of Hearing Date set for December 20, 2019 re 28 MOTION to Seal & Request to File
Sealed Documents Conventionally (Nash, Casey) (Entered: 12/11/2019)

 

Dec 11, 2019 MOTIONS REFERRED to Magistrate Judge: Anderson. 28 MOTION to Seal & Request to File
Sealed Documents Conventionally (klau, ) (Entered: 12/11/2019)

 

Dec 11, 2019 Set Deadlines as to 28 MOTION to Seal & Request to File Sealed Documents Conventionally.
Motion Hearing set for 12/20/2019 at 10:00 AM in Alexandria Courtroom 501 before Magistrate
_dudge John F. Anderson. (klau, ) (Entered: 12/11/2019)

 

32 Dec 16, 2019 Notice of Hearing Date (Amended) set for January 17, 2020 re 28 MOTION to Seal & Request
to File Sealed Documents Conventionally, 22 MOTION to Transfer Case pursuant to First-to-
File Rule or, Alternatively, for a Stay (Kelly, Kristi) (Entered: 12/16/2019}

 

33 Dec 16, 2019 REPLY to Response to Motion re 22 MOTION to Transfer Case pursuant to First-to-File Rule
or, Alternatively, for a Stay filed by TransUnion Rental Screening Solutions, LLC. (Attachments:
#1 Exhibit C)(Sabalewski, Travis) (Entered: 12/16/2019)

 

Dec 17, 2019 Reset Deadlines as to 28 MOTION to Seal & Request to File Sealed Documents
Conventionally, 22 MOTION to Transfer Case pursuant to First-to-File Rule or, Alternatively, for
a Stay. Motion Hearing set for 1/17/2020 at 10:00 AM in Alexandria Courtroom 900 before
_District Judge T. S. Ellis HM. (clar, ) (Entered: 12/17/2019)

 

34 Dec 17, 2019 RESPONSE to Motion re 28 MOTION to Seal & Request to Fite Sealed Documents
Conventionally filed by TransUnion Rental Screening Solutions, LLC. (Attachments: # 1 Exhibit
A)(Sabalewski, Travis) (Entered: 12/17/2019)

 

35 Dec 27, 2019 ORDERED that the motion is granted in part and the plaintiff may fi fi le the First Amended
Complaint- Class Action that has been filed in the United States District Court for the Northern
District of Georgia under seal and by providing a paper copy to the Clerk for scanning given
that Plaintiffs Virginia counsel does not have access to that document. The remaining portion
of the motion to seal is taken under advisement for seven days. If the defendant wishes to
provide more detailed, specific information as to each redaction, it may do so within seven days
and the court will consider that information on a individual basis. Signed by Magistrate Judge
_ John F. Andersen on 12/27/2019. (choy, } (Entered: 12/27/2019)

 

 

96 Dec 30, 2019 Sealed Exhibit A by Kari Anthony Francis re 35 ORDER. (Icre, } (Entered: argo/2019)

 

37 Jan 3, 2020 RESPONSE in Support re 28 MOTION to Seal & Request to File Sealed Documents
Conventionally filed by TransUnion Rental Screening Solutions, LLC. (Attachments: # 1 Exhibit
A)(Sabalewski, Travis) (Entered: 01/03/2020)

38 Jan 7, 2020 NOTICE of Appearance by Leonard Anthony Bennett on behalf of Karl Anthony Francis
__ (Bennett, Leonard) (Entered: 01/07/2020)

 

39 “Jan 13, 2020 ORDER: It is hereby ORDERED that the remaining portion of this m motion is granted and the
material that has been filed under seal will remain under seal until further order of the court. By
granting this motion to seal, the undersigned is not making a decision that the information that
is being allowed to be filed under seal pursuant to this motion will remain under seal throughout
this proceeding and will not be disclosed to the public during any hearing or trial before the
District Judge. Signed by Magistrate Judge John F. Anderson on 1/13/2020. (See order for
further details). (acha, )( (Entered: ow 13/2020) |

 

 

40 Jan 17, 2020 Minute Entry for proceedings held before District Judge 7 S. Elis, Il: Motion | Hearing held ¢ on
1/17/2020 re 22 MOTION to Transfer Case pursuant to First-to-File Rule or, Alternatively, for a
Stay filed by TransUnion Rental Screening Solutions, LLC.Casey Nash and E. Michelle Drake
appeared on behalf of the plaintiff. Alison Toepp and Michael O'Neil appeared on behalf of the
defendant.Matter argued. Motion 22 DENIED. Court will hold in abeyance the motion to stay.
Discovery will be stayed until further order of the court. Party to file a motion for class
certification suit within three (3} weeks from todays date. Local rules to govern responses.
Court will then decide how the case will proceed and set motion hearings at that time. Order to
follow, Court Reporter: P. Kaneshiro-Miller(tran) (Entered: 01/17/2020)

®
Bloomberg Law © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
lf PAGE 4
Case ices i
Francis v. TransUnion ae pend

Court

Federal Nature of Suit

Docket Number

Bloomberg Law’

n AGE 7O RQ dgumentt-g3 Figg HALO? PHESS ot eet

General Information

United States District Court for the Eastern District of Virginia;
United States District Court for the Eastern District of Virginia

Consumer Credit[480]

1:19-cv-04185

© 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
Hf PAGE 5
CdséSr Idee BSH ERH® Bpdeernane 1-9 SRHRONTAII7 EP agacwenidizasagefD# 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

 

 

 

KARL ANTHONY FRANCIS,
Plaintiff,
Vs Civil Action No.: 1:19-cv-1185
TRANSUNION RENTAL SCREENING JURY TRIAL DEMANDED
SOLUTIONS, LLC,
Defendant.
COMPLAINT

Plaintiff Karl Anthony Francis (“Plaintiff”), by and through his attorneys, brings the

following Complaint on behalf of himself and the classes set forth below and states as follows:

INTRODUCTION

1. This is a class action for damages, costs and attorneys’ fees brought against
TransUnion Rental Screening Solutions, LLC (“Defendant” or “TURSS”) pursuant to the Fair
Credit Reporting Act, 15 U.S.C. §§ 1681, ef seg. (“FCRA”).

2. Defendant is a consumer reporting agency that compiles and maintains files on
consumers on a nationwide basis. It sells consumer reports generated from its database and
furnishes these consumer reports to landlords who use the reports to make decisions regarding
whether to rent to certain consumers.

3. Defendant falsely reported to Plaintiff's potential landlord that Plaintiff is a serial

criminal. Plaintiff is not a serial criminal.
Casese ear OBS SEU Ddcament 1° F IBAdnoiirig? Go apage Grdi7aebgeib# 2

4. Defendant’s inaccurate reporting cost Plaintiff his ability to rent the property of his
choice, causing him physical injury as a result of emotional distress, embarrassment,
inconvenience, anxiety, fear of homelessness, and financial loss.

5. Defendant’s inaccurate report could have been easily remedied had Defendant
consulted the current public record prior to issuing Plaintiffs report to his prospective landlord.

6. Defendant does not employ reasonable procedures to ensure the maximum possible
accuracy of the information it reports regarding consumers. Defendant’s failure to employ
reasonable procedures resulted in Plaintiffs report being inaccurate.

7. As a result of Defendant’s conduct, Plaintiff, on behalf of himself and a class of
similarly situated individuals, brings a claim for failure to use reasonable procedures to ensure

maximum possible accuracy based on § 1681e(b) of the FCRA.

THE PARTIES

8. Plaintiff Karl Anthony Francis is a natural person who resides in Arlington,
Virginia, and who is a “consumer” protected by the FCRA.

9. Defendant TransUnion Rental Screening Solutions, LLC (“TURSS”) is a Delaware
corporation doing business throughout the United States, including in the State of Virginia, and
has a principal place of business located at 5889 South Greenwood Plaza Boulevard, Suite 201,
Greenwood Village, CO 80111. TURSS is a wholly-owned subsidiary of TransUnion, LLC, which
is wholly owned by TransUnion Intermediate Holdings, Inc.

10. Among other things, Defendant sells consumer reports, often called background
checks and credit reports, to landlords for their use in deciding whether to rent to a prospective
tenant. These reports are sold to landlords in connection with a business transaction initiated by

the consumer.
CaséSe TC RS OR OBST SERIF EDdenmneane I- Flb GOs ig? Co agage arldivaSage DH 3

11. Defendant is a consumer reporting agency as defined at 15 U.S.C. § 1681la(f)
because for monetary fees, it regularly engages in whole or in part in the practice of assembling
and/or evaluating consumer credit information or other information on consumers for the purpose
of furnishing consumer reports for tenant screening purposes to third parties, and uses interstate
commerce, including the Internet, for the purpose of preparing and furnishing such consumer

reports.

JURISDICTION AND VENUE

12. This Court has jurisdiction over Plaintiff's claims pursuant to 28 U.S.C. § 1331 and
15 U.S.C. § 1681p, which allows claims under the FCRA to be brought in any appropriate court
of competent jurisdiction.

13. | Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in this District.

THE FCRA’S PROTECTIONS FOR HOUSING APPLICANTS

14. Despite its name, the Fair Credit Reporting Act covers more than just credit
reporting. It regulates all consumer reports such as the tenant screening report prepared in
Plaintiff's name.

15. In the parlance of the FCRA, background checks, including tenant screening
reports, are “consumer reports,” and providers of background checks like TURSS are “consumer
reporting agencies.” 15 U.S.C. §§ 1681a(d), (f).

16. |The FCRA provides a number of protections for housing applicants who are subject

to background checks.
Cas@S2 Hodse CET RiAE SNE Fre) Hoenn Lo Aine oa LIES PP aged O68 BF Pageiby 4

17. The FCRA imposes duties on consumer reporting agencies to ensure that consumer
reports are accurate and that “consumer reporting agencies exercise their grave responsibilities
with fairness, impartiality, and a respect for the consumer’s right to privacy.” 15 U.S.C. § 1681.

18. Under 15 U.S.C. § 1681e(b), consumer reporting agencies are required “to follow
reasonable procedures to assure maximum possible accuracy of the information concerning the
individual about whom the report relates.”

FACTS

Defendant’s Inaccurate Tenant Screening Report

19. In early February 2019, Plaintiff and his wife, Elisabeth Farny (“Ms. Farny”),
sought to rent an apartment in Alexandria, Virginia.

20. In looking for a rental property, Plaintiff and Ms. Farny found only one that met
their needs, an apartment unit at the Reserve at Potomac Yard Apartments (“Potomac Yard”) in
Alexandria, Virginia.

21. Plaintiff and Ms. Farny had a preference for renting at Potomac Yard because it
was in a convenient location. In early February 2019, Ms. Farny had accepted a promising new
job offer in Alexandria and had to relocate from Washington, D.C., while Plaintiff had accepted a
promising job offer in Maryland and had to relocate from Pennsylvania, Potomac Yard was
centrally located and was only a five minute walk from Ms. Farny’s new place of employment and
a 20 minute drive from Plaintiff's new place of employment. And it was an affordable and
attractive option given the quality of units and numerous amenities.

22. Potomac Yard was managed by Equity Residential Management, L.L.C. (“Equity

Management’).
Case Se edse CEP EiAGSB IFA” Dadamené Lo PrReR Oa TITS CPages O16? Bagelb# 5

23. During the week of February 11, 2019, Plaintiff and Ms. Farny contacted Potomac
Yard by telephone and spoke with Equity Management’s Leasing Manager, Laura Falletta (“Ms.
Falletta”), expressing their interest to rent an apartment unit for approximately $1,600.00 per
month.

24. Sometime during the week of February 11, 2019, Plaintiff and Ms. Farny met with
Ms. Falletta at Potomac Yard and were given a tour of the complex and available apartment units.
After completing the tour, Ms. Falletta instructed Plaintiff and Ms. Farny to complete a joint rental
application online and submit payment, which would cover multiples fees.

25. Later that same day, Plaintiff and Ms. Farny completed the joint rental application
on a computer in Potomac Yard’s lobby and submitted it, along with their debit card information
for payment of multiple fees, including an apartment unit holding fee, two months’ rent, and a
security deposit, totaling approximately $3,500.00.

26. Shortly thereafter, Ms. Falletta presented Plaintiff and Ms. Farny with a copy of the
lease, which they both signed, and informed them that they could move into their apartment unit
on February 16, 2019.

27. Immediately thereafter, in preparation for their fast-approaching move-in date,
Plaintiff and Ms. Farny ordered furniture for their apartment, including, but not limited to, a bed
frame, mattress, dining room table, and chairs. They also set up payment for water, electricity,
internet, and cable television service.

28. Potomac Yard contracted with TURSS to provide tenant screening reports, which
are consumer reports also known as background checks, on prospective tenants used to determine

whether a prospective tenant was eligible to rent an apartment unit.
Cas@SP aS OOS RAG SIBS PE) Adee 1.9 Pir OO DAEOC P auags DE BP PHGeiDe 6

29. On or about February 14, 2019, Potomac Yard obtained a consumer report
regarding Plaintiff from TURSS, which it calls a “Resident Screening Report” (“the Report”),
which included a compilation of Plaintiff’s credit report, a criminal record report, and eviction
report.

30. The Report is a consumer report regulated by the FCRA.

31. The “Criminal Report” section of the Report included false information about three
separate criminal cases, including multiple charges, none of which pertain to Plaintiff Karl Francis.

32. The report included the following information about the first criminal case that was
misattributed to Plaintiff:

Dataset: NJ Superior Court

DOB: N/A

Age: N/A

SSN: N/A

Residence: N/A

Aliases: no aliases found

Sex: U

Person Physical Features: No Physical Features listed
Activity Type: CRIMINAL/TRAFFIC
Court Record Id: 15005435
Jurisdiction Description: ESSEX

Charge Sequence Id: |
Charge Description’ TERRORISTIC THREATS-THREATEN
IMMINENT DEATH-PURP FEAR
Charge Disposition Date: 2016-08-23
Plea Negotiated Indicator: false
Plea Description: DISMISS PLEA BARG
Plea Guilty Indicator: false
Plea No Contest Indicator: false

Charge Sequence Id: 2
Charge Description: POSS OF WAEPON FOR UNLAWFUL
PURPOSE-OTHER WEAPON
Charge Disposition Date: 2016-08-23
Plea Negotiated Indicator: false
Plea Description: GUILTY PLEA AS CHARG
Casese Wase~ Eras esis Sra, Spaeamant 119 Freee Lae CP naar 88-BF BhgelDe 7

Please Guilty Indicator: true
Please No Contest Indicator: false

Charge Sequence Id: 3
Charge Description: UNLAWFUL POSS WEAP - OTHER WEAPONS
Charge Disposition Date: 2016-08-23
Plea Negotiated Indicator: false
Plea Description: DISMISS PLEA BARG
Plea Guilty Indicator: false
Plea No Contest Indicator: false

Appealed From Lower Court: false

33. The report included the following information about the second criminal case that
was misattributed to Plaintiff:

Dataset: NJ Superior Court

Dataset: NJ Superior Court

DOB: N/A

Age: N/A

SSN: N/A

Residence: N/A

Aliases: no aliases found

Sex: U

Person Physical Features: No Physical Features listed
Activity Type: CRIMINAL/TRAFFIC
Court Record Id: 15001885

Jurisdiction Description: ESSEX

Charge Sequence Id: 1
Charge Description: CREDIT CARD CRIMES-POSSESS
MATERIAL ETC USE IN SCANNER
Charge Disposition Date: 2016-08-23
Plea Negotiated Indicator: false
Plea Description: DISMISS PLEA BARG
Plea Guilty Indicator: false
Plea No Contest Indicator: false

Charge Sequence Id: 2
Charge Description: OBTAIN/POSSESS A SYNTHETIC
CANNABINOID
Charge Disposition Date: 2016-08-23
Plea Negotiated Indicator: false
Plea Description: GUILTY PLEA AS CHARG
Cas8S8 Base WT Rid NB S7a) Hace 19 FirseOOg LIPS PP agEpe DA BP PAGeiD# 8

Plea Guilty Indicator: true
Plea No Contest Indicator: false

Charge Sequence Id: 3
Charge Description: RECEIVING STOLEN PROP-KNOW
PROP STOLEN-VAL 500-74999 ETC
Charge Disposition Date: 2016-08-23
Plea Negotiated Indicator: false
Plea Description: DISMISS PLEA BARG
Plea Guilty Indicator: false
Plea No Contest Indicator: false

Appealed from Lower Court: false
34. — The report included the following information about a third criminal case that was
misattributed to Plaintiff:

Dataset: NJ Superior Court
Dataset: NJ Superior Court
DOB: N/A
Age: N/A
SSN: N/A
Residence: N/A
Aliases: no aliases found
Sex: U
Person Physical Features: No Physical Features listed
Activity Type: CRIMINAL/TRAFFIC
Court Record Id: 14004387

Jurisdiction Description: ESSEX

Charge Sequence Id: ]
Charge Description: TERRORISTIC THREATS-THREATEN
IMMENT DEATH-PURP FEAR
Charge Disposition Date: 2016-11-01

Appealed from lower court: false

35. TURSS’s reporting was false. The aforementioned criminal charges and guilty
dispositions from Essex County should not have been included in Plaintiff's Report.
36. Plaintiff has never been charged with or convicted of any of the aforementioned

criminal offenses.
FB iboarente To AR Oa 1s (Pages Bs Sh Page MDH 9

 

37. | Any member of the public who took a five minute cursory review of Plaintiff's
public record could confirm the flaw in the TURSS report about Plaintiff because contrary to
Defendant’s representation in its reports that the original public records did not contain a date of
birth, in fact, all of the original public records do contain a date of birth. Specifically, the original
public records contain a date of birth which has a different month, day and year from Plaintiff's
date of birth. The year of birth on the original public records is 1990. Plaintiff was born 28 years
earlier, in 1962.

38.  Itis indisputable that prior to supplying the report about Plaintiff to Potomac Yard,
TURSS failed to consult current public records in Essex County, New Jersey, which indicate that
the aforementioned criminal charges and guilty dispositions belong to Plaintiff's son, named Karl
Anthony Francis (“Convicted Misdemeanant Karl Francis”). Had TURSS actually consulted or
obtained the underlying court records, it would have seen an obvious discrepancy between
Convicted Misdemeanant Karl Francis and Plaintiff.

39, On February 15, 2019, Ms. Farny received a telephone call from Ms. Falletta
informing her that Potomac Yard received Plaintiff's background check and that there was an issue
with his criminal history. Ms. Farny immediately asked what the issue was and Ms. Falletta
informed her that Plaintiff's background check indicated that he had a significant criminal record.
Ms. Famy told Ms. Falletta that Plaintiff did not have a significant criminal record and that there
must have been a mistake. Ms. Falletta stated that she would investigate the background check
issue further and get back to Ms. Farny the following day with more information. However, Ms.
Falletta informed Ms. Farny that she and Plaintiff would no longer be allowed to move into their

unit at Potomac Yard on February 16, 2019, as previously agreed.
Cases tasers ning i0 P76 Hooda al + aed HAG 2 Raga GO DEBT Phgef# 10

40. Upon speaking with Ms. Farny about her call with Ms. Falletta, Plaintiff was
humiliated that his potential land!ord now thought he was a serial criminal, especially considering
that he had truthfully stated in the joint rental application that he was not.

41. Later that same day, Ms. Farny received email correspondence from Ms. Falletta,
on behalf of Equity Residential, stating that she and Plaintiffs joint rental application had been
denied.

42. On February 16, 2019, Ms. Farny received a follow-up telephone call from Ms.
Falletta. Plaintiff got on the phone, stated that they were being denied an apartment based upon
false criminal record information belonging to his son who was born 28 years after him, and
demanded contact information for the company who prepared his background check. Ms. Falletta
stated that she was bound by the information contained within TURSS’s report and that he needed
to contact TURSS if he wanted to discuss the information in his report. She then provided Plaintiff
with TURSS’s telephone number.

43. On February 18, 2019, having still not seen a copy of the Report, Plaintiff placed a
telephone call to TURSS and spoke with a male representative. After providing his identification
information, Plaintiff informed the representative that he had recently applied for housing at
Potomac Yard and it had been brought to his attention that TURSS completed a background check
in his name that contained inaccurate criminal record information. Plaintiff informed the
representative that he was calling to dispute the inaccurate criminal record information contained
within his background check and requested that TURSS reinvestigate and provide him with an
updated copy of his report.

44, On February 20, 2019, with the assistance of counsel, Plaintiff sent a 15 U.S.C.

§ 16812 file request to TURSS.

10
Case aseatels AS Gooblatiene Do Rae 4 PAP sR aD BAP RAGED# 11

 

45. On February 21, 2019, Plaintiff received email correspondence from TURSS,
which read:

We received you request for investigation regarding your potential criminal history

on 02/16/2019. After further investigation, our findings show the records in our

database under 15005435, 15001885 and 14004387 have been confirmed as

inaccurate or incomplete public record information based on the following

additional record details obtained from the New Jersey, Essex County Superior

Court — Criminal website.

On 02/19/2019 we confirmed the records 15005435, 15001885 and 14004387 do
not match your personal identifying information.

Based on the additional record details obtained from the New Jersey, Essex County
Superior Court — Criminal website our office has suppressed this data from your
consumer file as a preventative measure and the data will not show on a future
criminal background screening from TransUnion Rental Screening Solutions. A

copy of the updated report has been enclosed.

(emphasis added).

46. On February 28, 2019, TURSS responded to Plaintiff's 15 U.S.C. § 1681 g file
request and enclosed two documents: 1} the aforementioned copy of Plaintiff's Report, created on
February 14, 2019, which falsely reported Plaintiff as a convicted criminal, and 2) an Application
Summary, created on February 28, 2019, which indicated that no criminal records were found in
his name.

47. After Potomac Yard denied Plaintiff's joint rental application, he suffered the
following economic damages: 1) his $200 security deposit was never refunded; 2) his water and
electricity, internet, and cable television fees for the month of February 2019 were never refunded;
and 3) he had to pay a fee to return all of the apartment furniture he ordered from Amazon.

48. As a result of the erroneous information contained within TURSS’s Report,

Plaintiff and Ms. Farny had to continue living in her apartment in Washington, D.C., forcing her

to spend a significant amount of additional time each morning commuting to her new job in

11
Case Sita seething NOPAG Hamelin Fie DAH 4 Page he O86? BagetDe 12

Alexandria, Virginia via public transit. Plaintiff and Ms. Farny also spent another month searching
for places to rent before they found an apartment in Arlington, Virginia in March 2019.

49, But for TURSS’s false Report, Plaintiff's joint rental application would have been
accepted by Potomac Yard and he and Ms. Farny would have been allowed to move into the unit
they desired to rent on February 16, 2019, as originally scheduled.

50. | TURSS has been sued many times for its failure to use reasonable procedures to
assure that the rental-purposed consumer reports it sells are maximally accurate. TURSS knows
that its process for obtaining and accurately reporting, updating, and investigating criminal public
records is so shoddy that it leads to material inaccuracies. TURSS’s parent company, TransUnion,
has been admonished by at least one federal court that it doesn’t comply with the FCRA,

51. Among many other cases, for instance, a jury recently returned a verdict in favor of
plaintiffs against TransUnion for its failure to use reasonable procedures to assure maximum
possible accuracy in erroneously reporting that the plaintiffs in that case were terrorists, money
launderers, and narcotics traffickers on the Office of Foreign Asset Control’s “blocked persons”
list. Ramirez v. TransUnion, LLC, No. 3:13CV632 (N.D. Cal.).

52. The injuries suffered by Plaintiff as a direct result of TURSS’s erroneous reporting
are the type of injuries that the FCRA was enacted to address. At cormmon law, TURSS’s conduct
would have given rise to causes of action based on defamation and invasion of privacy.

53. Asadirect result of TURSS’s conduct, Plaintiff has suffered these injuries resulting
in damages, including the inability to rent the unit he desired, the expenditure of time and money
looking for another unit and trying to correct TURSS’s erroneous Report; damage to his reputation;

physical injury as a result of emotional distress; damage to his relationship with his wife; loss of

12
Case 4s total sePepainig RORAS Hoobament ode ATs RARdyS BO UP RAgEe# 13

sleep; loss of capacity for enjoyment of life; and emotional distress, including mental anguish,
frustration, humiliation, and embarrassment; and other losses that are continuing in nature.
CLASS ACTION ALLEGATIONS
54. _— Plaintiff brings Count I as a class action pursuant to Fed. R. Civ. P. 23 on behalf of
the Inaccurate Matching Class, defined as:

All individuals on whom Defendant prepared erroneous consumer reports including
criminal records, where the information was included on the report based on a name
match, to the exclusion of a match based on date of birth. The class begins on the
date two years prior to the filing of this Complaint and ends on the date the class
list is prepared.

55. Plaintiff also brings Count I as a class action pursuant to Fed. R. Civ. P. 23 on
behalf of the Verified Disputes Class, defined as

All individuals on whom Defendant prepared erroneous consumer reports including
criminal records, where the information that was included on the report was
subsequently removed based a dispute made by the consumer. The class begins on
the date two years prior to the filing of this Complaint and ends on the date the class
list is prepared.

56. Class certification is appropriate under Fed. R. Civ. P. 23(a).

57. | Numerosity: The classes are so numerous that joinder of all class members is
impracticable. Given the volume of Defendant’s business, there are hundreds or thousands of class
members.

58. Typicality: Plaintiff's claims are typical of the members of the classes. It is typical
for Defendant to match consumers to criminal records using name to the exclusion of date of birth.
The FCRA violations suffered by Plaintiff are typical of those suffered by other class members,
and Defendant treated Plaintiff consistently with other class members in accordance with its
standard policies and practices.

59. Adequacy: Plaintiff will fairly and adequately protect the interests of the classes
13
Case asthe Siinig MOPA6 Homeinnen al Fiala 74 Rage pe BOD? PhgelDx 14

because he and his experienced counsel are free of any conflicts of interest and are prepared to
vigorously litigate this action on behalf of the classes.

60. | Commonality: This case presents common questions of law and fact, including but
not limited to:

a. Whether Defendant violated the FCRA by failing to follow reasonable
procedures to ensure maximum possible accuracy in reporting criminal
convictions based on a name-only match;

b. Whether Defendant’s violations of the FCRA were willful; and

c. The proper measure of damages.

61. Class certification is appropriate under Fed. R. Civ. P. 23(b)(3) because, inter alia,
questions of law and fact common to the classes predominate over any questions affecting only
individual members of the classes, and because a class action is superior to other available methods
for the fair and efficient adjudication of this litigation. Defendant’s conduct described in this
Complaint stems from common and uniform policies and practices, resulting in common violations
ofthe FCRA. Members of the classes do not have an interest in pursuing separate actions against
Defendant, as the amount of each class member’s individual claim is small compared to the
expense and burden of individual prosecution. Class certification also will obviate the need for
unduly duplicative litigation that might result in inconsistent judgments concerning Defendant’s
practices. Moreover, management of this action as a class action will not present any likely
difficulties. In the interests of justice and judicial efficiency, it would be desirable to concentrate
the litigation of all class members’ claims in a single forum.

62. In view of the complexities of the issues and the expenses of litigation, the separate

claims of individual class members are insufficient in amount to support separate actions.

14
Case 4s ita se PL aig NGFAS Stoobinnentl ree 14.7 2 Raed BLP Page DH 15

63. Yet, the amount which may be recovered by individual class members will be large
enough in relation to the expense and effort of administering the action to justify a class action.
The administration of this action can be handled by class counsel or a third-party administrator,
and the costs of administration will represent only a small fraction of the ultimate recovery to be
achieved.

64. Plaintiff intends to send notice to all members of the classes to the extent required
by Rule 23(c)(2). The names and addresses of the class members are available from Defendant’s

records.

CLAIMS FOR RELIEF
COUNT I
15 U.S.C. § 1681e(b)
Failure to Follow Reasonable Procedures to Assure Maximum Possible Accuracy
(On Behalf of Plaintiff, the Inaccurate Matching Class and the Verified Disputes
Class)

65. Plaintiff relies on the factual allegations in this Complaint, which are the factual
bases of each cause of action herein,

66. Defendant violated 15 U.S.C. § 1681e(b) by preparing a consumer report relating
to Plaintiff without following reasonable procedures to assure maximum possible accuracy of the
information concerning Plaintiff.

67. Defendant willfully violated 15 U.S.C. § 168le(b) in that its actions were in
reckless disregard of the requirements of this provision. Thus, Defendant is liable for punitive
damages pursuant to 15 U.S.C. § 1681n.

68. In the alternative, Defendant negligently violated 15 U.S.C. § 168le(b), which

entitles Plaintiff to a recovery under 15 U.S.C. § 1681o.

i5
Cage264 GAROP SHG BOP PoeaneM At Ficds ADAG FOAGHES DEL? PREBIDH 16

69, Pursuant to 15 U.S.C. § 1681o and § 1681n, Plaintiff is entitled to actual damages,
statutory damages, punitive damages, and reasonable attorneys’ fees and costs.

PRAYER FOR RELIEF

70. WHEREFORE, Plaintiff prays for relief as follows:

a. Determining that this action may proceed as a class action under Rule 23;
b. Designating Plaintiff as the class representative for the classes;
c. Designating Plaintiff's counsel as counsel for the classes;

d. Issuing proper notice to the classes at Defendant’s expense;

e. Determining that Defendant negligently and/or willfully violated the FCRA;

f. Awarding actual damages, statutory damages, and punitive damages as provided by the
FCRA;

g. Awarding reasonable attorneys’ fees and costs as provided by the FCRA; and

h. Granting further relief, in law or equity, as this Court may deem appropriate and just.
DEMAND FOR JURY TRIAL

71. Plaintiff demands a trial by jury.

By: /s/ Casey §. Nash

Kristi C. Kelly, Esq., VSB #72791
Andrew J. Guzzo, Esq., VSB #82170
Casey S. Nash, Esq., VSB #84261
KELLY Guzzo, PLC

3925 Chain Bridge Road, Suite 202
Fairfax, VA 22030

(703) 424-7572 — Telephone

(703) 591-0167 — Facsimile

Email: kkelly@kellyguzzo.com
Email: aguzzo@kellyguzzo.com

16
Casé dS CasePrsaing NG EAS Romane 2D! Fi Re LLL 2 Page OS DF PAGeD# 17

Email: casey@kellyguzzo.com
Counsel for Plaintiff

17
Case EdSeopdteiig NBB7aJ oearisnenie FIRICIEHAD Pape 1 oP a5 199

EXHIBIT 6
Hector v. Trans Union Panter SoG SOc AS BOLLE NE 8 A A BOE ec Beg) chit Docket

Current on Bloomberg Law as of 2020-01-21 12:34:02

U.S. District Court
Easter District of Virginia - (Richmond)
CIVIL DOCKET FOR CASE #: 3:19-cv-00790-MHL

Hector v. Trans Union Rental Screening Solutions, Inc.
DOCKET INFORMATION

Minimize

Date Filed: Oct 25, 2019

Nature of suit: 480 Consumer Credit

Assigned to: District Judge M. Hannah Lauck

 

Cause: 15:1681 Fair Credit Reporting Act
Jurisdiction: Federal Question
Jury demand: Plaintiff

 

Parties and Attorneys

Expand All Minimize

 

Plaintiff

Representation

Leonard Anthony Bennett
Consumer Litigation Associates
763 J Clyde Morris Boulevard
Suite 1A

Newport News, VA 23601

(757) 930-3660

Fax: (757) 930-3662
lenbennett@clalegal.com

LEAD ATTORNEY

ATTORNEY TO BE NOTICED

Craig Carley Marchiando
Consumer Litigation Associates
763 J Clyde Morris Boulevard
Suite 1A

Newport News, VA 23601

(757) 930-3660

Fax: (757) 930-3662
craig@clalegal.com
ATTORNEY TO BE NOTICED

Joseph Christopherson Hashmall
Berger & Montague PC

43 S.E. Main Street

Suite 505

Minneapolis, MN 55414

Bloomberg Law‘

Kaila Hector

on behalf of herself and all others similarly situated

Plaintiff

Andrew Joseph Guzzo

Kelly Guzzo PLC

3925 Chain Bridge Road
Suite 202

Fairfax, VA 22030

{703} 424-7576

Fax: (703) 591-0167
aguzzo@kellyguzzo.com
ATTORNEY TO BE NOTICED

Eleanor Michelle Drake
Berger & Montague PC
43 S.E. Main Street
Suite 505

Minneapolis, MN 55414
(612) 594-5999

Fax: (612) 584-4470
emdrake@bm.net
ERAT?

PRO HAC VICE
ATTORNEY TO BE NOTICED

Kristi Cahoon Kelly
Kelly Guzzo PLC

3925 Chain Bridge Road
Suite 202

Fairfax, VA 22030

Casey Shannon Nash

Kelly Guzzo PLC

3925 Chain Bridge Road
Suite 202

Fairfax, VA 22030

(703) 424-7571

Fax: (703) 591-0167
casey@kellyguzz0.com
ATTORNEY TO BE NOTICED

Elizabeth W. Hanes

Consumer Litigation Associates (Richmond)
626 E Broad Street

Suite 300

Richmond, VA 23219

(757) 930-3660

Fax: (757) 930-3662
elizabeth@clalegal.com

ATTORNEY TO BE NOTICED

© 2020 The Bureau of National Affairs, inc. All Rights Reserved. Terms of Services

/f PAGE 1
Hector v. Trane oS SE oS Screen! ing Ape ae) tions, ms CeOrNET ET 4e WS EHS AB: baSe, g, Of Docket

(612) 594-5999

Fax: (612) 584-4470
jhashmall@bm.net

**AJAT*

PRO HAC VICE

ATTORNEY TO BE NOTICED

(703) 424-7570

Fax: (703) 591-9285
kkelly@kellyguzzo.com
ATTORNEY TO BE NOTICED

 

Defendant

Representation

Alison Ross Wickizer Toepp
Reed Smith LLP (Richmond)
901 East Byrd Street

Suite 1900

Richmond, VA 23219-4068
(804) 344-3465

Fax: (804) 344-3410
atoepp@reedsmith.com

LEAD ATTORNEY
ATTORNEY TO BE NOTICED

Michael Charles O'Neill

Reed Smith LLP (IL-NA)

10 South Wacker Drive

40th Floor

Chicago, IL 60606

(312) 207-2879

Fax: (312) 207-6400
michael.oneil@reedsmith.com
“KI A**

PRO HAC VICE

ATTORNEY TO BE NOTICED

Trans Union Rental Screening Solutions, Inc.

Defendant

Albert Edward Hartmann Kristen DeGrande

Reed Smith LLP (iL-NA) Reed Smith LLP (IL-NA)

10 South Wacker Drive 10 South Wacker Drive
40th Floor 40th Floor

Chicago, IL 60606 Chicago, IL 60606

(312) 207-2821 (312) 207-2842

Fax: (312) 207-6400 Fax: (312) 207-6400
ahartmann@reedsmith.com kdegrande@reedsmith.com
“hl AS* wen A?

PRO HAC VICE PRO HAC VICE

ATTORNEY TO BE NOTICED ATTORNEY TO BE NOTICED

Travis Aaron Sabalewski
Reed Smith LLP (Richmond)
901 East Byrd Street

Suite 1900

Richmond, VA 23219-4068
(804) 344-3400

Fax: (804) 344-3410
tsabalewski@reedsmith.com
ATTORNEY TO BE NOTICED

 

Docket Entries

Print Entries Request Entries Reverse Entries

Numbers shown are court assigned numbers

ety ee 2 Filed
1 Oct 25, 2019

2 Oct 25, 2019
“Oct 28, 2019

3 Oct 29, 2019

4 “Nov 13, 2019

5 Nov 18, 2019

Bloomberg Law"

__ Description

Complaint (Filing Fee: $400, Receipt Number: 0422- -6906565), filed by Kaila Hector.
(Attachments: #1 Civil Cover Sheet) (Bennett, Leonard} (Entered: 10/25/2019)

 

 

replaced on 10/29/2019) (isau, ). (Entered: 10/25/2019)
Initial Case Assignment to District Judge John A. Gibney, Ir. _ (smej, ) (Entered: 10/25/2019)

Summens Issued as to Trans Union Rental Screening Solutions, Inc.. NOTICE TO
ATTORNEY: REMOVE HEADERS and print out two electronically issued summons and one
copy of the attachments for each defendant to be served with the complaint. (smej, } (Main
Document 3 replaced on 10/29/2019) {jsau, ). (Entered: 10/25/2019)

NOTICE by Kaila Hector of of Related Case (Bennett, Leonard) (Entered: 11/1 312019)

in Clark and Anderson. Accordingly, in the interest of judicial efficiency and economy, the Court

© 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
if PAGE 2

Proposed Summons re 1 Complaint by Kaila Hector. (Bennett, Leonard) (Main Document 2

ORDER - The plaintiff o¢ contends ‘that this case will involve interpreting the settlement agreement
Case &

Hector v. Trans Union Case zetia NE ETB TDoblaneRen ye FICC OD Beye 6p as Docket

Nov 18, 2019

6 Dec 5, 2019

7 Dec 5, 2019

REASSIGNS this case to Judge Lauck. SEE ORDER FOR DETAILS. Signed by District Judge
John A. Gibney, Jr. on 11/18/2019. (smej, ) (Entered: 11/18/2019)

Case Reassigned to District Judge M. Hannah Lauck. District Judge John A. Gibney, Jr. no
longer assigned to the case. (smej, } (Entered: 11/18/2019)

Consent MOTION for Extension of Time to File Answer re 1 Complaint by Trans Union Rental
Screening Solutions, Inc.. (Attachments: #1 Proposed Order)(Toepp, Alison) (Entered:
_ 12/05/2019)

Corporate Disclosure Statement by Trans Union Rental Screening Solutions, Inc.. (Toepp,
Alison) (Entered: 1 2/05/2019)

 

a Dec 6, 2019

9 Dec 6, 2019

Motion to appear Pro Hac Vice by Michael Charles oO" Neil and Certification of Local Counsel
Alison R.W. Toepp Filing fee $ 75, receipt number 0422-6972432. by Trans Union Rental
_Screening Solutions, inc... (Toepp, Alison) (Entered: 12/06/2019)

Motion to appear Pro Hac Vice by Kristen DeGrande and Certification of Local Counsel Alison
R.W. Toepp Filing fee $ 75, receipt number 0422-6972471. by Trans Union Rental Screening
Solutions, Inc.. (Toepp, Alison) (Entered: 12/06/2019)

 

10 Dec 6, 2019

1 Dec 6, 2019

12 Dec 10, 2019

Motion to appear Pro Hac Vice by Albert Edward Hartmann and | Certification of Local Counsel
Alison R.W. Toepp Filing fee $ 75, receipt number 0422-6972484, by Trans Union Rental
Screening Solutions, Inc.. (Toepp, Alison) (Entered: 12/06/2019)

ORDER - IT 1S HEREBY ORDERED that the Consent Motion 6 is GRANTED, ‘and itis
FURTHER ORDERED that the time for Defendant TransUnion Rental Screening Solutions,
LLC, specially appearing by counsel, to serve its responsive pleadings shall be extended to
and including December 31, 2019. Such pleadings or motions shall be considered timely-filed
by the Court. SEE ORDER FOR DETAILS. Signed by District Judge M. Hannah Lauck on
12/06/2019. (smej, ) (Entered: 12/06/2019)

ORDER granting 8 Motion for Michael Charles O'Neil to appear as Pro hac vice for Trans
Union Rental Screening Solutions, Inc.. Signed by District Judge M. Hannah Lauck on
12/09/2019. (smej, } (Entered: 12/10/2019}

 

13 Dec 10, 2019

14 Dec 10, 2019

ORDER granting 9 Motion for Kristen DeGrande to appear as 5 Pro hac v vice for Trans Union
Rental Screening Solutions, inc.. Signed by District Judge M. Hannah Lauck on 12/09/2019.
(smeéj, }) (Entered: 12/10/2019)

ORDER granting 19 Motion for Albert Edward Hartmann to appear as Pro hac vice e for Trans
Union Rental Screening Solutions, Inc.. Signed by District Judge M. Hannah Lauck on
12/09/2019. (smej, } (Entered: 12/10/2019)

 

45 Dec 30, 2019

16 Dec 30, 2019

MOTION to Dismiss for Lack of Jurisdiction by Trans Union Rental Screening Solutions, Inc..
(Sabalewski, Travis) (Entered: 12/30/2019) _

 

 

Memorandum in Support re 15 MOTION to Dismiss for ‘Lack of Jurisdiction filed by Trans Union
Rental Screening Solutions, Inc.. (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Sabalewski,
_ Travis) (Entered: 12/30/2019)

 

17 Dec 30, 2019

18 dan 10, 2020

19 Jan 10, 2020

20 Jan 10, 2020

4 Jan 13, 2020

Bloomberg Law’

Response to 4 NOTICE of Related Case filed by Trans Union R Rental ‘Screening Solutions, Inc.
(Attachments: # 1 Exhibit A)(Sabalewski, Travis) (Entered: 12/30/2019)

MOTION for Extension of Time to File Response/Reply as to 15 MOTION to Dismiss for Lack
of Jurisdiction by Kaila Hector. (Attachments: # 1 Proposed Order)(Hanes, Elizabeth) (Entered:
01/10/2020)

Memorandum in Support re 18 MOTION for Extension of Time t to File Response/Reply as s to 15
MOTION to Dismiss for Lack of Jurisdiction filed by Kaila Hector, (Hanes, Elizabeth) (Entered:
01/10/2020)

ORDER. For good cause shown, this Court hereby grants Plaintiff's Motion for an Extension of
Time deadline to respond to Defendant's Motion to Dismiss. Therefore, it is hereby ORDERED
that Plaintiff shall respond on or before January 27, 2020, and the Defendant shall serve its
reply on or before February 10, 2020. itis SO ORDERED. Signed by District Judge M. Hannah
Lauck on 1/10/20. (jsau, ) (Entered: 01/1 0/2020) |

Motion to appear Pro Hac Vice by Joseph Christopherson Hashmall and Cert ication of Local _
Counsel Elizabeth W. Hanes Filing fee $ 75, raceipt number 0422-7021865. by Kaila Hector.
(Hanes, Elizabeth) (Entered: 01/43/2020)

© 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
lf PAGE 3
Case &
Hector v. Trans ase &

Jan 13, 2020

Rental crenditig NB

Jan 14, 2020

Tae, OO Ae Ne I BEES SF aocket

"Motion to appear Pro Hac Vice by Eleanor Michelle Drake and Certif cation of Local Counsel

Elizabeth W. Hanes Filing fee $ 75, receipt number 0422-7021882. by Kaila Hector. (Hanes,
Elizabeth) (Entered: 01/13/2020)

ORDER granting 21 Motion for Joseph Christopherson Hashmall to appear as Pro hac vice for
Kaila Hector. Signed by District Judge M. Hannah Lauck on 1/14/2020. (smej, ) (Entered:
01/14/2020)

 

24

25

 

Jan 14, 2020

Jan 46, 2020

ORDER granting 22 Motion for Eleanor Michelle Drake t to appear as Pro hac vice for Kaila
Hector. Signed by District Judge M. Hannah Lauck on 1/14/2020. (smej, } (Entered:
_o1 (14/2020)

 

NOTICE of Appearance by Kristi ‘Cahoon Kelly on behalf of Kaila Hector (Kelly, Kristi) (Entered:
01/16/2020)

 

26

Jan 16, 2020

 

27

Jan 16, 2020

Bloomberg Law‘

NOTICE of Appearance by Andrew Joseph Guzzo on behalt of Kaila Hector (Guzzo, Andrew)
(Entered: om 6/2020)

NOTICE of Appearance by Casey Shannon b Nash on behalt of Kaila Hector (Nash, Casey)
(Entered: 01/16/2020)

 

© 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
// PAGE 4
Hector v. Trans tS fase Renaliri NBETS 4 FDobarmene nie FilehCteAg ee Basin 6025 Bookat

Court

Federal Nature of Suit

Docket Number

Bloomberg Law’

General Information

United States District Court for the Eastern District of Virginia;
United States District Court for the Eastern District of Virginia

Consumer Credit[480]

3:19-cv-00790

© 2020 The Bureau of Nationa! Affairs, Inc. All Rights Reserved. Terms of Services
ff PAGE 5
Cases? mi seeriantyink Sad Gl omntisse MI CRIN LPAgS Mapes bhAeIbH! 143

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
Richmond Division

KAILA HECTOR and WILLIAM AIRD, . .
on behalf of themselves and all others similarly Civil Action No, 3:19-cv-00790
situated,

Plaintiffs,
Vv,

TRANSUNION RENTAL SCREENING
SOLUTIONS, INC.,

 

Defendant.

AMENDED CLASS ACTION COMPLAINT

Plaintiffs KAILA HECTOR and WILLIAM AIRD, on behalf of themselves and all others

similarly situated, bring the following Amended Class Action Complaint and state as follows:
PRELIMINARY STATEMENT

1. This is a consumer class action for damages, costs and attorneys’ fees brought
against Defendant TRANSUNION RENTAL SCREENING SOLUTIONS, INC. (“Defendant” or
“TURSS”), based upon the Defendant’s widespread violations of the Fair Credit Reporting Act,
15 U.S.C. §§ 1681—-1681x (“FCRA”).

2. Defendant is a consumer reporting agency that compiles and maintains files on
consumers on a nationwide basis. It sells consumer reports generated from its database and
furnishes these consumer reports to landlords who use the reports to make decisions regarding
whether to rent to certain consumers.

3. Despite the public availability of court records that conclusively demonstrate that
eviction cases have been dismissed, withdrawn, or vacated, Defendant routinely fails to obtain up-

to-date information pertaining to the disposition of those cases and publishes harmful, inaccurate
CéSOSF Maio DOTEDINE PCM oRANaREIRIGA IAIN LrAS Manes SRaIbI144

“tenant screening” reports about consumers like Plaintiffs to potential landlords. Additionally,
Defendant fails to report accurate information by reporting a single eviction as multiple evictions,
and otherwise misreporting information related to eviction cases.

The PARTIES and JURISDICTION

4, Plaintiff Kaila Hector (“Ms. Hector’) is an adult individual who previously resided
in Hampton, Virginia and is a “consumer” as defined by FCRA section 168 la(c).

5. Plaintiff William Aird (“Mr. Aird”) is an adult individual who resides in
Chesapeake, Virginia and is a “consumer” as defined by FCRA section 168 la(c).

6. Defendant TransUnion Rental Screening Solutions, Inc. (“TURSS”) is a “consumer
reporting agency” (“CRA”) as defined by FCRA section 1681a(f) and regularly does business in
this District. TURSS is a Delaware corporation doing business throughout the United States,
including in the State of Virginia, and has a principal place of business in Illinois. TURSS is
regularly engaged in the business of assembling, evaluating, and disseminating information
concerning consumers for the purpose of furnishing consumer reports to third parties, including
within this District and Division.

7. Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28 U.S.C. § 1331.

8. The Court has personal jurisdiction over TURSS. TURSS regularly reports Virginia
records to potential landlords and business. TURSS regularly sells reports to potential landlords
and businesses located in Virginia. TURSS regularly reports records relating to Virginia
consumers. For example, TURSS sold at least one report (containing Virginia records) about
Plaintiff Aird, a Virginia resident, to a rental property manager located in Virginia. In total, TURSS

has reported hundreds of thousands, if not millions, of records which originated in Virginia’s
Case Taide DERRONING PBS ORAREREMI6d CEDIA Age Grapes BagS!b9145

courts, including courts in this district, and has sold and resold information about thousands, if not
tens or hundreds of thousands, of Virginians and people with Virginia records, to its clients.

9, On information and belief, TURSS also regularly advertises and markets reports to
customers and potential] customers located in Virginia. TURSS regularly advertised and markets
itself as providing records from around the country, including eviction records from Virginia.

10. TURSS also conducts investigations and creates reports on individuals located in
this District and Division.

11. TURSS reports records from Virginia’s courts. These records are stored and
maintained by the Executive Secretary of the Supreme Court of Virginia, in Richmond, Virginia.

12, Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b)(2) because a
substantial part of the events or omissions giving rise to the claim occurred in this District,
including but not limited, the collection of the underlying court records from the Executive
Secretary of the Commonwealth of Virginia, which is based in Richmond, Virginia. Additionally,
TURSS’s omission, its failure to update the underlying court records, also occurred in Richmond,
Virginia. Important witnesses and records necessary for the prosecution of this case are also based
in Richmond, Virginia, including the Executive Secretary, as well as employees of the Office of
the Executive Secretary. Specifically, the original and updated court records are located in
Richmond, Virginia, and will establish that the information reported about Plaintiffs was
inaccurate. Additionally, employees of the Office of the Executive Secretary will provide evidence
related to Defendant’s willfulness, for example by providing evidence related to the availability of
records online.

FACTUAL ALLEGATIONS

As to Defendant's Reporting of Eviction Litigation Information
Casece taba asranhy in Fee bonertere aed kaw i 7 PaGeRR GB Eb Ra GaLH? 146

13. For many years, TURSS has reported information pertaining to residential eviction
litigation (“eviction information”) without retrieving the actual underlying court records
themselves—or even more manageable digital representations—for the purpose of creating and
selling consumer reports to third-party landlords and rental property managers.

14. TURSS fails to obtain the most up-to-date information available at the courthouses
or government offices where the records themselves are housed in conjunction with the day-to-
day functioning of those entities.

15. Obtaining distilled, incomplete public record information was the impetus for
regulatory investigations of TransUnion, LLC, Experian Information Solutions, Inc., and Equifax
Information Services, LLC (the “national CRAs”), and dozens of FCRA class action lawsuits
throughout the United States, including in this District.'

16. For example, in 2015, the Consumer Financial Protection Bureau (“CFPB”) noted
that the CRAs did not adequately oversee their public records vendors:

Examiners found that the oversight of public records providers by one or more

CRAs was weak and required corrective action. For example, one or more CRAs

had never conducted a formal audit of their public records providers. In addition,

one or more CRAs did not have defined processes to verify the accuracy of public

record information provided by their public records providers. In light of such

weaknesses, Supervision directed one or more CRAs to establish and implement
suitable and effective oversight of public records providers.”

17. Further, the CFPB expressed concern about the accuracy of public records

information that the CRAs imported into their consumer databases:

 

I See, e.g., Soutter v. Equifax Info. Serv’s, LLC, Case No. 3:10-cv-107 (E.D. Va.); Clark v.
Experian Info. Sols., Inc., Case No. 3:16-cv-32 (E.D. Va.); Anderson v. TransUnion, LLC, Case
No. 3:16-cv-558 (E.D. Va.); Clark v. TransUnion, LLC, Case No. 3:15-cv-00391 (E.D. Va.);
Thomas v. Equifax Info. Serv’s, LLC, No. 3:18-cv-684 (E.D. Va.}.

2 CFPB, Supervisory Highlights, 2.1.1 (Summer 2015), available at
http://files.consumerfinance.gow/f/201506_cfpb_supervisory-highlights.pdf (last viewed July 9,
2018).
Cases. debiv Ean y AE Bd Boker iere rie A fy 2 PA PRET RA GIL? 147

Examiners reviewed quality control processes with respect to the accuracy of

consumer reports produced by one or more CRAs and found that, with certain

exceptions, there were no quality control policies and procedures to test compiled
consumer reports for accuracy. While processes existed to analyze and improve the

quality of incoming data, there was no post-compilation report review or sampling

to test the accuracy of consumer reports. In light of these weaknesses, Supervision

directed one or more CRAs to develop a plan with implementation timelines to

establish quality controls that regularly assess the accuracy and integrity of the
consumer reports and consumer file disclosures produced.’

18. Other regulators, including the New York Attorney General, initiated investigations
of the national CRAs, in part due to similar problems with the accuracy and currency of public
record information in credit reports.

19. The national CRAs ultimately entered into an agreement* with the New York
Attorney General called the “National Consumer Assistance Plan” (“NCAP”).

20. —— As of July 1, 2017, pursuant to the requirements of the settlement and the NCAP,
the national CRAs ceased including in credit reports civil judgment information that did not meet
certain minimum standards. In practice, this meant that civil judgments disappeared entirely from
consumer reports prepared by the national CRAs.°

21. At all times relevant to these allegations, TURSS was aware of the CFPB’s and
state attorneys’ general investigations into the national CRA’s public records practices, the NCAP,

the various public records class actions pending throughout the United States, and its own

obligations under the FCRA.

 

3 id, at 2.1.2.

4 Settlement Agreement, [nm the Matter of the Investigation by Eric T. Schneiderman,
Attorney General of the State of New York, of Experian Information Solutions, Inc.; Equifax
Information Services, LLC; and TransUnion, LLC,

http://www.ag.ny.gov/pdfs/CRA%20A greement”20Fully%20Executed%203.8.15 pdf (last
viewed July 9, 2018).

5 See CFPB, Quarterly Consumer Credit Trends Report, 2-3 (February 2018)
https://www.consumerfinance.gov/documents/6270/cfpb_consumer-credit-trends_public-
records 022018.pdf (last viewed July 9, 2018).
Céseceriabey Mera GyMNAr 7 od BoderRel VHB Bia WP iy 2 eapeRBGB IP Re GHILR? 148

22. | TURSS knows that the public record information it reports contains mistakes and
incomplete information.

23. | TURSS knows that the information it reports for credit reporting purposes routinely
does not include the most up-to-date status of the actual cases.

24. Nevertheless, fully aware of the problems associated with the incomplete and
inaccurate information it reports, TURSS continues to report eviction information to potential
landlords via its SmartMove tenant screening product.

25. TURSS markets its SmartMove product to landlords by noting that it can provide
“renter credit, income estimate and eviction reports plus criminal background checks.” It purports
to offer “[a]dvanced matching logic” resulting in more accuracy. °

26. On its website, TURSS asks potential landlords if there is “. . . anything more
painful than evicting a tenant?” and promises that the “Eviction Report” portion of the SmartMove
product will help them predict future evictions because “prior evictions are highly predictive of
future evictions.”*

27. According to TURSS, the information contained on an Eviction Report is generated
based upon a “database of over 27 million eviction records.” The Eviction Report “include court
records on every file” and information on the Eviction Report comes “from a variety of sources

including public court records, and are enhanced with data reported directly to TransUnion.”

 

6 TRANSUNION RESIDENT SCREENING SOLUTIONS, INC., TransUnion | SmartMove ,
https://www.mysmartmove.com (last visited January 21, 2020).
7 TRANSUNION RESIDENT SCREENING SOLUTIONS, INC., Eviction Report,

https://(www.mysmartmove.com/SmartMove/eviction-check. page (last visited January 21, 2020).
3 Id.
? Id.
Césese dakar chan yune 7 Sd Boneitera THEY mide U9 2 PAS ePRe BIBRA GLY? 149

28. The TURSS Eviction Reports includes: “Tenant judgment for possession and
money|[;] Unlawful detainers[;] Tenant judgments for rent[;] Failure to pay rent[; and] Writs and
warrants of eviction[.]”!°

29. By its own admissions, TURSS is engaged in the business of assembling,
evaluating, and disbursing eviction information concerning consumers for the purpose of
furnishing consumer reports to landlords and rental property managers.

30. The data and reports TURSS sells are used and expected to be used for multiple
purposes governed by 15 U.S.C. § 1681b and the eviction information included in each report
bears on the credit history, credit worthiness, reputation, personal characteristics, and mode of
living of each respective consumer.

31. | Thus, the SmartMove reports that TURSS sells about thousands of consumers each
year meet the definition of “consumer report” in FCRA section 168 1a(d).

32. | TURSS is regulated by the FCRA and admits as much on its website.!!

33. | TURSS routinely fails to report accurate information about eviction litigation,
including the most up-to-date status of those cases because it fails to follow reasonable procedures
to assure the maximum possible accuracy of the eviction information it sells about consumers. See
15 U.S.C. § 1681e(b).

34. | TURSS’s practices and procedures regarding the reporting of eviction information,
specifically its failure to report the most up-to-date status of eviction cases cause widespread harm

to consumers.

 

"0 Td.

MN Id. (noting that TURSS has “[o]ne of the largest evictions databases subject to the FCRA
with 27+ million eviction records, covering all 50 states plus Washington D.C.”).
Casestlate, REIGOguNRe 7 Bd Aonuma es ahi” Riva W20l 2 PeaieRagb4hl Ra ALY 150

Plaintiffs’ Experiences
Kaila Hector

35. On or about November 2017, Plaintiff Hector identified a house that she wanted
lease.

36. Plaintiff Hector contacted the owner, who indicated the house rented for
approximately $1,300.00 per month.

37. Plaintiff Hector completed an application and paid an application fee of $100.00.
Plaintiff Hector also paid $50.00 in additional fees.

38. As a part of her application, the owner obtained a SmartMove report about the
Plaintiff. Plaintiff was required to pay for the cost of this report, approximately $50.00. TURSS
created and sold the owner a SmartMove report about Plaintiff Hector that same day for a fee.-

39, Upon meeting with the owner of the house, Plaintiff Hector told the owner about
her previous eviction in Virginia as well as the fact that she had paid any obligation associated
with the eviction. The owner told Plaintiff Hector she wanted Plaintiff Hector to be her tenant and
would be willing to give her the keys early. The owner advised Plaintiff Hector that the house was
hers to rent, once the TURSS report came back consistent with their conversation.

40. The report that TURSS provided regarding Plaintiff Hector was inaccurate and
incorrectly double reported the same judgment under the heading “Eviction records.”

4]. The two TURSS “eviction records” stated, in relevant part, as follows:

Name HECTOR, KAILA §

Address? XXXX Goldsboro Dr #2
Hampton VA 23605

County Hampton District Court

 

"2 The full address was included in Plaintiff Hector’s TURSS report, but has been redacted for
purposes of this publicly-filed Complaint.
cdseSs: dake Praraayuntl 7 od eoddriere 1 ited eid We thea ORG Bic A GRE? 151

Record ID MP45064565

File Number 650GV 1001921000
Action Date W112011

Case Type Civil Judgment

Plaintiff Cambridge Apartments LC
Judgment Amount $879

Name HECTOR, KAILA S$

Address XXXX Goldsboro Dr #2
Hampton VA 23605

County Hampton District Court

Record ID MP93521309

File Number 650GV 1001921000

Action Date 6/6/2013

Case Type Civil Judgment
Plaintiff Cambridge Apartments LC
Judgment Amount $879
42. This information was inaccurate because the information was reported as if Plaintiff

Hector had two evictions that were unpaid two years apart in the amount of $879 each.

43. In fact, the two reported evictions were actually the same case.

44, Court records relating to the case reside with the Executive Secretary of the
Commonwealth of Virginia, which is based in Richmond, Virginia.

45. The publicly available court record clearly shows that only one case was initiated
against Plaintiff Hector. The case was initiated on December 16, 2010. A default judgment was
entered on January 11, 2011, and a notice of satisfaction was filed on June 6, 2013. No second

case was ever brought against Plaintiff Hector.
CaS@Seitiace-DenaihgiNi? FabdiomnieEt led CHADD Page PAadae PhasSID# 152

46. As a result of TURSS reporting two eviction judgments that were unpaid, and
because this was contrary to what Plaintiff Hector had represented to the owner, the owner denied
Plaintiff Hector’s application. The owner told Plaintiff Hector that the existence of two judgments,
as opposed to only one, was the reason she was denied.

47. Asaresult of the inaccurate information, Plaintiff Hector was required to rent a less
desirable apartment at the High Ridge Landing Complex in Boynton Beach, Florida. This
apartment had a monthly rent of $1,700.00, approximately $300 higher per month than the house
she wanted to lease. She lost the application fees paid to the owner, and she had to live with her
mother for approximately one month while she sought new housing.

48. On or about June 8, 2018, Plaintiff Aird applied to rent a home in Chesapeake,
Virginia, where he planned to live with his wife and their grandson.

49. As a part of his application, the rental property manager of the home obtained a
SmartMove report about Plaintiff Aird. TURSS created and sold the property manager a
SmartMove report about Plaintiff Aird that same day for a fee.

50. The SmartMove report was inaccurate and incorrectly associated two judgments
with Plaintiff Aird under the heading “Eviction records.”

S51. The first TURSS “eviction record” stated, in relevant part, as follows:

Name WILLIAM AIRD

Address® XXX OAK LAKE RUN CRES
CHESAPEAKE, VA 23320

Description Virginia Evictions

Record ID MP87845257

 

\3 The full address was included in Plaintiff Aird’s TURSS report, but has been redacted for
purposes of this publicly-filed Complaint.

10
CaSéSeabe Benadyink: Imo WowRhbstIPiléd eTAADD Hage Pagel FSHgeIOe 153

File Number 550GV 1300287700
County Chesapeake City District Court
Action Date 2/20/2013
Case Type Civil New Filing
Plaintiff Oak Lake Apartments
Judgment Amount $635
52. This information was inaccurate because no judgment was ever entered against

Plaintiff in case GV 13-2877, let alone one for $635.

53. Court records relating to the case reside with the Executive Secretary of the

Commonwealth of Virginia, which is based in Richmond, Virginia.

54. The publicly available court record clearly shows that the case was dismissed on

March 8, 2013. See Exhibit A.

55. | The second TURSS “eviction record” stated, in relevant part, as follows:
Name WILLIAM AIRD
Address XXX OAK LAKE RUN CRES

CHESAPEAKE, VA 23320

Description Virginia Evictions
Record ID MP85471440
File Number 550GV 1300144800
County Chesapeake City District Court
Action Date 1/25/2013
Case Type Civil New Filing
Plaintiff Oak Lake Apartments
Judgment Amount $314
56, This information was inaccurate because no judgment was ever entered against

Plaintiff Aird in case GV 13-1448, let alone one for $314.

57. Court records relating to the case reside with the Executive Secretary of the

Commonwealth of Virginia, which is based in Richmond, Virginia.

11
CaSeScChée-PehAOINIP Abedin omineat Flée CIA Oh Paes PAgd 4.98 Bags ID9 154

58. The publicly available court record clearly shows that the case was dismissed on
February 8, 2013. See Exhibit B,

59. Plaintiff Aird was never evicted from Oak Lake Apartments. He lived there until
the expiration of his one-year lease in or about August 2013.

60. Nevertheless, pursuant to its automated programing and processes, TURSS
recommended that the property manager reject Plaintiff Aird’s rental application.

61. Solely as a result of the derogatory, inaccurate eviction information on the TURSS
report, the property manager denied Plaintiff Aird’s rental application.

62, Because their previous lease at another location expired and the new housing
application was not approved, Plaintiff Aird, his wife, and his grandson have been forced to depend
upon the kindness of friends for housing since the end of May 2018.

Facts Regarding TURSS’s Willfulness

63. If TURSS had reasonable procedures to ensure maximum possible accuracy, it
would not have reported multiple evictions for Plaintiff Hector and would not have reported
Plaintiff Aird’s dismissed unlawful detainer actions as cases resulting in a judgment. TURSS’s
reporting was inconsistent with publicly available records.

64. |TURSS did not consult the readily available online court records before reporting
the eviction records. If it had, it would have avoided its error.

65. Instead, TURSS chose to rely on stale and incomplete data, which was not up-to-
date. TURSS likely did this because it was cheaper for TURSS to obtain information in this manner
than to re-check the court data at or near the time of the report.

66. In addition to the conduct set forth above, TURSS’s willful conduct is further

reflected by, inter alia, the following:

12
CaGé Serhke- Be RSE INE Flan RARBEIRILéd elieAT age wagEcl S2sEgs192 155

a. The FCRA was enacted in 1970; TURSS has had 49 years to become
compliant;

b. TURSS and its parent company have been repeatedly sued for misreporting
public record information.'*

c. TURSS is a corporation with access to legal advice through its own general
counsel’s office and outside litigation counsel. Yet, there is no
contemporaneous evidence that it determined that its conduct was lawful;

d. TURSS knew or had reason to know that its conduct was inconsistent with
FTC guidance, case law, and the plain language of the FCRA;

e. TURSS voluntarily ran a risk of violating the law substantially greater than
the risk associated with a reading that was merely careless;

f. If TURSS had consulted the publicly available online court records, it
would have easily discovered that the information it was reporting about
Plaintiffs was inaccurate. However, TURSS failed to do so;

g. TURSS’s violations of the FCRA were repeated and systematic.

67. At all times relevant hereto, TURSS’s conduct was willful and carried out in
knowing or reckless disregard for consumers’ rights under the FCRA. TURSS’s conduct was
intentionally accomplished through its intended procedures; these procedures have continued
despite the fact that other consumer reporting agencies have been subject to court decisions and

consumer complaints critical of similar conduct; and TURSS will continue to engage in this

 

\4 Anderson v. Trans Union LLC, No. 3:16-cv-588 (E.D. Va.); Clark v Trans Union LLC, No.
3:15-cv-391 (E.D. Va.); Walsh v. Trans Union, LLC, No. 6:18-cv-00166, (M.D. Fla.).

13
CaS@setiabe-Oe Rain: Fata Anas arléd CTEM Page PagecrOsagBIS% 156

conduct because it believes there is greater economic value in selling over-inclusive consumer

reports than in producing accurate reports,

68.

CLASS ACTION ALLEGATIONS

Plaintiffs Hector and Aird bring this action on behalf of the Failure to Update Class

for TURSS’s violations of FCRA section 1681e(b), defined as:

Within the period beginning five (5) years prior to the filing of this Complaint and
continuing through the date of judgment, all natural persons with an address in the
United States and its Territories who were subjects of tenant screening reports
created by Defendant that contained information pertaining to an unlawful detainer
action filed in the Commonwealth of Virginia, but which failed to state that the
action had been withdrawn, dismissed, vacated, non-suited, satisfied or had resulted
in a judgment for the tenant defendant at least 30 days prior to the date of the
Defendant’s report.

69.

Plaintiff Hector also brings this action on behalf of the Multiple Entries Class for

TURSS’s violations of the FCRA section 1681le(b), defined as:

Within the period beginning five (5) years prior to the filing of this Complaint and
continuing through the date of judgment, all natural persons with an address in the
United States and its Territories who were subjects of tenant screening reports
created by Defendant that contained information pertaining to an unlawful detainer
or other eviction action where two distinct Record IDs are reported with the same
File Number and County.

70,

The members of the Classes are so numerous that joinder of all members is

impracticable. Although the precise number of Class members is known only to Defendant,

Plaintiffs aver upon information and belief that the members of the Classes number in the

thousands.

71.

There are questions of law and fact common to the Classes that predominate over

any questions affecting only individual Class members. The principal questions concern whether

the Defendant willfully and/or negligently violated the FCRA by failing to follow reasonable

procedures to assure the maximum possible accuracy of the information contained in consumers’

files with respect to two types of situations: eviction cases that had a judgment that had been

14
CaS@seriabe-Senacyinir Sm ibow Anes Iridd elxacy Page PRgHReBEgsISF 157

vacated, satisfied or otherwise withdrawn at least 30 days prior to the date Defendant prepared the
report and/or reporting one case as multiple cases.

72. Plaintiffs’ claims are typical of the claims of the members of the Classes, which all
arise from the same operative facts and are based on the same legal theories.

73. Plaintiffs will fairly and adequately protect the interests of the members of the
Classes. Plaintiffs are committed to vigorously litigating this matter and have secured counsel very
experienced in handling consumer class actions. Neither Plaintiffs nor their counsel have any
interests which might cause them not to vigorously pursue this claim.

74. ‘This action should be maintained as a class action because the prosecution of
separate actions by individual members of the Classes would create a risk of inconsistent or
varying adjudications with respect to individual members which would establish incompatible
standards of conduct for the parties opposing the Classes, as well as a risk of adjudications with
respect to individual members which would as a practical matter be dispositive of the interests of
other members not parties to the adjudications or substantially impair or impede their ability to
protect their interests.

75. Whether Defendant violated the FCRA can be determined by examination of
Defendant’s policies and conduct and a ministerial inspection of Defendant’s business records and
publicly available eviction litigation records.

76. A class action is a superior method for the fair and efficient adjudication of this
controversy. Management of the Classes’ claims is likely to present significantly fewer difficulties
than those presented in many individual claims. The identities of the members of the Classes may

be derived from Defendant’s records.

15
CaSaseTinbe-De nahi Nib Fos onna Acres CIEE Page RegechohaslD% 158

CLAIMS for RELIEF
COUNT I - VIOLATION of FCRA § 1681e(b)
77. Plaintiffs incorporate the foregoing paragraphs as though set forth at length herein.
78. Pursuant to sections 1681n and 16810 of the FCRA, TURSS is liable to Plaintiffs
and the members of the Classes for negligently and willfully failing to follow reasonable
procedures to assure maximum possible accuracy of consumer reports it prepared and sold about
Plaintiffs and other members of the Classes, in violation of 15 U.S.C. § 168le(b). Specifically,
TURSS failed to follow reasonable procedures to assure maximum accuracy of consumers reports
when it prepared reports containing information pertaining to either: 1) eviction judgments that
had been vacated, satisfied or otherwise withdrawn at least 30 days prior to the date Defendant
prepared the report or 2) eviction records that were double reported.
WHEREFORE, Plaintiffs respectfully request that this Honorable Court enter an order
granting the following relief:
A. Certifying the proposed Classes under Rule 23 of the Federal Rules of Civil
Procedure and appointing Plaintiffs and their counsel to represent the Classes;
B. Entering judgment for Platntiffs and the members of the Classes against
Defendant for statutory, actual, and punitive damages for violation of 15 U.S.C. §168le(b)
pursuant to 15 U.S.C. §§ 1681n and 16810;
C. Awarding costs and reasonable attorney’s fees pursuant to 15 U.S.C.
§§ 1681n and 16810; and

D. Granting such other and further relief as may be just and proper.

16
CaSaserinbt- Cena yiNlt fmodboerrest Pied elxatie Page PAgsesBbgQel9# 159

PLAINTIFFS DEMAND A TRIAL BY JURY.

17

Respectfully submitted,

KAILA HECTOR and WILLIAM AIRD, on
behalf of themselves and all others similarly
situated.

/s/ Leonard A, Bennett

Leonard A. Bennett, VSB No. 37523

Craig Marchiando, VSB No. 89736
CONSUMER LITIGATION ASSOCIATES, P.C.
763 J. Clyde Morris Blvd., Suite 1-A
Newport News, VA 23601

Tel: (757) 930-3660

Fax: (757) 930-3662

Email: lenbennett@clalegal.com

Email: craig@clalegal.com

Kristi C. Kelly, VSB #72791
Email: kkelly@kellyguzzo.com
Andrew J. Guzzo, VSB #82170
Email: aguzzo@kellyguzzo.com
Casey S. Nash, VSB# 84261
KELLY GUZZO, PLC

3925 Chain Bridge Road, Suite 202
Fairfax, VA 22030

Telephone: (703) 424-7572
Facsimile: (703) 591-0167

E. Michelle Drake, Admitted Pro Hac Vice
Email: emdrake@bm.net

Joseph C. Hashmall Admitted Pro Hac Vice
Email: jhashmall@bm.net

BERGER & MONTAGUE, P.C.

43 SE Main Street, Suite 505

Minneapolis, Minnesota 55414

Telephone: (612) 594-5999

Facsimile: (612) 584-4470

Attorneys for Plaintiffs and the Classes
Ca6as-Tinse-DehahwiNib Faia oianahariléd GieH M7 Faye PagqucPaRhAeloF 160

CERTIFICATE OF SERVICE
| hereby certify that on January 21, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will then send a notification of such filing
(NEF) to all counsel of record.

Alison Ross Wickizer Toepp
Reed Smith LLP (Richmond)
901 East Byrd Street

Suite 1900

Richmond, VA 23219-4068
Email]: ateepp@reedsmith.com

Albert Edward Hartmann

Reed Smith LLP (IL-NA)

10 South Wacker Drive

40th Floor

Chicago, IL 60606

Email: ahartmann@reedsmith.com

Kristen DeGrande

Reed Smith LLP (IL-NA)

10 South Wacker Drive

40th Floor

Chicago, IL 60606

Email: kdegrande@reedsmith.com

Michael Charles O'Neill

Reed Smith LLP (IL-NA)

10 South Wacker Drive

40th Floor

Chicago, IL 60606

Email: michael.oneil@reedsmith.com

Travis Aaron Sabalewski

Reed Smith LLP (Richmond)

901 East Byrd Street

Suite 1900

Richmond, VA 23219-4068

Email: tsabalewski@reedsmith.com

18
CaSesetiie?-2enaihGiNi? Hao diniiiaat Iléd Cine Ohh Page RAs 2S Phgs iS? 161

19

/s/ Leonard A. Bennett

Leonard A. Bennett, VSB No. 37523
CONSUMER LITIGATION ASSOCIATES, P.C.
763 J. Clyde Morris Blvd., Suite 1-A
Newport News, VA 23601

Tel: (757) 930-3660

Fax: (757) 930-3662

Email: lenbennett@clalepal.com
